UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-22641 Franklin Alternative Strategies Funds (Exact name of registrant as specified in charter) One Franklin Parkway, San Mateo, CA 94403-1906 (Address of principal executive offices) (Zip code) Craig S. Tyle, One Franklin Parkway, San Mateo, CA 94403-1906 (Name and address of agent for service) Registrant's telephone number, including area code: _ 650 312-2000 Date of fiscal year end: _ 5/31 Date of reporting period: 2/29/16 Item 1. Schedule of Investments. Franklin Alternative Strategies Funds Consolidated Statement of Investments, February 29, 2016 (unaudited) Franklin K2 Alternative Strategies Fund Country Shares/Warrants Value Common Stocks and Other Equity Interests % Aerospace & Defense 0.3% a,b TransDigm Group Inc. United States $ United Technologies Corp. United States Air Freight & Logistics 0.3% a FedEx Corp. United States Airlines 0.3% b,c,d AMR Corp., Contingent Distribution United States  a,e Delta Air Lines Inc. United States b,f Wizz Air Holdings PLC, 144A Switzerland Auto Components 0.3% b,f Europcar Groupe SA, 144A France Johnson Controls Inc. United States a,e Visteon Corp. United States Automobiles 0.2% General Motors Co. United States b Peugeot SA France Toyota Motor Corp. Japan Banks 0.1% JPMorgan Chase & Co. United States Bank of America Corp. United States BB&T Corp. United States CIT Group Inc. United States PacWest Bancorp United States The PNC Financial Services Group Inc. United States US Bancorp United States Wells Fargo & Co. United States Beverages 0.7% a Brown-Forman Corp., B United States Heineken NV Netherlands a,b Monster Beverage Corp. United States PepsiCo Inc. United States Biotechnology 2.4% AbbVie Inc. United States b Acorda Therapeutics Inc. United States b Adaptimmune Therapeutics PLC, ADR United States b Aduro Biotech Inc. United States a,b Agios Pharmaceuticals Inc. United States a,b Alexion Pharmaceuticals Inc. United States a,b Alnylam Pharmaceuticals Inc. United States Amgen Inc. United States b Amicus Therapeutics Inc. United States Anacor Pharmaceuticals Inc. United States b Applied Genetic Technologies Corp. United States b Avexis Inc. United States e Baxalta Inc. United States b BioCryst Pharmaceuticals Inc. United States a,b Biogen Inc. United States a,b BioMarin Pharmaceutical Inc. United States b Bluebird Bio Inc. United States b Cara Therapeutics Inc. United States a,b Celgene Corp. United States Quarterly Consolidated Statement of Investments | See Notes to Consolidated Statements of Investments. Franklin Alternative Strategies Funds Consolidated Statement of Investments, February 29, 2016 (unaudited) (continued) Franklin K2 Alternative Strategies Fund Country Shares/Warrants Value Common Stocks and Other Equity Interests (continued) Biotechnology (continued) b Chimerix Inc. United States $ b DBV Technologies SA, ADR France b Dimension Therapeutics Inc. United States b Editas Medicine Inc. United States b EPIRUS Biopharmaceuticals Inc. United States b Epizyme Inc. United States b Exelixis Inc. United States b Fibrocell Science Inc. United States b Flexion Therapeutics Inc. United States b Global Blood Therapeutics Inc. United States b Immune Design Corp. United States a,b Incyte Corp. Ltd. United States b Inotek Pharmaceuticals Corp. United States b Insmed Inc. United States b Invitae Corp. United States b MacroGenics Inc. United States b Medgenics Inc. Israel b Mirati Therapeutics Inc. United States b Natera Inc. United States b Neurocrine Biosciences Inc. United States b Nivalis Therapeutics Inc. United States b Otonomy Inc. United States a,b OvaScience Inc. United States b Portola Pharmaceuticals Inc. United States b ProQR Therapeutics NV Netherlands b Proteostasis Therapeutics Inc. United States b Prothena Corp. PLC Ireland b PTC Therapeutics Inc. United States b Radius Health Inc. United States b Regeneron Pharmaceuticals Inc. United States b REGENXBIO Inc. United States b Retrophin Inc. United States b Sage Therapeutics Inc. United States b Seres Therapeutics Inc. United States b Tesaro Inc. United States b Trevena Inc. United States b Ultragenyx Pharmaceutical Inc. United States a,b Vertex Pharmaceuticals Inc. United States Capital Markets 0.3% a SEI Investments Co. United States Chemicals 2.9% a Air Products & Chemicals Inc. United States a Airgas Inc. United States Akzo Nobel NV Netherlands Axalta Coating Systems Ltd. United States e Axiall Corp. United States a CF Industries Holdings Inc. United States The Dow Chemical Co. United States a,b GCP Applied Technologies Inc. United States LyondellBasell Industries NV, A United States PPG Industries Inc. United States a The Sherwin-Williams Co. United States e Syngenta AG Switzerland a,b WR Grace & Co. United States Commercial Services & Supplies 0.5% The ADT Corp. United States Franklin Alternative Strategies Funds Consolidated Statement of Investments, February 29, 2016 (unaudited) (continued) Franklin K2 Alternative Strategies Fund Country Shares/Warrants Value Common Stocks and Other Equity Interests (continued) Commercial Services & Supplies (continued) b Atento SA Spain 69,055 $ 573,847 Edenred France 27,773 488,846 Tyco International Ltd. United States 25,064 881,752 West Corp. United States 21,910 488,155 5,820,935 Communications Equipment 0.3% a,b Arista Networks Inc. United States 16,862 1,155,721 a CalAtlantic Group Inc. United States 58,314 1,769,247 a,b Ciena Corp. United States 34,299 703,129 b Palo Alto Networks Inc. United States 3,719 538,474 b Ruckus Wireless Inc. United States 30,370 293,982 4,460,553 Construction Materials 0.7% Buzzi Unicem SpA Italy 23,330 357,599 Italcementi SpA Italy 319,359 3,585,337 a Martin Marietta Materials Inc. United States 19,238 2,743,724 West China Cement Ltd. China 5,810,824 1,217,740 7,904,400 Consumer Finance 0.1% a,b Synchrony Financial United States 39,600 1,067,220 Containers & Packaging 0.0% † International Paper Co. United States 533 19,028 Distributors 0.0% † Genuine Parts Co. United States 594 53,549 Diversified Financial Services 0.5% Cerved Information Solutions SpA Italy 29,662 234,104 b Markit Ltd. United States 36,835 1,024,750 a Moody's Corp. United States 44,694 3,968,827 a MSCI Inc. United States 13,355 941,795 Voya Financial Inc. United States 214 6,283 6,175,759 Diversified Telecommunication Services 0.1% CenturyLink Inc. United States 1,220 37,320 Swisscom AG Switzerland 1,626 796,634 b,e Telecom Italia SpA Italy 24,847 24,300 Telecom Italia SpA, RSP Italy 137,677 106,863 Verizon Communications Inc. United States 4,479 227,219 1,192,336 Electric Utilities 0.4% Exelon Corp. United States 939 29,569 ITC Holdings Corp. United States 27,705 1,125,654 NextEra Energy Inc. United States 1,423 160,543 a Pepco Holdings Inc. United States 154,906 4,055,439 5,371,205 Electrical Equipment 0.0% † Eaton Corp. PLC United States 1,110 62,948 b SolarCity Corp. United States 6,719 123,831 186,779 Electronic Equipment, Instruments & Components 0.3% Ingram Micro Inc., A United States 27,575 987,185 a,b VeriFone Systems Inc. United States 87,150 2,082,014 3,069,199 Energy Equipment & Services 0.5% Baker Hughes Inc. United States 47,633 2,042,027 a,b Cameron International Corp. United States 69,064 4,527,836 Franklin Alternative Strategies Funds Consolidated Statement of Investments, February 29, 2016 (unaudited) (continued) Franklin K2 Alternative Strategies Fund Country Shares/Warrants Value Common Stocks and Other Equity Interests (continued) Energy Equipment & Services (continued) Halliburton Co. United States $ Food & Staples Retailing 0.7% a Costco Wholesale Corp. United States a CVS Health Corp. United States The Kroger Co. United States Food Products 0.8% Greencore Group PLC Ireland The Kraft Heinz Co. United States Lindt & Spruengli AG Switzerland 81 Mead Johnson Nutrition Co. United States Mondelez International Inc. United States b The WhiteWave Foods Co. United States Health Care Equipment & Supplies 1.1% b Alere Inc. United States a Becton Dickinson and Co. United States a,b Derma Sciences Inc. United States b DexCom Inc. United States b GenMark Diagnostics Inc. United States a,b IDEXX Laboratories Inc. United States b Innocoll AG, ADR Germany Medtronic PLC United States b Novadaq Technologies Inc. Canada a,b TearLab Corp. United States Health Care Providers & Services 1.3% b Acadia Healthcare Co. Inc. United States a Aetna Inc. United States Celesio AG Germany a,b Centene Corp. United States a Cigna Corp. United States b Community Health Systems Inc. United States a Humana Inc. United States a,b Premier Inc., A United States b Surgery Partners Inc. United States a UnitedHealth Group Inc. United States a Universal Health Services Inc., B United States Health Care Technology 0.0%  b IMS Health Holdings Inc. United States Hotels, Restaurants & Leisure 2.0% a,b Buffalo Wild Wings Inc. United States Carnival Corp. United States a Domino's Pizza Inc. United States Hilton Worldwide Holdings Inc. United States a Sonic Corp. United States a Starbucks Corp. United States a Starwood Hotels & Resorts Worldwide Inc. United States Wyndham Worldwide Corp. United States Household Durables 0.2% b Hovnanian Enterprises Inc. United States b Jarden Corp. United States Franklin Alternative Strategies Funds Consolidated Statement of Investments, February 29, 2016 (unaudited) (continued) Franklin K2 Alternative Strategies Fund Country Shares/Warrants Value Common Stocks and Other Equity Interests (continued) Household Durables (continued) a,b Mohawk Industries Inc. United States 9,670 $ 1,737,989 2,716,080 Household Products 0.0% † The Procter & Gamble Co. United States 1,448 116,260 Industrial Conglomerates 0.0% † Danaher Corp. United States 834 74,451 General Electric Co. United States 9,678 282,017 356,468 Insurance 0.2% MetLife Inc. United States 933 36,909 Prudential Financial Inc. United States 415 27,427 a Willis Towers Watson PLC United States 10,600 1,201,192 a W.R. Berkley Corp. United States 26,681 1,374,072 2,639,600 Internet & Catalog Retail 0.7% a,b Amazon.com Inc. United States 5,708 3,153,784 a Expedia Inc. United States 10,115 1,053,073 a,b TripAdvisor Inc. United States 13,865 867,949 a,b Wayfair Inc., A United States 87,797 3,421,449 8,496,255 Internet Software & Services 1.4% a,b Akamai Technologies Inc. United States 19,305 1,041,891 a,b Alibaba Group Holding Ltd., ADR China 16,575 1,140,526 a,b Alphabet Inc., A United States 3,076 2,206,169 a,b Alphabet Inc., C United States 1,051 733,356 a,b Benefitfocus Inc. United States 24,710 775,647 a,b CoStar Group Inc. United States 5,895 1,043,769 b Demandware Inc. United States 4,500 156,105 a,b eBay Inc. United States 14,335 341,173 a,b Facebook Inc. United States 17,016 1,819,351 b LinkedIn Corp. United States 7 820 b Marketo Inc. United States 15,150 255,580 Tencent Holdings Ltd. China 17,200 313,791 a,b VeriSign Inc. United States 8,155 689,016 a,b,e Yahoo! Inc. United States 200,345 6,368,967 b Zillow Group Inc., A United States 3,840 88,896 b Zillow Group Inc., C United States 5,580 120,528 17,095,585 IT Services 2.9% Accenture PLC, A United States 15,960 1,600,150 a,b Alliance Data Systems Corp. United States 10,845 2,278,860 a Automatic Data Processing Inc. United States 29,010 2,456,857 a,b Cardtronics Inc. United States 41,210 1,389,601 a,b Cognizant Technology Solutions Corp., A United States 19,650 1,119,657 a,b EPAM Systems Inc. United States 13,900 950,482 EVERTEC Inc. Puerto Rico 44,575 530,443 a,b ExlService Holdings Inc. United States 81,360 3,831,242 b Gartner Inc. United States 3,600 296,640 b Genpact Ltd. United States 134,975 3,567,389 a Global Payments Inc. United States 42,630 2,598,298 a Heartland Payment Systems Inc. United States 43,560 4,073,731 a MasterCard Inc., A United States 37,307 3,242,724 a,b PayPal Holdings Inc. United States 44,955 1,714,584 b Syntel Inc. United States 10,235 467,944 a,b Vantiv Inc., A United States 30,675 1,596,327 a Visa Inc., A United States 29,077 2,104,884 a,b WEX Inc. United States 29,697 1,939,214 Franklin Alternative Strategies Funds Consolidated Statement of Investments, February 29, 2016 (unaudited) (continued) Franklin K2 Alternative Strategies Fund Country Shares/Warrants Value Common Stocks and Other Equity Interests (continued) IT Services (continued) b,f Worldpay Group PLC, 144A United Kingdom 66,446 $ 265,333 36,024,360 Leisure Products 0.0% † b JAKKS Pacific Inc. United States 1,830 13,249 Life Sciences Tools & Services 0.4% b Fluidigm Corp. United States 15,966 105,855 a,b Illumina Inc. United States 9,635 1,447,562 b Sequenom Inc. United States 60,938 89,579 a Thermo Fisher Scientific Inc. United States 22,887 2,956,771 4,599,767 Machinery 0.1% Atlas Copco AB, A Sweden 13,311 301,298 Blount International Inc. United States 26,934 261,260 The Greenbrier Cos Inc. United States 6,834 173,925 Terex Corp. United States 27,592 617,509 1,353,992 Marine 0.4% Irish Continental Group PLC Ireland 364,601 1,864,176 a,b Kirby Corp. United States 20,527 1,162,033 b Neptune Orient Lines Ltd. Singapore 2,227,857 1,988,592 5,014,801 Media 1.8% a CBS Corp., B United States 38,558 1,865,436 a,b,e Charter Communications Inc., A United States 4,789 859,913 Comcast Corp., A United States 315 18,185 a,b Dish Network Corp., A United States 30,024 1,415,031 b Liberty Global PLC LiLAC, A United Kingdom 8,243 279,850 a,b Liberty Media Corp., C United States 57,095 1,992,615 SES SA, GDR Luxembourg 24,396 642,517 TEGNA Inc. United States 3,701 91,192 Time Warner Cable Inc. United States 55,872 10,663,730 Time Warner Inc. United States 7,354 486,835 a The Walt Disney Co. United States 41,885 4,000,855 22,316,159 Metals & Mining 0.3% Freeport-McMoRan Inc. United States 12,493 95,322 Nucor Corp. United States 460 18,096 Rio Tinto PLC, ADR United Kingdom 43,428 1,133,471 Teck Resources Ltd. Canada 192,644 1,115,409 ThyssenKrupp AG Germany 51,931 882,144 3,244,442 Multi-Utilities 0.0% † PG&E Corp. United States 1,944 110,283 Sempra Energy United States 1,004 96,896 207,179 Oil, Gas & Consumable Fuels 0.5% a California Resources Corp. United States 4,708 2,646 Chevron Corp. United States 1,030 85,943 Columbia Pipeline Group Inc. United States 3,100 56,265 Exxon Mobil Corp. United States 2,110 169,116 Hess Corp. United States 1,026 44,734 b Kinder Morgan Inc., wts., 5/25/17 United States 52,317 4,290 a Occidental Petroleum Corp. United States 50,081 3,446,574 QEP Resources Inc. United States 1,360 13,274 Scorpio Tankers Inc. Monaco 6,141 38,197 b Solazyme Inc. United States 30,967 48,309 Franklin Alternative Strategies Funds Consolidated Statement of Investments, February 29, 2016 (unaudited) (continued) Franklin K2 Alternative Strategies Fund Country Shares/Warrants Value Common Stocks and Other Equity Interests (continued) Oil, Gas & Consumable Fuels (continued) b Southwestern Energy Co. United States 3,300 $ 19,074 Valero Energy Corp. United States 936 56,235 Western Refining Inc. United States 681 18,162 The Williams Cos Inc. United States 133,930 2,141,541 6,144,360 Paper & Forest Products 0.1% b Canfor Corp. Canada 61,659 638,009 Pharmaceuticals 2.4% b Aerie Pharmaceuticals Inc. United States 43,749 736,733 b,e Allergan PLC United States 49,158 14,261,227 b ANI Pharmaceuticals Inc. United States 1,910 63,145 a,b Aratana Therapeutics Inc. United States 33,496 109,532 b Assembly Biosciences Inc. United States 30,700 139,378 a AstraZeneca PLC, ADR United Kingdom 60,806 1,743,308 a Bristol-Myers Squibb Co. United States 44,411 2,750,373 b,f Cassiopea SpA, 144A Italy 4,457 129,447 b Dermira Inc. United States 7,074 163,126 Eli Lilly & Co. United States 12,494 899,568 b Endo International PLC United States 6,123 256,003 b Flex Pharma Inc. United States 4,699 34,914 Innoviva Inc. United States 17,878 209,530 b Intersect ENT Inc. United States 4,809 86,947 b Intra-Cellular Therapies Inc. United States 23,469 659,948 Ipsen SA France 12,956 747,277 b Jazz Pharmaceuticals PLC United States 4,060 493,615 Johnson & Johnson United States 1,485 156,237 a,b The Medicines Co. United States 20,803 669,025 Novartis AG, ADR Switzerland 5,972 424,669 Novo Nordisk AS, ADR Denmark 11,428 587,399 b Ocular Therapeutix Inc. United States 10,245 80,628 a,b Pacira Pharmaceuticals Inc. United States 17,204 894,780 Pfizer Inc. United States 4,263 126,483 b SCYNEXIS Inc. United States 6,951 34,060 Shire PLC, ADR Ireland 13,527 2,111,700 b Steadymed Ltd. Israel 7,940 17,786 b Wave Life Sciences Pte Ltd. United States 3,586 53,969 28,640,807 Professional Services 0.9% a Equifax Inc. United States 13,485 1,414,307 Experian PLC United Kingdom 81,654 1,344,478 b FTI Consulting Inc. United States 17,050 561,115 a,b Huron Consulting Group Inc. United States 44,630 2,477,857 a ManpowerGroup Inc. United States 14,570 1,128,301 Nielsen Holdings PLC United States 22,250 1,120,065 a Robert Half International Inc. United States 16,925 666,676 SThree PLC United Kingdom 60,729 260,761 b TransUnion United States 21,100 556,407 b TriNet Group Inc. United States 25,110 328,690 a,b Verisk Analytics Inc. United States 1,245 90,686 a,b WageWorks Inc. United States 29,435 1,417,884 11,367,227 Real Estate Investment Trusts (REITs) 0.0% † Forest City Realty Trust Inc. United States 939 17,512 Gramercy Property Trust United States 239 1,806 b LaSalle Logiport REIT Japan 96 89,398 108,716 Franklin Alternative Strategies Funds Consolidated Statement of Investments, February 29, 2016 (unaudited) (continued) Franklin K2 Alternative Strategies Fund Country Shares/Warrants Value Common Stocks and Other Equity Interests (continued) Road & Rail 0.8% CSX Corp. United States $ b Genesee & Wyoming Inc., A United States a Kansas City Southern United States a Norfolk Southern Corp. United States Ryder System Inc. United States a,b Swift Transportation Co. United States a Union Pacific Corp. United States Semiconductors & Semiconductor Equipment 1.1% Advanced Semiconductor Engineering Inc. Taiwan Applied Materials Inc. United States Broadcom Ltd. Singapore b Cavium Inc. United States b Cirrus Logic Inc. United States Cypress Semiconductor Corp. United States b Fairchild Semiconductor International Inc. United States b First Solar Inc. United States Globalwafers Co. Ltd. Taiwan b Inphi Corp. United States Intel Corp. United States Lam Research Corp. United States Land Mark Optoelectronics Corp. Taiwan b M/A-COM Technology Solutions Holdings Inc. United States Mellanox Technologies Ltd. Israel Microchip Technology Inc. United States NVIDIA Corp. United States b NXP Semiconductors NV Netherlands b ON Semiconductor Corp. United States a QUALCOMM Inc. United States Silicon Motion Technology Corp., ADR Taiwan b Siltronic AG Germany Sino-American Silicon Products Inc. Taiwan Skyworks Solutions Inc. United States b SunEdison Inc. United States b SunEdison Semiconductor Ltd. United States Texas Instruments Inc. United States Win Semiconductors Corp. Taiwan Software 1.0% a Activision Blizzard Inc. United States a,b Adobe Systems Inc. United States FleetMatics Group PLC United States b Guidewire Software Inc. United States b HubSpot Inc. United States a Intuit Inc. United States a Microsoft Corp. United States Mobileye NV United States b Nuance Communications Inc. United States Oracle Corp. United States b Paylocity Holding Corp. United States b Red Hat Inc. United States a,b Salesforce.com Inc. United States b ServiceNow Inc. United States Solera Holdings Inc. United States SS&C Technologies Holdings Inc. United States a,b Take-Two Interactive Software Inc. United States b TiVo Inc. United States a,b Verint Systems Inc. United States Franklin Alternative Strategies Funds Consolidated Statement of Investments, February 29, 2016 (unaudited) (continued) Franklin K2 Alternative Strategies Fund Country Shares/Warrants Value Common Stocks and Other Equity Interests (continued) Software (continued) b Workday Inc., A United States 2,092 $ 126,461 12,031,556 Specialty Retail 1.7% a,b AutoNation Inc. United States 114,952 5,916,579 a,b Autozone Inc. United States 7,159 5,545,147 a The Home Depot Inc. United States 62,553 7,764,078 Inditex SA Spain 38,923 1,211,845 a,b MarineMax Inc. United States 7,821 138,745 20,576,394 Technology Hardware, Storage & Peripherals 1.2% Apple Inc. United States 472 45,638 EMC Corp. United States 408,326 10,669,558 a Hewlett Packard Enterprise Co. United States 63,334 840,442 a,b NCR Corp. United States 94,236 2,201,353 a,b Nimble Storage Inc. United States 12,255 88,726 b Pure Storage Inc., A United States 43,600 626,968 b Violin Memory Inc. United States 106,018 84,815 14,557,500 Textiles, Apparel & Luxury Goods 0.5% b Iconix Brand Group Inc. United States 5,466 47,554 Moncler SpA Italy 40,373 628,934 a NIKE Inc., B United States 74,161 4,567,576 a,b Skechers USA Inc., A United States 35,204 1,158,916 6,402,980 Tobacco 0.0% † Altria Group Inc. United States 1,943 119,630 Philip Morris International Inc. United States 692 62,993 Reynolds American Inc. United States 918 46,295 228,918 Wireless Telecommunication Services 0.2% NTT DoCoMo Inc. Japan 36,700 859,767 a,b T-Mobile U.S. Inc. United States 30,576 1,134,370 1,994,137 Total Common Stocks and Other Equity Interests (Cost $437,791,571) 436,727,644 Exchange Traded Funds (Cost $4,522,794) 0.4% iShares iBoxx USD High Yield Corporate Bond ETF United States 58,100 4,652,648 Convertible Preferred Stocks 0.3% Capital Markets 0.0% † a,f Cowen Group Inc., cvt. pfd., 144A, Series A, 5.625% United States 338 225,488 Food Products 0.2% Bunge Ltd., cvt. pfd., 4.875% United States 4,031 322,279 a Post Holdings Inc., cvt. pfd., 2.50% United States 12,573 1,679,281 2,001,560 Multi-Utilities 0.0% † Dominion Resources Inc., cvt. pfd., 6.375% United States 1,042 50,558 Oil, Gas & Consumable Fuels 0.1% Hess Corp., cvt. pfd., 8.00% United States 8,103 451,175 Real Estate Investment Trusts (REITs) 0.0% † Welltower Inc., cvt. pfd., Series I, 6.50% United States 2,088 121,584 Tobacco 0.0% † a Universal Corp., cvt. pfd., 6.75% United States 330 410,066 Total Convertible Preferred Stocks (Cost $2,832,876) 3,260,431 Franklin Alternative Strategies Funds Consolidated Statement of Investments, February 29, 2016 (unaudited) (continued) Franklin K2 Alternative Strategies Fund Country Shares/Warrants Value Preferred Stocks 0.2% Diversified Telecommunication Services 0.0% † Iridium Communications Inc., pfd., 7.00% United States 3,021 $ 266,981 Machinery 0.0% † MAN SE, pfd., zero cpn. Germany 3,186 324,062 Pharmaceuticals 0.2% Allergan PLC, pfd., 5.50% United States 2,560 2,472,909 Total Preferred Stocks (Cost $3,264,941) 3,063,952 Principal Amount * Convertible Bonds 9.9% Aerospace & Defense 0.1% AAR Corp., senior note, Series B, 2.25%, 3/01/16 United States 665,000 665,000 Air Freight & Logistics 0.0% † Atlas Air Worldwide Holdings Inc., senior note, 2.25%, 6/01/22 United States 607,000 465,872 Biotechnology 0.4% g Ablynx NV, senior note, Reg S, Series ABLX, 3.25%, 5/27/20 Belgium 200,000 EUR 245,616 a Acorda Therapeutics Inc., senior note, 1.75%, 6/15/21 United States 248,000 246,140 AMAG Pharmaceuticals Inc., senior note, 2.50%, 2/15/19 United States 980,000 1,128,838 BioMarin Pharmaceutical Inc., senior sub. note, 1.50%, 10/15/20 United States 70,000 82,381 a Exelixis Inc., senior sub. note, 4.25%, 8/15/19 United States 926,000 856,550 f Ironwood Pharmaceuticals Inc., senior note, 144A, 2.25%, 6/15/22 United States 375,000 315,234 a Ligand Pharmaceuticals Inc., senior note, 0.75%, 8/15/19 United States 1,171,000 1,599,879 PDL BioPharma Inc., senior note, 4.00%, 2/01/18 United States 481,000 407,347 f PTC Therapeutics Inc., senior note, 144A, 3.00%, 8/15/22 United States 328,000 154,160 5,036,145 Capital Markets 0.1% a Cowen Group Inc., senior note, 3.00%, 3/15/19 United States 930,000 817,237 a FXCM Inc., senior note, 2.25%, 6/15/18 United States 592,000 405,520 1,222,757 Communications Equipment 0.5% f CalAmp Corp., senior note, 144A, 1.625%, 5/15/20 United States 241,000 231,209 CalAtlantic Group Inc., a senior bond, 1.25%, 8/01/32 United States 901,000 935,351 senior note, 0.25%, 6/01/19 United States 125,000 109,063 f Harmonic Inc., senior note, 144A, 4.00%, 12/01/20 United States 800,000 632,000 InterDigital Inc., senior note, f 144A, 1.50%, 3/01/20 United States 201,000 198,864 2.50%, 3/15/16 United States 368,000 369,380 a Palo Alto Networks Inc., zero cpn., senior note, 7/01/19 United States 2,267,000 3,251,728 5,727,595 Construction & Engineering 0.1% g Fomento de Construcciones y Contratas SA, sub. bond, Reg S, 6.50%, 10/30/20 Spain 1,100,000 EUR 1,100,909 Construction Materials 0.2% Cemex SAB de CV, sub. note, 3.25%, 3/15/16 Mexico 550,000 549,313 a 3.75%, 3/15/18 Mexico 2,550,000 2,357,156 2,906,469 Consumer Finance 0.1% Encore Capital Group Inc., senior note, 2.875%, 3/15/21 United States 675,000 432,844 PRA Group Inc., senior note, 3.00%, 8/01/20 United States 690,000 515,343 948,187 Diversified Consumer Services 0.1% a Ascent Capital Group Inc., senior note, 4.00%, 7/15/20 United States 725,000 406,000 a Carriage Services Inc., sub. note, 2.75%, 3/15/21 United States 788,000 842,667 1,248,667 Franklin Alternative Strategies Funds Consolidated Statement of Investments, February 29, 2016 (unaudited) (continued) Franklin K2 Alternative Strategies Fund Country Principal Amount* Value Convertible Bonds (continued) Diversified Financial Services 0.0% † f Element Financial Corp., sub. note, 144A, 4.25%, 6/30/20 Canada 589,000 CAD $ 426,622 5.125%, 6/30/19 Canada 123,000 CAD 97,818 524,440 Electric Utilities 0.0% † Emera Inc., sub. bond, 4.00%, 9/29/25 Canada 1,038,000 CAD 290,763 Electrical Equipment 0.1% General Cable Corp., sub. bond, 4.50%, 11/15/29 United States 1,231,000 463,164 SolarCity Corp., senior note, a 1.625%, 11/01/19 United States 611,000 346,743 2.75%, 11/01/18 United States 676,000 439,822 1,249,729 Electronic Equipment, Instruments & Components 0.1% a Vishay Intertechnology Inc., senior bond, 2.25%, 11/15/40 United States 1,262,000 1,209,154 Energy Equipment & Services 0.1% SEACOR Holdings Inc., senior bond, a 2.50%, 12/15/27 United States 1,126,000 949,359 3.00%, 11/15/28 United States 1,047,000 636,707 1,586,066 Health Care Equipment & Supplies 0.3% a Hologic Inc., senior bond, zero cpn., 12/15/43 United States 1,155,000 1,445,916 Integra LifeSciences Holdings Corp., senior note, 1.625%, 12/15/16 United States 347,000 414,231 f Invacare Corp., senior note, 144A, 5.00%, 2/15/21 United States 701,000 679,704 a Quidel Corp., senior note, 3.25%, 12/15/20 United States 523,000 457,298 a Wright Medical Group Inc., senior note, 2.00%, 2/15/20 United States 784,000 710,990 3,708,139 Health Care Providers & Services 0.5% f Aceto Corp., senior note, 144A, 2.00%, 11/01/20 United States 441,000 401,586 Anthem Inc., senior bond, 2.75%, 10/15/42 United States 629,000 1,135,738 HealthSouth Corp., senior sub. bond, 2.00%, 12/01/43 United States 1,781,000 1,915,688 a Molina Healthcare Inc., senior bond, 1.625%, 8/15/44 United States 1,412,000 1,741,172 senior note, 1.125%, 1/15/20 United States 830,000 1,326,444 6,520,628 Health Care Technology 0.1% a Allscripts Healthcare Solutions Inc., senior note, 1.25%, 7/01/20 United States 831,000 821,132 Holding Companies 0.0% † RWT Holdings Inc., senior note, 5.625%, 11/15/19 United States 235,000 212,675 Household Durables 0.7% a,f IAS Operating Partnership LP, senior note, 144A, 5.00%, 3/15/18 United States 233,000 217,418 Jarden Corp., senior sub. bond, 1.125%, 3/15/34 United States 145,000 170,013 a senior sub. note, 1.875%, 9/15/18 United States 2,226,000 3,774,461 senior sub. note, 1.50%, 6/15/19 United States 2,115,000 2,951,747 K Hovnanian Enterprises Inc., senior note, 6.00%, 12/01/17 United States 315,000 253,575 KB Home, senior note, 1.375%, 2/01/19 United States 45,000 39,825 a LGI Homes Inc., sub. note, 4.25%, 11/15/19 United States 483,000 598,316 M/I Homes Inc., senior sub. note, 3.25%, 9/15/17 United States 139,000 137,176 8,142,531 Household Products 0.0% † g Unicharm Corp., senior note, Reg S, zero cpn., 9/25/20, Japan 40,000,000 JPY 434,127 Independent Power & Renewable Electricity Producers 0.1% f Pattern Energy Group Inc., senior note, 144A, 4.00%, 7/15/20 United States 1,743,000 1,466,299 Insurance 0.1% a AmTrust Financial Services Inc., senior bond, 2.75%, 12/15/44 United States 896,000 683,760 Franklin Alternative Strategies Funds Consolidated Statement of Investments, February 29, 2016 (unaudited) (continued) Franklin K2 Alternative Strategies Fund Country Principal Amount* Value Convertible Bonds (continued) Internet & Catalog Retail 0.1% a Ctrip.com International Ltd., senior note, 1.25%, 10/15/18 China 147,000 $ 181,453 a Priceline Group Inc., senior note, 1.00%, 3/15/18 United States 1,003,000 1,411,096 1,592,549 Internet Software & Services 1.5% Akamai Technologies Inc., senior note, zero cpn., 2/15/19 United States 298,000 288,503 a Blucora Inc., senior note, 4.25%, 4/01/19 United States 722,000 527,060 a j2 Global Inc., senior bond, 3.25%, 6/15/29 United States 953,000 1,166,234 LinkedIn Corp., senior note, 0.50%, 11/01/19 United States 753,000 675,347 a MercadoLibre Inc., senior note, 2.25%, 7/01/19 Argentina 2,035,000 2,112,584 Twitter Inc., senior note, 0.25%, 9/15/19 United States 2,338,000 2,057,440 1.00%, 9/15/21 United States 298,000 250,693 a VeriSign Inc., junior sub. bond, 4.345%, 8/15/37 United States 3,409,000 8,452,189 WebMD Health Corp., senior note, 2.50%, 1/31/18 United States 970,000 1,043,962 Yahoo! Inc., senior note, zero cpn., 12/01/18 United States 1,767,000 1,730,556 18,304,568 IT Services 0.1% f CSG Systems International Inc., senior sub. note, 144A, 3.00%, 3/01/17 United States 476,000 798,490 Leisure Products 0.0% † f JAKKS Pacific Inc., senior note, 144A, 4.875%, 6/01/20 United States 460,000 433,837 Life Sciences Tools & Services 0.1% Albany Molecular Research Inc., senior note, 2.25%, 11/15/18 United States 1,039,000 1,133,809 Sequenom Inc., senior note, 5.00%, 1/01/18 United States 500,000 381,562 1,515,371 Machinery 0.3% a Altra Industrial Motion Corp., senior bond, 2.75%, 3/01/31 United States 657,000 698,062 The Greenbrier Cos Inc., senior note, 3.50%, 4/01/18 United States 452,000 468,103 Navistar International Corp., senior sub. note, 4.50%, 10/15/18 United States 13,000 5,314 a 4.75%, 4/15/19 United States 419,000 156,601 a Trinity Industries Inc., senior sub. bond, 3.875%, 6/01/36 United States 1,474,000 1,514,535 Wabash National Corp., senior note, 3.375%, 5/01/18 United States 378,000 453,836 3,296,451 Media 0.1% f Liberty Interactive LLC, senior bond, 144A, 1.00%, 9/30/43 United States 645,000 559,135 Liberty Media Corp., senior bond, 1.375%, 10/15/23 United States 545,000 522,859 1,081,994 Metals & Mining 0.0% † AK Steel Corp., senior note, 5.00%, 11/15/19 United States 208,000 135,330 RTI International Metals Inc., senior note, 1.625%, 10/15/19 United States 145,000 144,638 279,968 Oil, Gas & Consumable Fuels 0.3% a Aegean Marine Petroleum Network Inc., senior note, 4.00%, 11/01/18 Greece 606,000 444,274 a Alon USA Energy Inc., senior note, 3.00%, 9/15/18 United States 755,000 728,575 Chesapeake Energy Corp., senior bond, 2.50%, 5/15/37 United States 435,000 201,188 Cobalt International Energy Inc., senior note, 2.625%, 12/01/19 United States 236,000 107,970 Green Plains Inc., senior note, 3.25%, 10/01/18 United States 509,000 469,552 f Scorpio Tankers Inc., senior note, 144A, 2.375%, 7/01/19 Monaco 526,000 430,334 a Solazyme Inc., senior sub. note, 5.00%, 10/01/19 United States 1,390,000 610,731 f Whiting Petroleum Corp., senior note, 144A, 1.25%, 4/01/20 United States 605,000 223,472 3,216,096 Pharmaceuticals 0.3% ANI Pharmaceuticals Inc., senior note, 3.00%, 12/01/19 United States 523,000 458,606 The Medicines Co., senior note, a 1.375%, 6/01/17 United States 797,000 1,022,152 2.50%, 1/15/22 United States 1,523,000 1,738,124 Franklin Alternative Strategies Funds Consolidated Statement of Investments, February 29, 2016 (unaudited) (continued) Franklin K2 Alternative Strategies Fund Country Principal Amount* Value Convertible Bonds (continued) Pharmaceuticals (continued) a Theravance Inc., senior note, 2.125%, 1/15/23 United States 476,000 $ 352,537 3,571,419 Professional Services 0.0% † a 51job Inc., senior note, 3.25%, 4/15/19 China 253,000 242,564 Real Estate Investment Trusts (REITs) 0.9% a,f American Residential Properties Inc., senior note, 144A, 3.25%, 11/15/18 United States 912,000 888,630 Colony Capital Inc., senior note, 3.875%, 1/15/21 United States 1,271,000 1,114,508 Forest City Realty Trust Inc., senior note, 4.25%, 8/15/18 United States 74,000 78,255 a,f GPT Property Trust LP, senior note, 144A, 3.75%, 3/15/19 United States 1,987,000 2,162,105 a National Health Investors Inc., senior note, 3.25%, 4/01/21 United States 1,084,000 1,084,678 RAIT Financial Trust, senior bond, 4.00%, 10/01/33 United States 635,000 479,028 Redwood Trust Inc., senior note, 4.625%, 4/15/18 United States 70,000 65,450 a Spirit Realty Capital Inc., senior note, 2.875%, 5/15/19 United States 1,208,000 1,189,886 Starwood Property Trust Inc., senior note, a 3.75%, 10/15/17 United States 2,582,000 2,528,746 4.55%, 3/01/18 United States 246,000 242,771 a Starwood Waypoint Residential Trust, senior note, 3.00%, 7/01/19 United States 739,000 705,283 10,539,340 Real Estate Management & Development 0.1% a Forest City Enterprises Inc., senior note, 3.625%, 8/15/20 United States 979,000 977,776 Semiconductors & Semiconductor Equipment 0.7% f Inphi Corp., senior note, 144A, 1.125%, 12/01/20 United States 139,000 131,442 f Integrated Device Technology Inc., senior note, 144A, 0.875%, 11/15/22 United States 692,000 625,827 a Intel Corp., junior sub. bond, 3.25%, 8/01/39 United States 1,274,000 1,892,693 a Microchip Technology Inc., junior sub. bond, 2.125%, 12/15/37 United States 749,000 1,380,969 Micron Technology Inc., senior bond, 3.00%, 11/15/43 United States 85,000 59,288 Novellus Systems Inc., senior bond, 2.625%, 5/15/41 United States 60,000 130,575 a NVIDIA Corp., senior note, 1.00%, 12/01/18 United States 1,480,000 2,386,500 SunEdison Inc., senior note, a,f 144A, 0.25%, 1/15/20 United States 1,560,000 252,525 2.00%, 10/01/18 United States 225,000 50,203 2.75%, 1/01/21 United States 945,000 210,853 2.375%, 4/15/22 United States 247,000 41,681 a Xilinx Inc., senior note, 2.625%, 6/15/17 United States 507,000 831,163 7,993,719 Software 1.2% a Bottomline Technologies de Inc., senior note, 1.50%, 12/01/17 United States 596,000 654,110 f BroadSoft Inc., senior note, 144A, 1.00%, 9/01/22 United States 480,000 541,800 Electronic Arts Inc., senior note, 0.75%, 7/15/16 United States 1,138,000 2,296,626 f FireEye Inc., senior bond, 144A, 1.625%, 6/01/35 United States 466,000 369,305 f Interactive Intelligence Group Inc., senior note, 144A, 1.25%, 6/01/20 United States 454,000 357,241 a NetSuite Inc., senior note, 0.25%, 6/01/18 United States 1,602,000 1,510,887 Nuance Communications Inc., senior bond, f 144A, 1.00%, 12/15/35 United States 570,000 543,281 2.75%, 11/01/31 United States 468,000 464,783 Proofpoint Inc., senior note, 1.25%, 12/15/18 United States 190,000 253,531 Red Hat Inc., senior note, 0.25%, 10/01/19 United States 970,000 1,133,081 Salesforce.com Inc., senior note, 0.25%, 4/01/18 United States 537,000 641,715 a Take -Two Interactive Software Inc., senior note, 1.00%, 7/01/18 United States 1,862,000 3,199,149 a,f TiVo Inc., senior note, 144A, 4.00%, 3/15/16 United States 1,605,000 1,605,000 Workday Inc., senior note, 0.75%, 7/15/18 United States 762,000 791,051 14,361,560 Specialty Retail 0.1% f Restoration Hardware Holdings Inc., senior note, 144A, zero cpn., 7/15/20 United States 1,933,000 1,360,349 Franklin Alternative Strategies Funds Consolidated Statement of Investments, February 29, 2016 (unaudited) (continued) Franklin K2 Alternative Strategies Fund Country Principal Amount* Value Convertible Bonds (continued) Specialty Retail (continued) f Vitamin Shoppe Inc., senior note, 144A, 2.25%, 12/01/20 United States 344,000 $ 318,630 1,678,979 Technology Hardware, Storage & Peripherals 0.2% a Electronics For Imaging Inc., senior note, 0.75%, 9/01/19 United States 509,000 514,726 SanDisk Corp., senior note, 1.50%, 8/15/17 United States 1,112,000 1,692,325 Violin Memory Inc., senior note, 4.25%, 10/01/19 United States 710,000 296,869 2,503,920 Textiles, Apparel & Luxury Goods 0.1% a Iconix Brand Group Inc., senior sub. note, 2.50%, 6/01/16 United States 654,000 612,307 1.50%, 3/15/18 United States 1,208,000 675,725 1,288,032 Trading Companies & Distributors 0.1% f Kaman Corp., senior note, 144A, 3.25%, 11/15/17 United States 397,000 538,431 Total Convertible Bonds (Cost $126,230,363) 120,386,108 Corporate Bonds and Notes 14.4% Aerospace & Defense 0.1% f KLX Inc., senior note, 144A, 5.875%, 12/01/22 United States 50,000 47,875 f Meccanica Holdings USA Inc., senior bond, 144A, 6.25%, 1/15/40 Italy 555,000 506,438 h Rockwell Collins Inc., senior note, FRN, 0.862%, 12/15/16 United States 40,000 39,949 594,262 Airlines 0.0% † f Air Canada 2015-2 Class B Pass Through Trust, 3rd lien note, 144A, 5.00%, 6/15/25 Canada 505,000 498,056 Auto Components 0.0% † f,h Daimler Finance North America LLC, senior note, 144A, FRN, 0.837%, 3/10/17 Germany 150,000 149,404 f Midas Intermediate Holdco II LLC/Midas Intermediate Holdco II Finance Inc., senior note, 144A, 7.875%, 10/01/22 United States 170,000 153,850 303,254 Automobiles 0.0% † General Motors Co., senior bond, 6.75%, 4/01/46 United States 30,000 31,469 Banks 0.5% Bank of America Corp., h senior note, FRN, 1.662%, 1/15/19 United States 20,000 19,880 sub. bond, 4.20%, 8/26/24 United States 135,000 135,396 sub. bond, Series L, 3.95%, 4/21/25 United States 335,000 324,967 Barclays PLC, senior bond, 4.375%, 1/12/26 United Kingdom 455,000 439,952 f,h The Bank of Tokyo-Mitsubishi UFJ Ltd., senior note, 144A, FRN, 1.522%, 9/14/18 Japan 335,000 336,256 f,h,i Credit Agricole SA, junior sub., FRN, 144A, Perpetual 7.875% France 400,000 354,200 8.125% France 525,000 490,919 f Intesa Sanpaolo SpA, sub. bond, 144A, 5.017%, 6/26/24 Italy 955,000 879,088 5.71%, 1/15/26 Italy 460,000 439,107 Royal Bank of Scotland Group PLC, sub. bond, 6.125%, 12/15/22 United Kingdom 70,000 73,579 h,i FRN, 8.00%, Perpetual United Kingdom 1,000,000 915,000 f Santander UK Group Holdings PLC, sub. bond, 144A, 4.75%, 9/15/25 United Kingdom 270,000 255,423 h,i Societe Generale SA, FRN, Perpetual, f junior sub., 144A, 7.875% France 950,000 847,875 g Reg S, 7.875% France 425,000 379,312 h Toyota Motor Credit Corp., senior note, FRN, 1.01%, 1/17/19 United States 40,000 39,716 5,930,670 Franklin Alternative Strategies Funds Consolidated Statement of Investments, February 29, 2016 (unaudited) (continued) Franklin K2 Alternative Strategies Fund Country Principal Amount* Value Corporate Bonds and Notes (continued) Beverages 0.0% † h Anheuser-Busch InBev Finance Inc., senior note, FRN, 0.811%, 1/27/17 Belgium 45,000 $ 44,891 h The Coca-Cola Co., senior note, FRN, 0.716%, 11/01/16 United States 80,000 79,989 124,880 Biotechnology 0.1% AbbVie Inc., senior bond, 3.60%, 5/14/25 United States 510,000 520,893 f AMAG Pharmaceuticals Inc., senior note, 144A, 7.875%, 9/01/23 United States 400,000 350,000 h Amgen Inc., senior note, FRN, 0.998%, 5/22/17 United States 125,000 124,685 995,578 Building Products 0.0% † f Atrium Windows & Doors Inc., secured note, 144A, 7.75%, 5/01/19 United States 50,000 34,250 f NCI Building Systems Inc., senior note, 144A, 8.25%, 1/15/23 United States 50,000 52,000 Owens Corning, senior bond, 4.20%, 12/01/24 United States 165,000 164,038 250,288 Capital Markets 0.1% Brixmor Operating Partnership LP, senior bond, 3.85%, 2/01/25 United States 265,000 231,704 Deutsche Bank AG, sub. bond, 4.50%, 4/01/25 Germany 225,000 191,059 Morgan Stanley, sub. bond, 4.35%, 9/08/26 United States 150,000 149,752 572,515 Chemicals 0.0% † Albemarle Corp., senior bond, 4.15%, 12/01/24 United States 141,000 137,549 Commercial Services & Supplies 0.5% f iPayment Inc., senior note, 144A, 9.50%, 12/15/19 United States 6,162,140 6,200,653 Communications Equipment 0.1% Alcatel-Lucent USA Inc., senior bond, 6.50%, 1/15/28 France 150,000 150,938 6.45%, 3/15/29 France 495,000 511,394 h Cisco Systems Inc., senior note, FRN, 0.912%, 3/03/17 United States 100,000 100,114 762,446 Construction Materials 0.0% † f Cemex SAB de CV, senior bond, 144A, 6.125%, 5/05/25 Mexico 365,000 329,412 Consumer Finance 0.0% † h Caterpillar Financial Services Corp., senior note, FRN, 0.862%, 3/03/17 United States 110,000 110,060 0.647%, 6/09/17 United States 300,000 299,339 f,h Nissan Motor Acceptance Corp., senior note, 144A, FRN, 1.182%, 3/03/17 Japan 105,000 104,953 514,352 Containers & Packaging 0.1% f Beverage Packaging Holdings Luxembourg II SA / Beverage Packaging Holdings II Issuer Inc., 144A, senior note, 5.625%, 12/15/16 New Zealand 1,470,000 1,471,837 senior sub. note, 6.00%, 6/15/17 New Zealand 115,000 115,000 1,586,837 Diversified Financial Services 1.7% h American Honda Finance Corp., senior note, FRN, 1.02%, 9/20/17 United States 180,000 180,173 f Corp. Financiera de Desarrollo SA, 144A, senior note, 3.25%, 7/15/19 Peru 200,000 201,316 sub. bond, 5.25% to 7/15/24, FRN thereafter, 7/15/29 Peru 200,000 194,000 Everi Payments Inc., senior note, 10.00%, 1/15/22 United States 5,074,000 4,211,420 f Financiera de Desarrollo Territorial SA Findeter, senior bond, 144A, 7.875%, 8/12/24 Colombia 795,000,000 COP 193,488 Ford Motor Credit Co. LLC, senior bond, Series GMTN, 4.389%, 1/08/26 United States 455,000 465,230 h senior note, FRN, 1.40%, 1/17/17 United States 40,000 39,830 General Motors Financial Co. Inc., senior bond, 5.25%, 3/01/26 United States 295,000 297,500 Franklin Alternative Strategies Funds Consolidated Statement of Investments, February 29, 2016 (unaudited) (continued) Franklin K2 Alternative Strategies Fund Country Principal Amount* Value Corporate Bonds and Notes (continued) Diversified Financial Services (continued) f,h Hyundai Capital Services Inc., senior note, 144A, FRN, 1.333%, 3/18/17 South Korea 200,000 $ 199,832 f Ladder Capital Finance Holdings LLP, senior note, 144A, 5.875%, 8/01/21 United States 225,000 187,594 f,h,i LBG Capital No.1 PLC, junior sub., 144A, FRN, 8.00%, Perpetual United Kingdom 600,000 616,800 NewStar Financial Inc., senior note, 7.25%, 5/01/20 United States 3,623,000 3,238,056 f Quicken Loans Inc., senior note, 144A, 5.75%, 5/01/25 United States 580,000 545,200 a,f ROC Finance LLC/ROC Finance 1 Corp., secured note, second lien, 144A, 12.125%, 9/01/18 United States 9,161,000 9,218,256 h Shell International Finance BV, senior note, FRN, 0.828%, 11/15/16 Netherlands 80,000 79,933 0.941%, 5/10/17 Netherlands 390,000 387,769 f Solvay Finance America LLC, senior bond, 144A, 4.45%, 12/03/25 Belgium 200,000 201,017 20,457,414 Diversified Telecommunication Services 0.8% Frontier Communications Corp., senior bond, 9.00%, 8/15/31 United States 6,227,000 5,106,140 a,f senior note, 144A, 11.00%, 9/15/25 United States 1,085,000 1,090,425 f Oi SA, senior note, 144A, 9.75%, 9/15/16 Brazil 300,000 BRL 47,441 Sprint Capital Corp., senior bond, 8.75%, 3/15/32 United States 1,106,000 857,150 Sprint Communications Inc., senior bond, 6.00%, 12/01/16 United States 225,000 224,437 Telecom Italia Capital SA, senior bond, 7.20%, 7/18/36 Italy 408,000 381,480 7.721%, 6/04/38 Italy 492,000 477,240 h Verizon Communications Inc., senior note, FRN, 0.877%, 6/09/17 United States 125,000 124,573 a,f Wind Acquisition Finance SA, senior note, 144A, 7.375%, 4/23/21 Italy 600,000 555,000 Windstream Services LLC, senior note, 7.75%, 10/15/20 United States 735,000 624,750 9,488,636 Electric Utilities 0.4% h Duke Energy Corp., senior note, FRN, 0.992%, 4/03/17 United States 100,000 99,295 h Duke Energy Progress Inc., secured note, FRN, 0.652%, 3/06/17 United States 50,000 49,866 f Enel SpA, sub. bond, 144A, 8.75% to 9/24/23, FRN thereafter, 9/24/73 Italy 745,000 812,050 GenOn Americas Generation LLC, senior bond, 9.125%, 5/01/31 United States 700,000 388,500 f Real Alloy Holding Inc., senior note, 144A, 10.00%, 1/15/19 United States 3,759,000 3,749,603 5,099,314 Electronic Equipment, Instruments & Components 0.0% † Flextronics International Ltd., senior note, 4.75%, 6/15/25 United States 85,000 82,237 Keysight Technologies Inc., senior note, 4.55%, 10/30/24 United States 400,000 385,789 468,026 Energy Equipment & Services 0.2% Diamond Offshore Drilling Inc., senior bond, 4.875%, 11/01/43 United States 55,000 32,902 Noble Holding International Ltd., senior bond, 5.25%, 3/15/42 United States 190,000 75,911 Targa Resources Partners LP/Targa Resources Partners Finance Corp., senior bond, 6.375%, 8/01/22 United States 25,000 21,625 senior bond, 5.25%, 5/01/23 United States 15,000 11,813 senior bond, 4.25%, 11/15/23 United States 350,000 267,750 f senior note, 144A, 6.75%, 3/15/24 United States 590,000 502,975 senior note, 5.00%, 1/15/18 United States 125,000 120,390 Transocean Inc., senior bond, 6.80%, 3/15/38 United States 1,830,000 846,375 Weatherford International Ltd., senior bond, 5.95%, 4/15/42 United States 335,000 197,650 2,077,391 Food & Staples Retailing 0.2% New Albertsons Inc., senior bond, 7.45%, 8/01/29 United States 1,335,000 1,091,362 Tesco PLC, senior bond, 5.125%, 4/10/47 United Kingdom 1,400,000 EUR 1,324,810 2,416,172 Gas Utilities 0.0% † NGL Energy Partners LP / NGL Energy Finance Corp., senior note, 5.125%, 7/15/19 United States 215,000 127,388 Franklin Alternative Strategies Funds Consolidated Statement of Investments, February 29, 2016 (unaudited) (continued) Franklin K2 Alternative Strategies Fund Country Principal Amount* Value Corporate Bonds and Notes (continued) Health Care Equipment & Supplies 0.5% a Universal Hospital Services Inc., senior note, 7.625%, 8/15/20 United States 6,206,000 $ 5,414,735 Health Care Providers & Services 0.6% Express Scripts Holding Co., senior bond, 4.50%, 2/25/26 United States 370,000 373,205 Kindred Healthcare Inc., senior note, 8.75%, 1/15/23 United States 3,549,000 3,198,536 f MEDNAX Inc., senior note, 144A, 5.25%, 12/01/23 United States 35,000 36,356 Tenet Healthcare Corp., senior note, 8.125%, 4/01/22 United States 3,228,000 3,189,652 6,797,749 Hotels, Restaurants & Leisure 1.7% a Caesars Entertainment Resort Properties LLC, secured note, second lien, 11.00%, 10/01/21 United States 2,091,000 1,813,943 Choice Hotels International Inc., senior bond, 5.70%, 8/28/20 United States 125,000 133,125 f Golden Nugget Escrow Inc., senior note, 144A, 8.50%, 12/01/21 United States 5,459,000 5,240,640 f Greektown Holdings LLC / Greektown Mothership Corp., secured note, 144A, 8.875%, 3/15/19 United States 1,214,000 1,189,720 f International Game Technology PLC, secured bond, 144A, 6.50%, 2/15/25 United States 3,815,000 3,423,962 MGM Resorts International, senior note, 6.00%, 3/15/23 United States 490,000 503,475 Mohegan Tribal Gaming Authority, senior note, 9.75%, 9/01/21 United States 1,376,000 1,376,826 a,f Downstream Development Authority of the Quapaw Tribe of Oklahoma, secured note, 144A, 10.50%, 7/01/19 United States 6,878,000 6,551,295 Wyndham Worldwide Corp., senior bond, 5.10%, 10/01/25 United States 400,000 409,127 20,642,113 Household Durables 0.1% Lennar Corp., senior note, 4.75%, 4/01/21 United States 590,000 595,900 Sharp Corp., senior note, 1.604%, 9/13/19 Japan 100,000,000 JPY 788,470 1,384,370 Household Products 0.0% † HRG Group Inc., senior note, 7.75%, 1/15/22 United States 204,000 194,310 h The Procter & Gamble Co., senior note, FRN, 0.699%, 11/04/16 United States 80,000 80,038 274,348 Independent Power & Renewable Electricity Producers 0.0% † GenOn Energy Inc., senior note, 9.50%, 10/15/18 United States 90,000 58,950 9.875%, 10/15/20 United States 135,000 82,350 141,300 Insurance 0.1% g,h Assicurazioni Generali SpA, senior sub. bond, FRN, Reg S, 7.75%, 12/12/42 Italy 400,000 EUR 501,508 Old Republic International Corp., senior bond, 4.875%, 10/01/24 United States 415,000 431,990 933,498 Life Sciences Tools & Services 0.5% inVentiv Health Inc., senior note, 10.00%, 8/15/18 United States 6,149,000 5,872,295 Media 3.2% American Media Inc., senior secured note, 11.50%, 12/15/17 United States 9,412,000 9,588,475 Cablevision Systems Corp., senior note, 8.625%, 9/15/17 United States 350,000 372,925 7.75%, 4/15/18 United States 185,000 190,550 f CCO Holdings LLC / CCO Holdings Capital Corp., senior note, 144A, 5.125%, 5/01/23 United States 120,000 119,400 f CCO Safari II LLC, secured bond, 144A, 6.484%, 10/23/45 United States 585,000 616,137 Clear Channel Worldwide Holdings Inc., senior sub. note, Series B, 7.625%, 3/15/20 United States 1,095,000 967,706 CSC Holdings LLC, senior bond, 7.625%, 7/15/18 United States 245,000 261,538 senior bond, 5.25%, 6/01/24 United States 45,000 38,813 senior note, 6.75%, 11/15/21 United States 95,000 96,663 Franklin Alternative Strategies Funds Consolidated Statement of Investments, February 29, 2016 (unaudited) (continued) Franklin K2 Alternative Strategies Fund Country Principal Amount* Value Corporate Bonds and Notes (continued) Media (continued) DISH DBS Corp., senior note, 6.75%, 6/01/21 United States 430,000 $ 439,137 5.875%, 7/15/22 United States 170,000 163,200 5.00%, 3/15/23 United States 300,000 266,250 5.875%, 11/15/24 United States 605,000 545,891 a,f Lee Enterprises Inc., senior secured note, first lien, 144A, 9.50%, 3/15/22 United States 6,477,000 6,161,246 The McClatchy Co., senior secured note, first lien, 9.00%, 12/15/22 United States 4,846,000 4,282,652 Postmedia Network Inc., secured note, second lien, 12.50%, 7/15/18 Canada 2,499,000 1,399,440 f Time Inc., senior note, 144A, 5.75%, 4/15/22 United States 8,073,000 7,003,327 Time Warner Cable Inc., senior bond, 5.875%, 11/15/40 United States 555,000 518,018 4.50%, 9/15/42 United States 240,000 196,823 Viacom Inc., senior bond, 4.875%, 6/15/43 United States 1,000,000 728,002 a WideOpenWest Finance LLC / Capital Corp., senior note, 10.25%, 7/15/19 United States 5,008,000 4,582,320 38,538,513 Metals & Mining 0.1% ArcelorMittal, senior bond, 8.00%, 10/15/39 Luxembourg 260,000 205,790 Freeport-McMoRan Inc., senior bond, 3.55%, 3/01/22 United States 98,000 65,660 senior bond, 5.45%, 3/15/43 United States 1,100,000 643,500 senior note, 2.375%, 3/15/18 United States 196,000 169,785 Teck Resources Ltd., senior bond, 5.40%, 2/01/43 Canada 700,000 367,500 1,452,235 Oil, Gas & Consumable Fuels 2.1% Anadarko Petroleum Corp., senior bond, 4.50%, 7/15/44 United States 370,000 254,026 Antero Resources Corp., senior note, 5.375%, 11/01/21 United States 85,000 73,950 5.125%, 12/01/22 United States 345,000 295,837 f Baytex Energy Corp., senior note, 144A, 5.125%, 6/01/21 Canada 10,000 5,825 5.625%, 6/01/24 Canada 495,000 272,250 f Bellatrix Exploration Ltd., senior note, 144A, 8.50%, 5/15/20 Canada 150,000 68,250 Bonanza Creek Energy Inc., senior note, 6.75%, 4/15/21 United States 115,000 35,075 5.75%, 2/01/23 United States 415,000 105,825 h BP Capital Markets PLC, senior note, FRN, 1.04%, 11/07/16 United Kingdom 80,000 79,699 California Resources Corp., senior note, f 144A, 8.00%, 12/15/22 United States 135,000 34,088 5.50%, 9/15/21 United States 85,000 11,900 6.00%, 11/15/24 United States 1,055,000 139,787 h Canadian Natural Resources Ltd., senior note, FRN, 0.978%, 3/30/16 Canada 100,000 99,858 Chesapeake Energy Corp., senior bond, 6.625%, 8/15/20 United States 5,000 1,150 senior bond, 6.125%, 2/15/21 United States 20,000 4,300 senior note, 5.375%, 6/15/21 United States 5,000 1,075 senior note, 4.875%, 4/15/22 United States 170,000 36,550 h Chevron Corp., senior note, FRN, 0.788%, 11/15/17 United States 145,000 143,282 Concho Resources Inc., senior bond, 5.50%, 10/01/22 United States 75,000 69,891 5.50%, 4/01/23 United States 565,000 531,100 ConocoPhillips, senior bond, 6.50%, 2/01/39 United States 325,000 325,522 Continental Resources Inc., senior bond, 5.00%, 9/15/22 United States 1,215,000 923,704 senior bond, 4.90%, 6/01/44 United States 335,000 206,027 senior note, 4.50%, 4/15/23 United States 35,000 25,235 senior note, 3.80%, 6/01/24 United States 320,000 218,479 Devon Energy Corp., senior bond, 5.00%, 6/15/45 United States 385,000 255,548 Franklin Alternative Strategies Funds Consolidated Statement of Investments, February 29, 2016 (unaudited) (continued) Franklin K2 Alternative Strategies Fund Country Principal Amount* Value Corporate Bonds and Notes (continued) Oil, Gas & Consumable Fuels (continued) Diamondback Energy Inc., senior note, 7.625%, 10/01/21 United States 460,000 $ 466,900 f Eclipse Resources Corp., senior note, 144A, 8.875%, 7/15/23 United States 335,000 118,925 Enable Midstream Partners LP, senior bond, 5.00%, 5/15/44 United States 400,000 206,937 Energy Transfer Partners LP, senior bond, 5.15%, 3/15/45 United States 80,000 58,570 6.125%, 12/15/45 United States 505,000 416,628 Enterprise Products Operating LLC, senior bond, 3.70%, 2/15/26 United States 35,000 32,874 g,h EP PetroEcuador via Noble Sovereign Funding I Ltd., secured note, FRN, Reg S, 6.224%, 9/24/19 Ecuador 1,691,843 1,383,081 h Exxon Mobil Corp., senior note, FRN, 0.552%, 3/15/17 United States 110,000 109,792 Halcon Resources Corp., f secured note, second lien, 144A, 8.625%, 2/01/20 United States 410,000 228,062 senior note, 9.75%, 7/15/20 United States 370,000 42,550 Kinder Morgan Energy Partners LP, senior bond, 3.45%, 2/15/23 United States 70,000 60,138 3.50%, 9/01/23 United States 100,000 84,210 5.625%, 9/01/41 United States 130,000 100,696 4.70%, 11/01/42 United States 150,000 109,768 5.00%, 3/01/43 United States 30,000 23,062 Kinder Morgan Inc., senior bond, Series GMTN, 8.05%, 10/15/30 United States 3,895,000 3,920,987 Linn Energy LLC / Linn Energy Finance Corp., senior bond, 7.75%, 2/01/21 United States 1,402,000 61,338 senior note, 6.25%, 11/01/19 United States 211,000 10,023 Marathon Oil Corp., senior bond, 5.20%, 6/01/45 United States 345,000 203,338 Matador Resources Co., senior note, 6.875%, 4/15/23 United States 497,000 434,875 f MEG Energy Corp., 144A, senior bond, 6.375%, 1/30/23 Canada 180,000 85,950 senior bond, 7.00%, 3/31/24 Canada 425,000 201,875 senior note, 6.50%, 3/15/21 Canada 230,000 112,125 f MPLX LP, senior note, 144A, 4.875%, 12/01/24 United States 935,000 765,290 Noble Energy Inc., senior note, 5.625%, 5/01/21 United States 50,000 45,630 Oasis Petroleum Inc., senior bond, 6.875%, 1/15/23 United States 70,000 40,775 senior note, 7.25%, 2/01/19 United States 10,000 6,150 senior note, 6.875%, 3/15/22 United States 345,000 203,550 f Pacific Exploration and Production Corp., 144A, senior bond, 5.125%, 3/28/23 Colombia 200,000 23,000 senior bond, 5.625%, 1/19/25 Colombia 515,000 64,633 senior note, 5.375%, 1/26/19 Colombia 175,000 21,000 Petrobras Global Finance BV, senior bond, 6.875%, 1/20/40 Brazil 660,000 417,450 senior bond, 6.75%, 1/27/41 Brazil 440,000 277,200 senior bond, 5.625%, 5/20/43 Brazil 350,000 205,082 senior bond, 7.25%, 3/17/44 Brazil 30,000 19,731 senior bond, 6.85%, 6/05/15 Brazil 2,969,000 1,858,446 senior note, 4.875%, 3/17/20 Brazil 2,256,000 1,731,706 g Petroleos de Venezuela SA, senior bond, Reg S, 6.00%, 11/15/26 Venezuela 4,608,000 1,456,128 g Petroleos Mexicanos, senior bond, Reg S, 4.25%, 1/15/25 Mexico 581,000 514,185 6.875%, 8/04/26 Mexico 1,042,000 1,081,596 Plains All American Pipeline LP / PAA Finance Corp., senior bond, 4.70%, 6/15/44 United States 415,000 274,762 Regency Energy Partners LP / Regency Energy Finance Corp., senior note, 5.75%, 9/01/20 United States 75,000 69,619 Rice Energy Inc., senior note, 6.25%, 5/01/22 United States 300,000 244,500 f RSP Permian Inc., senior note, 144A, 6.625%, 10/01/22 United States 1,250,000 1,125,000 Sabine Pass Liquefaction LLC, senior secured note, first lien, 5.625%, 3/01/25 United States 455,000 414,619 SandRidge Energy Inc., senior bond, 7.50%, 2/15/23 United States 1,405,000 81,666 Franklin Alternative Strategies Funds Consolidated Statement of Investments, February 29, 2016 (unaudited) (continued) Franklin K2 Alternative Strategies Fund Country Principal Amount* Value Corporate Bonds and Notes (continued) Oil, Gas & Consumable Fuels (continued) SM Energy Co., senior bond, 6.50%, 1/01/23 United States 60,000 $ 24,150 senior bond, 5.625%, 6/01/25 United States 10,000 4,075 senior note, 6.50%, 11/15/21 United States 10,000 4,550 senior note, 6.125%, 11/15/22 United States 220,000 96,800 senior note, 5.00%, 1/15/24 United States 230,000 92,575 f Ultra Petroleum Corp., 144A, senior bond, 6.125%, 10/01/24 United States 50,000 2,750 senior note, 5.75%, 12/15/18 United States 20,000 1,100 Western Refining Logistics LP / WNRL Finance Corp., senior note, 7.50%, 2/15/23 United States 80,000 68,400 Whiting Petroleum Corp., senior note, 6.50%, 10/01/18 United States 145,000 54,375 5.00%, 3/15/19 United States 25,000 12,625 5.75%, 3/15/21 United States 220,000 103,950 The Williams Cos Inc., senior bond, 5.75%, 6/24/44 United States 605,000 399,300 Williams Partners LP, senior bond, 4.00%, 9/15/25 United States 125,000 95,313 5.10%, 9/15/45 United States 615,000 420,338 25,012,956 Pharmaceuticals 0.2% f Greatbatch Ltd., senior note, 144A, 9.125%, 11/01/23 United States 320,000 312,000 h Johnson & Johnson, senior note, FRN, 0.706%, 11/28/16 United States 20,000 20,006 h Merck & Co. Inc., senior note, FRN, 0.746%, 2/10/17 United States 165,000 165,103 f Valeant Pharmaceuticals International Inc., senior note, 144A, 6.75%, 8/15/18 United States 260,000 245,700 5.625%, 12/01/21 United States 55,000 47,334 5.50%, 3/01/23 United States 385,000 306,075 4.50%, 5/15/23 United States 640,000 EUR 560,951 5.875%, 5/15/23 United States 1,135,000 930,700 2,587,869 Professional Services 0.3% a,f Altegrity Inc., senior note, first lien, 144A, 9.50%, 7/01/19 United States 3,047,000 2,589,950 Verisk Analytics Inc., senior bond, 5.50%, 6/15/45 United States 390,000 359,072 2,949,022 Real Estate 0.0% † f Rialto Holdings LLC / Rialto Corp., senior note, 144A, 7.00%, 12/01/18 United States 178,000 176,220 Real Estate Investment Trusts (REITs) 0.0% † Healthcare Realty Trust Inc., senior bond, 3.875%, 5/01/25 United States 75,000 72,870 Host Hotels & Resorts LP, senior bond, Series E, 4.00%, 6/15/25 United States 175,000 169,152 242,022 Real Estate Management & Development 0.0% † f Interval Acquisition Corp., senior note, 144A, 5.625%, 4/15/23 United States 205,000 202,437 Semiconductors & Semiconductor Equipment 0.1% KLA-Tencor Corp., senior note, 4.65%, 11/01/24 United States 443,000 436,347 Micron Technology Inc., senior bond, 5.50%, 2/01/25 United States 235,000 199,163 f senior bond, 144A, 5.625%, 1/15/26 United States 455,000 369,687 f senior note, 144A, 5.25%, 8/01/23 United States 270,000 231,863 f senior note, 144A, 5.25%, 1/15/24 United States 375,000 315,937 1,552,997 Software 0.0% † f Open Text Corp., senior note, 144A, 5.625%, 1/15/23 Canada 220,000 217,250 h Oracle Corp., senior note, FRN, 0.817%, 7/07/17 United States 135,000 134,884 352,134 Franklin Alternative Strategies Funds Consolidated Statement of Investments, February 29, 2016 (unaudited) (continued) Franklin K2 Alternative Strategies Fund Country Principal Amount* Value Corporate Bonds and Notes (continued) Specialty Retail 0.0% † h Lowe's Cos. Inc., senior note, FRN, 1.102%, 9/14/18 United States 255,000 $ 255,831 Technology Hardware, Storage & Peripherals 0.1% f Hewlett Packard Enterprise Co., senior bond, 144A, 4.90%, 10/15/25 United States 570,000 541,767 Thrifts & Mortgage Finance 0.0% † Santander Holdings USA Inc., senior bond, 4.50%, 7/17/25 United States 475,000 473,934 Trading Companies & Distributors 0.0% † Air Lease Corp., senior bond, 4.25%, 9/15/24 United States 170,000 158,100 senior note, 3.75%, 2/01/22 United States 90,000 83,733 Aircastle Ltd., senior note, 5.50%, 2/15/22 United States 180,000 180,225 422,058 Total Corporate Bonds and Notes (Cost $187,273,593) 175,186,965 Corporate Bonds and Notes in Reorganization 0.2% Electric Utilities 0.1% f,j Energy Future Intermediate Holding Co. LLC / EFIH Finance Inc., senior note, 144A, 11.25%, 12/01/18 United States 2,401,000 2,112,880 Energy Equipment & Services 0.1% f,j Paragon Offshore PLC, 144A, senior bond, 7.25%, 8/15/24 United States 1,550,000 418,500 senior note, 6.75%, 7/15/22 United States 1,841,000 487,865 906,365 Oil, Gas & Consumable Fuels 0.0% † j Sabine Oil & Gas Corp., senior bond, 7.25%, 6/15/19 United States 534,000 45,390 Total Corporate Bonds and Notes in Reorganization (Cost $3,346,219) 3,064,635 h,k Senior Floating Rate Interests 0.2% Air Freight & Logistics 0.0% † Goodpack Ltd., Term Loan, first lien, 4.75%, 9/09/21 United States 49,668 44,328 Auto Components 0.0% † Gates Global Inc., Term Loan B, 4.25%, 7/06/21 United States 182,444 160,855 Building Products 0.0% † Continental Building Products Inc., Term Loan, first lien, 4.00%, 8/28/20 United States 47,062 46,033 Ply Gem Holdings Inc., Term Loan, 4.00%, 2/01/21 United States 44,751 42,662 88,695 Chemicals 0.0% † Emerald Performance Materials LLC, Term Loan, first lien, 4.50%, 7/30/21 United States 31,018 30,446 Communications Equipment 0.0% † Presidio Holdings, Term Loan B, 5.25%, 2/02/22 United States 188,575 180,973 Diversified Financial Services 0.0% † HarbourVest Partners L.P., New Term Loan, 3.25%, 2/04/21 United States 8,783 8,706 Diversified Telecommunication Services 0.0% † Integra Telecom, Term Loan, 5.25%, 8/14/20 United States 223,811 212,173 LTS Buyer LLC, First Lien Term B Loan, 4.00%, 4/13/20 United States 32,781 31,981 244,154 Electric Utilities 0.0% † Power Buyer LLC, Delayed Draw, Term Loan, 4.25%, 5/06/20 United States 66,762 65,260 Health Care Providers & Services 0.0% † Universal Services, Delayed Draw, Term Loan, 4.75%, 7/28/22 United States 120,000 113,600 Hotels, Restaurants & Leisure 0.0% † Burger King, Term Loan B, 3.75%, 12/10/21 United States 240,000 239,200 Insurance 0.0% † Hyperion Insurance Group Ltd., Term Loan B, 5.50%, 4/29/22 United States 44,663 41,964 Franklin Alternative Strategies Funds Consolidated Statement of Investments, February 29, 2016 (unaudited) (continued) Franklin K2 Alternative Strategies Fund Country Principal Amount* Value h,k Senior Floating Rate Interests (continued) Internet Software & Services 0.0% † Vizient Inc., Term Loan B, 6.25%, 2/13/23 United States 155,000 $ 153,902 Investment Companies 0.0% † Grosvenor Capital Management Holdings, LLP, Initial Term Loan, 3.75%, 1/04/21 United States 9,703 9,315 IT Services 0.0% † Aptean Inc., Term Loan, first lien, 5.25%, 2/26/20 United States 49,125 47,794 Sedgwick Claims Management Services Inc., Initial Term Loan, first lien, 3.75%, 3/01/21 United States 8,765 8,410 56,204 Leisure Products 0.0% † SRAM LLC, Term Loan, first lien guaranteed, senior secured, 5.50%, 4/10/20 United States 34,865 26,846 Machinery 0.0% † North American Lifting Holdings Inc., Initial Term Loan, 5.50%, 11/27/20 United States 15,697 11,563 Onsite Rental Group Ltd., Term Loan B, 5.50%, 7/30/21 United States 117,500 98,700 110,263 Metals & Mining 0.1% Signode Industrial Group, Initial Term Loan B, 3.75%, 5/01/21 United States 313,327 297,660 Oil, Gas & Consumable Fuels 0.0% † Energy Transfer Equity LP, Term Loan 2013, 3.25%, 12/02/19 United States 33,128 26,896 Energy Transfer Partners LP, Term Loan C, 4.00%, 12/02/19 United States 39,998 32,299 OSG Bulk Ships, Term Loan B, 5.25%, 8/05/19 United States 10,853 9,930 Southcross Energy Partners LP, senior secured, Term Loan B, first lien guaranteed, 5.25%, 8/04/21 United States 29,698 15,963 85,088 Professional Services 0.0% † iQor Inc., Term Loan B, first lien, 6.00%, 4/01/21 United States 68,586 53,412 Retailing 0.0% † Talbots Inc., Initial Term Loan, first lien, 5.50%, 3/19/20 United States 67,500 63,281 Semiconductors & Semiconductor Equipment 0.1% Microsemi Corp., Term Loan B, 5.25%, 1/15/23 United States 451,324 450,872 Trading Companies & Distributors 0.0% † HD Supply, Term Loan B, 3.75%, 8/13/21 United States 54,865 53,796 Total Senior Floating Rate Interests (Cost $2,715,126) 2,578,820 Foreign Government and Agency Securities 1.9% g Government of Bahrain, senior note, Reg S, 7.00%, 1/26/26 Bahrain 722,000 701,838 g Government of Cyprus, Reg S, 3.875%, 5/06/22 Cyprus 1,273,000 EUR 1,406,305 Government of Hellenic Republic, g senior bond, Reg S, 3.00% to 2/24/20, 3.65% to 2/24/21, 4.30% thereafter, 2/24/42 Greece 7,224,000 EUR 4,380,213 f senior note, 144A, 3.375%, 7/17/17 Greece 4,238,000 EUR 4,153,908 f senior note, 144A, 4.75%, 4/17/19 Greece 3,549,000 EUR 3,129,949 g Government of Indonesia, senior bond, Reg S, 4.75%, 1/08/26 Indonesia 382,000 395,328 g Government of Iraq, Reg S, 5.80%, 1/15/28 Iraq 1,564,000 990,419 Government of Mexico, 4.00%, 10/02/23 Mexico 1,140,000 1,175,340 g Government of Pakistan, Reg S, 6.75%, 12/03/19 Pakistan 1,392,000 1,421,134 g Government of Russia, senior bond, Reg S, 5.625%, 4/04/42 Russia 3,800,000 3,703,176 g Government of Sri Lanka, senior note, Reg S, 6.85%, 11/03/25 Sri Lanka 1,565,000 1,458,769 Total Foreign Government and Agency Securities (Cost $22,806,773) 22,916,379 Foreign Government and Agency Securities in Reorganization % j Government of Argentina, senior bond, 7.82%, 12/31/33 Argentina 3,685,206 4,411,872 Franklin Alternative Strategies Funds Consolidated Statement of Investments, February 29, 2016 (unaudited) (continued) Franklin K2 Alternative Strategies Fund Country Principal Amount* Value Foreign Government and Agency Securities in Reorganization (continued) j Government of Argentina, senior bond, Series NY, 8.28%, 12/31/33 Argentina 1,955,843 $ 2,306,917 senior bond, 8.28%, 12/31/33 Argentina 486,544 562,201 senior note, Series 1, 8.75%, 6/02/17 Argentina 2,649,173 3,092,909 Total Foreign Government and Agency Securities in Reorganization (Cost $9,009,620) 10,373,899 Asset-Backed Securities and Commercial Mortgage-Backed Securities 1.6% Airlines 0.1% f Latam Airlines, 2015-1 Pass Through Trust B, 144A, 4.50%, 11/15/23 Chile 980,000 862,400 Banks 0.1% Capital One Multi-Asset Execution Trust, 2013-A3, 0.96%, 9/16/19 United States 100,000 100,076 2014-A2, 1.26%, 1/15/20 United States 40,000 40,092 2014-A5, 1.48%, 7/15/20 United States 90,000 90,442 2015-A7, 1.45%, 8/16/21 United States 400,000 401,434 National City Mortgage Capital Trust, Series 2008-2A1, 6.00%, 3/25/38 United States 78,645 82,175 h Wells Fargo Mortgage Backed Securities 2003-J Trust, 1A9, FRN, 2.734%, 10/25/33 United States 47,997 48,043 h Wells Fargo Mortgage Backed Securities 2003-M Trust, A1, FRN, 2.786%, 12/25/33 United States 36,827 36,851 h Wells Fargo Mortgage Backed Securities 2004-A Trust, A1, FRN, 2.835%, 2/25/34 United States 40,414 40,214 h Wells Fargo Mortgage Backed Securities 2004-0 Trust, A1, FRN, 2.743%, 8/25/34 United States 15,277 15,155 Wells Fargo Mortgage Backed Securities 2005-16 Trust, A18, 6.00%, 1/25/36 United States 7,622 7,518 h Wells Fargo Mortgage Backed Securities 2005-AR10 Trust, FRN, 2A2, 2.779%, 6/25/35 United States 973 1,002 2A4, 2.779%, 6/25/35 United States 23,203 23,238 886,240 Consumer Finance 0.1% American Express Credit Account Master Trust, h FRN, 0.701%, 1/15/20 United States 100,000 100,078 0.98%, 5/15/19 United States 100,000 100,070 Series 2014-A, 1.26%, 1/15/20 United States 100,000 100,290 Series 2014-A, 1.49%, 4/15/20 United States 100,000 100,567 h Series 2014-A, FRN, 0.721%, 5/15/20 United States 100,000 100,021 h Bank of America Credit Card Trust, FRN, A, 0.701%, 9/16/19 United States 120,000 120,065 A, 0.807%, 6/15/21 United States 100,000 99,928 A3, 0.719%, 1/15/20 United States 100,000 100,062 821,081 Diversified Financial Services 1.1% Banc of America Alternative Loan 2003-8 Trust, 1CB1, 5.50%, 10/25/33 United States 12,587 12,742 Banc of America Alternative Loan 2003-10 Trust, 3A1, 5.50%, 12/25/33 United States 201,141 203,675 Banc of America Alternative Loan 2004-9 Trust, 2CB1, 6.00%, 10/25/34 United States 12,924 13,010 Banc of America Alternative Loan 2005-6 Trust, CB7, 5.25%, 7/25/35 United States 25,106 22,895 h Banc of America Funding 2004-B Trust, 1A2, FRN, 2.811%, 12/20/34 United States 106,426 95,799 Banc of America Funding 2005-5 Trust, 1A1, 5.50%, 9/25/35 United States 22,544 23,460 Banc of America Funding 2007-4 Trust, 5A1, 5.50%, 11/25/34 United States 212,107 198,254 h Banc of America Mortgage 2005-A Trust, 2A1, FRN, 2.93%, 2/25/35 United States 13,801 13,487 h Bear Stearns ARM 2004-6 Trust, 2A1, FRN, 2.96%, 9/25/34 United States 90,780 83,454 h Bear Stearns ARM 2005-12 Trust, 11A1, FRN, 2.707%, 2/25/36 United States 28,529 22,613 f,h BLCP Hotel Trust 2014-CLRN, E, 144A, FRN, 4.101%, 8/15/29 United States 100,000 95,625 BMW Vehicle Owner Trust, 2013-A3, 0.67%, 11/27/17 United States 22,486 22,469 2014-A3, 0.97%, 11/26/18 United States 75,000 74,949 Franklin Alternative Strategies Funds Consolidated Statement of Investments, February 29, 2016 (unaudited) (continued) Franklin K2 Alternative Strategies Fund Country Principal Amount* Value Asset-Backed Securities and Commercial Mortgage-Backed Securities (continued) Diversified Financial Services (continued) f CAM Mortgage LLC, 144A, h 2015-1, FRN, 4.75%, 7/15/64 United States 100,000 $ 99,597 2015-A, 3.375%, 7/15/64 United States 143,886 144,037 Chase Issuance Trust, h A3, FRN, 0.631%, 5/15/18 United States 110,000 110,005 h A5, FRN, 0.801%, 4/15/21 United States 120,000 119,799 A8, 1.01%, 10/15/18 United States 100,000 100,106 Series 2014-A6, 1.26%, 7/15/19 United States 100,000 100,269 h Series 2014-A8, FRN, 0.681%, 11/15/18 United States 85,000 85,013 h Series 2015-A1, FRN, 0.751%, 2/18/20 United States 110,000 109,983 Series 2015-A2, 1.59%, 2/18/20 United States 135,000 135,990 Series 2015-A7, 1.62%, 7/15/20 United States 300,000 302,538 h Chase Mortgage Finance 2007-A1 Trust, 11M1, FRN, 2.559%, 3/25/37 United States 109,635 102,404 f CLI Funding LLC, 2014-2A, 144A, 3.38%, 10/18/29 United States 86,632 83,186 f Colony American Homes, 144A, h 2014-1, FRN, 2.579%, 5/17/31 United States 110,000 103,224 h 2014-2, FRN, 2.776%, 7/17/31 United States 300,000 284,897 h 2014-2, FRN, 3.63%, 7/17/31 United States 100,000 93,903 h 2015-D, FRN, 2.579%, 7/17/32 United States 200,000 184,877 2015-1, D, 5.649%, 10/15/47 United States 115,000 116,500 f,h COMM 2014-SAVA Mortgage Trust, 2014-C, 144A, FRN, 2.827%, 6/15/34 United States 100,000 96,903 Countrywide Alternative Loan Trust, 2003-2A1, 5.75%, 10/25/33 United States 26,792 27,592 2003-A7, 5.50%, 7/25/33 United States 26,902 26,735 2004-1A1, 5.50%, 4/25/34 United States 60,458 61,651 2004-5A1, 5.75%, 1/25/35 United States 11,064 11,203 2005-2A1, 5.50%, 2/25/25 United States 11,651 11,894 h 2005-2A1, FRN, 0.646%, 5/25/35 United States 66,256 54,423 h Countrywide Home Loans Mortgage Pass-Through 2004-12 Trust, 8A1, FRN, 2.895%, 8/25/34 United States 20,268 17,787 h Countrywide Home Loans Mortgage Pass-Through 2004-HYB4 Trust, 2A1, FRN, 2.621%, 9/20/34 United States 49,549 47,717 Countrywide Home Loans Mortgage Pass-Through 2005-21 Trust, A17, 5.50%, 10/25/35 United States 19,743 18,428 Deutsche Alt-A Securities Inc. Mortgage Loan 2005-3 Trust, 4A4, 5.25%, 6/25/35 United States 2,231 2,235 h Deutsche Alt-A Securities Inc. Mortgage Loan 2005-5 Trust, 1A4, FRN, 5.50%, 11/25/35 United States 13,712 13,089 h Discover Card Execution Note Trust, A1, FRN, 0.881%, 8/17/20 United States 210,000 210,097 f DT Auto Owner Trust 2016-1, D, 144A, 4.66%, 12/15/22 United States 180,000 173,610 f,h Extended Stay America Trust 2013-ESH, D7, 144A, FRN, 4.036%, 12/05/31 United States 220,000 220,072 Ford Credit Auto Owner Trust, f 2014-A, 144A, 2.31%, 4/15/26 United States 100,000 101,119 2014-A3, 0.90%, 10/15/18 United States 106,983 106,904 2014-A3, 1.06%, 5/15/19 United States 55,000 55,003 2015-A3, 1.28%, 9/15/19 United States 85,000 85,260 2015-A3, 1.41%, 2/15/20 United States 396,000 397,611 h Freddie Mac Structured Agency Credit Risk Debt Notes, FRN, Series 2013-M2, 4.677%, 11/25/23 United States 250,000 240,086 Series 2015-M2, 2.286%, 10/25/27 United States 250,000 244,274 Series 2015-M3, 3.736%, 10/25/27 United States 250,000 225,394 h GMACM Mortgage Loan Trust 2005-AR4, 3A1, FRN, 3.204%, 7/19/35 United States 244,797 230,866 f,h GP Portfolio Trust 2014-GGP, A, 144A, FRN, 1.377%, 2/15/27 United States 79,327 77,360 GSR Mortgage Loan Trust 2005-4F, 6A1, 6.50%, 2/25/35 United States 45,066 45,611 h GSR Mortgage Loan Trust 2005-AR6, 4A5, FRN, 2.802%, 9/25/35 United States 223,706 223,529 h Harborview Mortgage Loan Trust, 1A, FRN, 0.80%, 10/19/33 United States 143,811 134,280 Honda Auto Receivables 2013-4 Owner Trust, A3, 0.69%, 9/18/17 United States 17,929 17,914 Franklin Alternative Strategies Funds Consolidated Statement of Investments, February 29, 2016 (unaudited) (continued) Franklin K2 Alternative Strategies Fund Country Principal Amount* Value Asset-Backed Securities and Commercial Mortgage-Backed Securities (continued) Diversified Financial Services (continued) Honda Auto Receivables 2014 Owner Trust, A3, 0.77%, 3/19/18 United States 76,444 $ 76,343 Honda Auto Receivables 2014-3 Owner Trust, A3, 0.88%, 6/15/18 United States 45,000 44,966 A4, 1.31%, 10/15/20 United States 30,000 30,065 Honda Auto Receivables 2014-4 Owner Trust, A3, 0.99%, 9/17/18 United States 55,000 55,002 Honda Auto Receivables 2015-1 Owner Trust, A3, 1.05%, 10/15/18 United States 60,000 59,992 Honda Auto Receivables 2015-2 Owner Trust, A3, 1.04%, 2/21/19 United States 400,000 399,627 Honda Auto Receivables 2015-3 Owner Trust, A3, 1.27%, 4/18/19 United States 135,000 135,399 Honda Auto Receivables 2015-4 Owner Trust, A3, 1.23%, 9/23/19 United States 390,000 390,091 f Hilton USA Trust 2013-HLT, CFX, 144A, 3.714%, 11/05/30 United States 100,000 99,867 Hyundai Auto Receivables 2014-4 Owner Trust, A3, 0.79%, 7/16/18 United States 76,757 76,683 Hyundai Auto Receivables 2015-A Owner Trust, A3, 1.05%, 4/15/19 United States 55,000 54,971 Hyundai Auto Receivables 2015-B Owner Trust, A3, 1.12%, 11/15/19 United States 230,000 229,737 h IndyMac Mortgage Loan Trust, Series 2005-A3, FRN, 2.708%, 8/25/35 United States 102,625 83,352 f,h Invitation Homes Trust, B, 144A, FRN, 1.929%, 6/17/31 United States 100,000 96,294 h JP Morgan Alternative Loan 2006-A1 Trust, 3A1, FRN, 2.718%, 3/25/36 United States 88,650 76,888 f,h JP Morgan Chase Commercial Mortgage Securities Trust 2015-SGP, D, 144A, FRN, 4.927%, 7/15/36 United States 180,000 176,253 h JP Morgan Mortgage 2003-A2 Trust, 3A1, FRN, 2.126%, 11/25/33 United States 19,595 19,071 JP Morgan Mortgage 2004-S1 Trust, 6.00%, 9/25/34 United States 203,777 207,563 h JP Morgan Mortgage 2005-A1 Trust, 6T1, FRN, 2.76%, 2/25/35 United States 33,831 33,585 h JP Morgan Mortgage 2005-A3 Trust, 4A1, FRN, 2.81%, 6/25/35 United States 14,506 14,634 JP Morgan Mortgage 2005-S3 Trust, 1A11, 6.00%, 1/25/36 United States 217,001 176,020 h JP Morgan Mortgage 2006-A1 Trust, FRN, 2.669%, 2/25/36 United States 54,948 48,540 h JP Morgan Mortgage 2006-A7 Trust, 2A4, FRN, 2.764%, 1/25/37 United States 44,056 38,784 h JP Morgan Mortgage 2007-A1 Trust, 4A2, FRN, 2.725%, 7/25/35 United States 11,280 11,260 JP Morgan Mortgage 2007-S1 Trust, 2A22, 5.75%, 3/25/37 United States 67,016 54,732 h Lehman XS Trust Series, A2A, FRN, 0.656%, 4/25/46 United States 101,687 70,765 h Merrill Lynch Mortgage Investors MLCC, FRN, 2006-1A, 2.654%, 2/25/36 United States 120,076 111,014 2006-2A, 2.287%, 5/25/36 United States 16,213 15,640 f Motel 6 Trust 2015-M6MZ, M, 144A, 8.23%, 2/05/20 United States 996,157 942,663 f,h Morgan Stanley Capital I Trust 2011-C2, E, 144A, FRN, 5.311%, 6/15/44 United States 150,000 148,197 Nissan Auto Lease Trust, 2014-A3, 1.12%, 9/15/17 United States 45,000 44,978 Nissan Auto Receivables 2013-C Owner Trust, A3, 0.67%, 8/15/18 United States 15,742 15,717 Nissan Auto Receivables 2015-C Owner Trust, A3, 1.37%, 5/15/20 United States 400,000 401,438 h New York Mortgage 2006-1 Trust, 2A2, FRN, 2.776%, 5/25/36 United States 39,344 35,368 Ocwen Loan Servicing LLC, MASTR Alternative Loan Trust 2004-8, 2A1, 6.00%, 9/25/34 United States 110,177 114,483 Ocwen Loan Servicing LLC, MASTR Alternative Loan Trust 2004-12, 6A2, 5.25%, 12/25/34 United States 4,121 4,123 h Ocwen Loan Servicing LLC, MASTR Adjustable Rate Mortgages 2004-7 Trust, 3A1, FRN, 2.608%, 7/25/34 United States 62,156 60,182 f OneMain Financial Issuance 2015-1 Trust, A, 144A, 3.19%, 3/18/26 United States 150,000 147,592 f OneMain Financial Issuance 2015-3 Trust, B, 144A, 4.16%, 11/20/28 United States 155,000 151,263 RALI Series 2003-QS7 Trust, A2, 4.75%, 4/25/33 United States 39,943 40,126 f,h RCO Depositor II LLC, Series 2015-A, 144A, FRN, 4.50%, 9/25/54 United States 201,899 201,756 h Structured Adjustable Rate Mortgage Loan Trust, FRN, Series 2004-7A3, 2.779%, 9/25/34 United States 49,120 48,677 1A, 2.445%, 6/25/34 United States 28,279 27,522 Structured Asset Securities Corp. Trust 2005-1, 7A7, 5.50%, 2/25/35 United States 22,534 22,925 f,h SCG Trust 2013-SRP1, FRN, 144A, A, 1.827%, 11/15/26 United States 100,000 99,574 B, 2.927%, 11/15/26 United States 100,000 97,257 C, 3.677%, 11/15/26 United States 100,000 97,506 Franklin Alternative Strategies Funds Consolidated Statement of Investments, February 29, 2016 (unaudited) (continued) Franklin K2 Alternative Strategies Fund Country Principal Amount* Value Asset-Backed Securities and Commercial Mortgage-Backed Securities (continued) Diversified Financial Services (continued) f Shenton Aircraft Investment I Ltd., Series 2015-A, 144A, 4.75%, 10/15/42 Cayman Islands 194,794 $ 194,551 f Sierra Timeshare 2013-3 Receivables Funding LLC, A, 144A, 2.20%, 10/20/30 United States 60,211 60,109 f TAL Advantage V LLC, A, 144A, 3.55%, 11/20/38 United States 77,500 74,596 Toyota Auto Receivables 2014-C Owner Trust, A3, 0.93%, 7/16/18 United States 40,000 39,979 Toyota Auto Receivables 2015-B Owner Trust, A3, 1.27%, 5/15/19 United States 255,000 255,377 Toyota Auto Receivables 2015-C Owner Trust, A3, 1.34%, 6/17/19 United States 135,000 135,398 USAA Auto Owner Trust 2015-1, A3, 1.20%, 6/17/19 United States 150,000 150,203 f VOLT LLC, 144A, 2015-NPL2 A1, 3.375%, 2/25/55 United States 83,408 82,480 2015-NPL4 A1, 3.50%, 2/25/55 United States 174,162 173,114 h WaMu Mortgage Pass-Through Certificates Series 2005-AR10 Trust, 1A3, FRN, 2.494%, 9/25/35 United States 137,041 131,663 h WaMu Mortgage Pass-Through Certificates Series 2007-HY5 Trust, 2A3, FRN, 2.089%, 5/25/37 United States 165,980 145,174 h Wells Fargo Bank, N.A., Adjustable Rate Mortgage 2004-4 Trust, 3A1, FRN, 2.829%, 3/25/35 United States 58,666 57,026 h Wells Fargo Bank, N.A., Adjustable Rate Mortgage 2004-5 Trust, 5A1, FRN, 2.724%, 4/25/35 United States 15,733 15,132 World Financial Network Credit Card Master Trust, h Series 2015-A, FRN, 0.911%, 2/15/22 United States 120,000 119,635 Series 2015-C, 1.26%, 3/15/21 United States 400,000 399,286 13,959,615 Other ABS 0.0% † BXHT 2015-DRMZ Mortgage Trust, 8.625%, 7/15/29 United States 239,031 239,031 f Oak Hill Advisors Residential Loan Trust 2015-NPL2, A1, 144A, 3.721%, 7/25/55 United States 104,633 104,276 f Sofi Professional Loan Program 2016-A LLC, B, 144A, 3.57%, 1/26/38 United States 230,000 222,128 565,435 Real Estate Investment Trusts (REITs) 0.1% f American Homes 4 Rent, 144A, h Series 2014-E, FRN, 2.929%, 6/17/31 United States 100,000 92,615 Series 2014-E, 6.231%, 10/17/36 United States 250,000 251,159 Series 2014-E, 6.418%, 12/17/36 United States 100,000 102,624 Series 2015-E, 5.639%, 4/17/52 United States 210,000 200,879 h Ally Master Owner Trust, A1, FRN, 0.901%, 1/15/19 United States 100,000 99,829 h Citigroup Mortgage Loan 2005-2 Trust, 1A4, FRN, 2.628%, 5/25/35 United States 25,837 24,166 f,h Citigroup Mortgage Loan 2009-10 Trust, 6A2, 144A, FRN, 2.915%, 9/25/34 United States 120,000 109,184 h Citigroup Mortgage Loan Trust Inc., FRN, 2A3, 2.755%, 8/25/35 United States 131,892 122,256 f 2A1, 144A, 0.567%, 8/25/36 United States 87,719 76,403 f,h Citigroup Mortgage Loan 2015-2 Trust, 1A1, 144A, FRN, 0.627%, 6/25/47 United States 97,227 86,040 1,165,155 Thrifts & Mortgage Finance 0.1% Citibank Credit Card Issuance Trust, h 2013-A2, FRN, 0.714%, 5/26/20 United States 125,000 124,877 h 2013-A7, FRN, 0.859%, 9/10/20 United States 200,000 200,238 2014-A2, 1.02%, 2/22/19 United States 100,000 100,015 h 2014-A3, FRN, 0.629%, 5/09/18 United States 100,000 100,010 2014-A4, 1.23%, 4/24/19 United States 100,000 100,226 h 2014-A7, FRN, 0.634%, 8/24/18 United States 100,000 99,991 2014-A8, 1.73%, 4/09/20 United States 100,000 100,980 Credit Suisse First Boston Mortgage Securities Corp., 2003-4A4, 5.75%, 11/25/33 United States 3,842 4,027 Franklin Alternative Strategies Funds Consolidated Statement of Investments, February 29, 2016 (unaudited) (continued) Franklin K2 Alternative Strategies Fund Country Principal Amount* Value Asset-Backed Securities and Commercial Mortgage-Backed Securities (continued) Thrifts & Mortgage Finance (continued) Credit Suisse First Boston Mortgage Securities Corp., h 2003-7A1, FRN, 2.713%, 11/25/33 United States 10,580 $ 10,211 h 2003-4A1, FRN, 2.833%, 12/25/33 United States 6,512 6,404 h 2004-3A1, FRN, 2.727%, 5/25/34 United States 27,248 25,553 2005-2A1, 5.25%, 11/25/20 United States 64,667 63,815 f,h Credit Suisse Mortgage Capital Certificates, 2015-A, 144A, FRN, 1.677%, 3/15/17 United States 110,000 108,830 h GS Mortgage Securities Trust 2007-GG10, AM, FRN, 5.794%, 8/10/45 United States 210,000 201,237 1,246,414 Whole Loan Collateral CMO 0.0% † h RFMSI Series 2005-SA1 Trust, 1A1, FRN, 3.711%, 3/25/35 United States 160,954 122,296 Total Asset-Backed Securities and Commercial Mortgage-Backed Securities (Cost $19,868,122) 19,628,636 Number of Contracts Options Purchased 0.2% Calls – Exchange-Traded Biotechnology 0.0% † Array BioPharma Inc., June Strike Price $4.00, Expires 6/17/16 United States 75 1,500 Baxalta Inc., June Strike Price $35.00 Expires 6/17/16 United States 57 30,780 32,280 Chemicals 0.0% † The Dow Chemical Co., March Strike Price $52.50, Expires 3/18/16 United States 377 7,163 The Dow Chemical Co., March Strike Price $55.00, Expires 3/18/16 United States 273 1,092 8,255 Communications Equipment 0.0% † Nokia OYJ, March Strike Price 6.60 EUR, Expires 3/18/16 Finland 1,891 4,114 Nokia OYJ, March Strike Price 6.80 EUR, Expires 3/18/16 Finland 1,873 4,075 Nokia OYJ, March Strike Price 7.00 EUR, Expires 3/18/16 Finland 473 1,029 9,218 Construction Materials 0.0% † Cemex SAB de CV, ADR, June Strike Price $6.00, Expires 6/17/16 Mexico 166 9,130 Diversified Financial Services 0.0% † Chicago Board Options Exchange SPX Volatility Index, March Strike Price $25.00, Expires 3/16/16 United States 201 16,080 Diversified Telecommunication Services 0.0% † Telecom Italia SpA, March Strike Price 1.25 EUR, Expires 3/18/16 Italy 614 267 Electrical Equipment 0.0% † General Cable Corp., May Strike Price $11.00, Expires 5/20/16 United States 12 330 Exchange Traded Funds 0.0% † SPDR Barclays High Yield Bond ETF, March Strike Price $35.00, Expires 3/18/16 United States 71 213 SPDR Barclays High Yield Bond ETF, June Strike Price $34.00, Expires 6/17/16 United States 148 5,180 SPDR S&P rust, March Strike Price $198.00, Expires 3/18/16 United States 75 8,625 United States Oil Fund LP, April Strike Price $9.00, Expires 4/15/16 United States 74 5,254 19,272 Food Products 0.0% † Bunge Ltd., April Strike Price $55.00, Expires 4/15/16 United States 28 1,260 Industrial Conglomerates 0.0% † General Electric Co., May Strike Price $28.00, Expires 5/20/16 United States 237 49,296 Internet Software & Services 0.0% † Yahoo! Inc., May Strike Price $34.00, Expires 5/20/16 United States 122 20,496 Media 0.0% † Dish Network Corp., A, September Strike Price $50.00, Expires 9/16/16 United States 168 69,048 Time Warner Inc., July Strike Price $70.00, Expires 7/15/16 United States 130 44,200 113,248 Franklin Alternative Strategies Funds Consolidated Statement of Investments, February 29, 2016 (unaudited) (continued) Franklin K2 Alternative Strategies Fund Country Number of Contracts Value Options Purchased (continued) Calls – Exchange-Traded (continued) Oil, Gas & Consumable Fuels 0.0% † Energy Transfer Equity LP, April Strike Price $10.00, Expires 4/15/16 United States 284 $ 8,520 Southwestern Energy Co., June Strike Price $13.00, Expires 6/17/16 United States 65 650 9,170 Pharmaceuticals 0.0% † Allergan PLC, May Strike Price $310.00, Expires 5/20/16 United States 24 19,920 Allergan PLC, September Strike Price $325.00, Expires 9/16/16 United States 31 52,700 72,620 Real Estate Investment Trusts (REITs) 0.0% † Starwood Property Trust Inc., June Strike Price $20.00, Expires 6/17/16 United States 83 1,245 Semiconductors & Semiconductor Equipment 0.1% Avago Technologies Ltd., March Strike Price $120.00, Expires 3/18/16 Singapore 76 127,680 Photronics Inc., March Strike Price $12.50, Expires 3/18/16 United States 21 105 127,785 Software 0.0% † Red Hat Inc., June Strike Price $72.50, Expires 6/17/16 United States 8 2,380 Technology Hardware, Storage & Peripherals 0.0% † NCR Corp., March Strike Price $21.00, Expires 3/18/16 United States 117 31,883 NCR Corp., July Strike Price $21.00, Expires 7/15/16 United States 60 22,200 54,083 Wireless Telecommunication Services 0.0% † Vodafone Group PLC, ADR, January Strike Price $40.00, Expires 1/20/17 United Kingdom 79 1,462 Vodafone Group PLC, ADR, January Strike Price $40.00, Expires 1/19/18 United Kingdom 36 2,520 3,982 Notional Counterparty Amount * Calls – Over-the-Counter Currency Options 0.0% † NOK/SEK, July Strike Price 0.95 NOK, Expires 7/08/16 Sweden BOFA 7,600,000 SEK 35,695 USD/CAD, July Strike Price $1.41, Expires 7/08/16 United States MSCO 1,000,000 10,494 46,189 Number of Contracts Puts – Exchange-Traded Construction Materials 0.0% † Cemex SAB de CV, ADR, April Strike Price $3.00, Expires 4/15/16 Mexico 175 1,225 Diversified Financial Services 0.1% EURO STOXX 50 Price EUR, March Strike Price 2,650.00 EUR, Expires 3/18/16 Germany 355 38,233 S&P 500 Index, March Strike Price $1,840.00, Expires 3/18/16 United States 15 13,650 S&P 500 Index, March Strike Price $1,875.00, Expires 3/31/16 United States 176 400,928 S&P 500 Index, April Strike Price $1,750.00, Expires 4/15/16 United States 113 134,470 S&P 500 Index, September Strike Price $1,750.00, Expires 9/16/16 United States 4 22,400 609,681 Electric Utilities 0.0% † Pepco Holdings Inc., May Strike Price $22.50, Expires 5/20/16 United States 406 10,150 Energy Equipment & Services 0.0% † Baker Hughes Inc., April Strike Price $34.00, Expires 4/15/16 United States 31 3,968 Exchange Traded Funds 0.0% † SPDR S&P MidCap rust, March Strike Price $220.00, Expires 3/18/16 United States 66 2,145 Utilities Select Sector SPDR Fund, September Strike Price $41.00, Expires 9/16/16 United States 265 29,150 31,295 Franklin Alternative Strategies Funds Consolidated Statement of Investments, February 29, 2016 (unaudited) (continued) Franklin K2 Alternative Strategies Fund Country Number of Contracts Value Options Purchased (continued) Puts – Exchange-Traded (continued) Food & Staples Retailing 0.0% † The Kroger Co., July Strike Price $32.50, Expires 7/15/16 United States 129 $ 7,740 Health Care Equipment & Supplies 0.0% † Invacare Corp., April Strike Price $10.00, Expires 4/15/16 United States 64 1,120 Media 0.0% † Charter Communications Inc., A, March Strike Price $210.00, Expires 3/18/16 United States 87 261,870 Charter Communications Inc., A, April Strike Price $210.00, Expires 4/15/16 United States 71 222,940 Time Warner Cable Inc., March Strike Price $165.00, Expires 3/18/16 United States 57 4,845 Time Warner Cable Inc., July Strike Price $180.00, Expires 7/15/16 United States 57 42,180 Vivendi SA, March Strike Price 16.50 EUR, Expires 3/18/16 France 292 635 Vivendi SA, March Strike Price 17.10 EUR, Expires 3/18/16 France 897 4,108 536,578 Oil, Gas & Consumable Fuels 0.0% † Golar LNG Ltd., January Strike Price $10.00, Expires 1/20/17 Bermuda 100 17,000 Scorpio Tankers Inc., April Strike Price $5.00, Expires 4/15/16 Monaco 120 1,800 Ship Finance International Ltd., March Strike Price $10.00, Expires 3/18/16 Norway 220 2,200 Ship Finance International Ltd., May Strike Price $10.00, Expires 5/20/16 Norway 68 2,720 Southwestern Energy Co., March Strike Price $5.00, Expires 3/18/16 United States 100 2,500 26,220 Professional Services 0.0% † ManpowerGroup Inc., September Strike Price $65.00, Expires 9/16/16 United States 16 4,720 Robert Half International Inc., September Strike Price $35.00, Expires 9/16/16 United States 27 4,725 9,445 Software 0.0% † VMware Inc., A, September Strike Price $95.00, Expires 9/16/16 United States 32 144,320 Notional Counterparty Amount * Puts – Over-the-Counter Currency Options 0.0% † EUR/NOK, July Strike Price 9.76 EUR, Expires 7/08/16 Norway BOFA 740,000 EUR 34,229 USD/NOK, July Strike Price $8.90, Expires 7/08/16 United States MSCO 740,000 32,123 66,352 Notional Counterparty Amount * Payer Swaptions - Over-the-Counter Interest Rate 0.0% † Pay fixed 10 year 2.57%, receive f3-month USD LIBOR, Expires 9/19/16 United States BOFA 6,200,000 21,193 Receiver Swaptions - Over-the-Counter Interest Rate 0.0% † Receive fixed 1 year 4.89%, pay float 28 Day TIIE, Expires 8/17/16 Mexico DBAB 45,000,000 MXN 10,161 Receive fixed 1 year 8.48%, pay float 28 Day TIIE, Expires 1/09/17 South Africa DBAB 98,700,000 ZAR 38,546 Receive fixed 1 year 4.91%, pay float 28 Day TIIE, Expires 9/12/16 Mexico BOFA 50,000,000 MXN 11,821 60,528 Total Options Purchased (Cost $3,993,197) 2,126,401 Principal Amount* U.S. Government and Agency Securities (Cost $3,854,112) 0.3% U.S. Government and Agency Securities 0.3% l U.S. Treasury Bond, Index Linked, 0.125%, 4/15/20 United States 3,888,539 3,925,476 Franklin Alternative Strategies Funds Consolidated Statement of Investments, February 29, 2016 (unaudited) (continued) Franklin K2 Alternative Strategies Fund Country Principal Amount * Value Total Investments before Short Term Investments (Cost $827,509,307) $ 807,891,994 Short Term Investments 1.2% U.S. Government and Agency Securities 1.2% a,m U.S. Treasury Bill, 3/24/16 United States 350,000 349,951 4/21/16 United States 14,000,000 13,994,414 Total Short Term Investments (Cost $14,345,015) 14,344,365 Total Investments before Money Market Funds and Repurchase Agreements (Cost $841,854,322) 822,236,359 Shares Money Market Funds (Cost $122,005,544) 10.0% n,o Dreyfus Government Cash Management, Institutional Shares, 0.1% United States 122,005,544 122,005,544 Principal Amount * Repurchase Agreement (Cost $38,276,740) 3.1% p Joint Repurchase Agreement, 0.282%, 3/01/16 (Maturity Value $38,277,039) United States 38,276,740 38,276,740 BNP Paribas Securities Corp. (Maturity Value $15,341,820) Deutsche Bank Securities Inc. (Maturity Value $3,374,504) HSBC Securities (USA) Inc. (Maturity Value $19,177,179) Merrill Lynch, Pierce, Fenner & Smith Inc. (Maturity Value $383,536) Collateralized by U.S. Government Agency Securities, 0.000% - 0.609%, 9/15/16 - 2/01/20; U.S. Government Agency Securities, Strips, 6/01/17; U.S. Treasury Note, 0.424% - 1.625%, 4/30/17 - 5/31/20; and U.S. Treasury Note, Index Linked, 0.125% - 1.250%, 4/15/18 - 7/15/20 (valued at $ ) Total Investments (Cost $1,002,136,606) 80.7% 982,518,643 Options Written ( ) % † (161,734 ) Securities Sold Short ( ) % (288,479,767 ) Other Assets, less Liabilities 43.0% 523,749,528 Net Assets 100.0% $ 1,217,626,670 Number of Contracts Options Written (0.0%) † Calls – Exchange-Traded Biotechnology (0.0)% † Baxalta Inc., June Strike Price $40.00, Expires 6/17/16 United States 57 $ (10,830 ) Chemicals (0.0)% † Syngenta AG, March Strike Price 420.00 CHF, Expires 3/18/16 Switzerland 219 (5,045 ) Axiall Corp., March Strike Price $20.00, Expires 3/18/16 United States 66 (9,306 ) (14,351 ) Communications Equipment (0.0)% † Nokia OYJ, June Strike Price 8.00 EUR, Expires 6/17/16 Finland 4,214 (4,584 ) Diversified Financial Services (0.0)% † Chicago Board Options Exchange SPX Volatility Index, March Strike Price $30.00, Expires 3/16/16 United States 201 (6,030 ) Diversified Telecommunication Services (0.0)% † Telecom Italia SpA, March Strike Price 1.45 EUR, Expires 3/18/16 Italy 307 (33 ) Internet Software & Services (0.0)% † Yahoo! Inc., May Strike Price $40.00, Expires 5/20/16 United States 122 (4,270 ) Media (0.0)% † Charter Communications Inc., A, March Strike Price $210.00, Expires 3/18/16 United States 87 (1,305 ) Charter Communications Inc., A, April Strike Price $210.00, Expires 4/15/16 United States 71 (7,455 ) (8,760 ) Oil, Gas & Consumable Fuels (0.0)% † Energy Transfer Equity LP, April Strike Price $15.00, Expires 4/15/16 United States 284 (1,420 ) Franklin Alternative Strategies Funds Consolidated Statement of Investments, February 29, 2016 (unaudited) (continued) Notional Franklin K2 Alternative Strategies Fund Country Counterparty Amount * Value Options Written (continued) Receiver Swaptions - Over-the-Counter Interest Rate (0.0%) † Receive fixed 10 year 3.07%, pay float 3-month USD LIBOR, Expires 9/19/16 United States BOFA 6,200,000 $ (6,896 ) Number of Contracts Puts – Exchange-Traded Diversified Financial Services (0.0%) † EURO STOXX 50 Price EUR, March Strike Price 2,450.00 EUR, Expires 3/18/16 Germany 101 (2,197 ) S&P 500 Index, September Strike Price $1,550.00, Expires 9/16/16 United States 4 (11,680 ) (13,877 ) Diversified Telecommunication Services (0.0%) † Telecom Italia SpA, March Strike Price 1.00 EUR, Expires 3/18/16 Italy 200 (24,760 ) Food Products (0.0%) † Bunge Ltd., April Strike Price $47.50, Expires 4/15/16 United States 28 (3,080 ) Media (0.0%) † Time Warner Cable Inc., July Strike Price $165.00, Expires 7/15/16 United States 57 (21,803 ) Time Warner Cable Inc., March Strike Price $180.00, Expires 3/18/16 United States 57 (6,270 ) Time Warner Inc., July Strike Price $60.00, Expires 7/15/16 United States 130 (33,150 ) (61,223 ) Software (0.0%) † Red Hat Inc., June Strike Price $57.50, Expires 6/17/16 United States 8 (1,620 ) Total Options Written (Premiums Received $524,665) (161,734 ) Shares Securities Sold Short (23.7)% Common Stocks (8.8)% Air Freight & Logistics (0.0)% † Atlas Air Worldwide Holdings Inc. United States 6,066 (219,650 ) Airlines (0.1)% American Airlines Group Inc. United States 9,318 (382,038 ) ANA Holdings Inc. Japan 170,174 (481,899 ) Deutsche Lufthansa AG Germany 38,902 (583,378 ) (1,447,315 ) Auto Components (0.0)% † Borgwarner Inc. United States 3,751 (122,583 ) Lear Corp. United States 1,070 (108,445 ) Magna International Inc. Canada 3,744 (145,454 ) (376,482 ) Automobiles (0.1)% Daihatsu Motor Co. Ltd. Japan 4,199 (58,392 ) General Motors Co. United States 3,758 (110,635 ) Tesla Motors Inc. United States 749 (143,756 ) Thor Industries Inc. United States 9,015 (499,251 ) (812,034 ) Banks (0.0)% † Bank Of Montreal Canada 5,718 (314,604 ) Beverages (0.1)% Anheuser-Busch InBev SA/NV, ADR Belgium 2,365 (263,698 ) Brown-Forman Corp., B United States 1,166 (114,816 ) The Coca-Cola Co. United States 6,696 (288,798 ) (667,312 ) Biotechnology (0.3)% Ablynx NV Belgium 11,137 (142,235 ) Franklin Alternative Strategies Funds Consolidated Statement of Investments, February 29, 2016 (unaudited) (continued) Franklin K2 Alternative Strategies Fund Country Shares Value Securities Sold Short (continued) Common Stocks (continued) Biotechnology (continued) Acorda Therapeutics Inc. United States 3,749 $ (122,630 ) AMAG Pharmaceuticals Inc. United States 25,734 (676,290 ) Exelixis Inc. United States 205,680 (748,675 ) Ironwood Pharmaceuticals Inc. United States 14,665 (141,517 ) Ligand Pharmaceuticals Inc., B United States 13,338 (1,230,831 ) PDL BioPharma Inc. United States 20,992 (63,186 ) PTC Therapeutics Inc. United States 1,947 (15,537 ) (3,140,901 ) Capital Markets (0.0)% † Cowen Group Inc., A United States 138,567 (469,742 ) Chemicals (0.3)% Air Products & Chemicals Inc. United States 7,816 (1,035,385 ) Monsanto Co. United States 7,841 (705,612 ) The Mosaic Co. United States 69,748 (1,858,784 ) Westlake Chemical Corp. United States 11,483 (495,147 ) (4,094,928 ) Communications Equipment (0.3)% CalAmp Corp. United States 4,895 (89,481 ) CalAtlantic Group Inc. United States 6,436 (195,268 ) Harmonic Inc. United States 91,957 (308,056 ) InterDigital Inc. United States 1,530 (76,087 ) Palo Alto Networks Inc. United States 16,089 (2,329,526 ) (2,998,418 ) Construction Materials (0.1)% Cemex SAB de CV, ADR Mexico 129,100 (715,214 ) LafargeHolcim Ltd. Switzerland 4,234 (167,791 ) Lennox International Inc. United States 834 (107,761 ) (990,766 ) Consumer Finance (0.0)% † Encore Capital Group Inc. United States 7,331 (170,446 ) PRA Group Inc. United States 4,213 (102,797 ) (273,243 ) Diversified Consumer Services (0.1)% Ascent Capital Group Inc. United States 11,684 (162,407 ) Carriage Services Inc. United States 25,449 (524,504 ) (686,911 ) Diversified Financial Services (0.0)% † Element Financial Corp. Canada 15,785 (167,183 ) Diversified Telecommunication Services (0.0)% † Iridium Communications Inc. United States 27,433 (190,111 ) Telecom Italia SpA Italy 104,114 (101,821 ) Verizon Communications Inc. United States 3,563 (180,751 ) (472,683 ) Electric Utilities (0.1)% Emera Inc. Canada 23,985 (798,436 ) Fortis Inc. Canada 20,814 (580,226 ) (1,378,662 ) Electrical Equipment (0.1)% General Cable Corp. United States 32,514 (279,295 ) Rockwell Automation Inc. United States 1,269 (132,090 ) SolarCity Corp. United States 19,287 (355,460 ) (766,845 ) Electronic Equipment, Instruments & Components (0.1)% Vishay Intertechnology Inc. United States 76,325 (903,688 ) Franklin Alternative Strategies Funds Consolidated Statement of Investments, February 29, 2016 (unaudited) (continued) Franklin K2 Alternative Strategies Fund Country Shares Value Securities Sold Short (continued) Common Stocks (continued) Energy Equipment & Services (0.5)% Halliburton Co. United States $ ) Schlumberger Ltd. United States ) SEACOR Holdings Inc. United States ) ) Food & Staples Retailing (0.0)%  Wal-Mart Stores Inc. United States ) Food Products (0.4)% Archer-Daniels-Midland Co. United States ) Bunge Ltd. United States ) The Hain Celestial Group Inc. United States ) The Hershey Co. United States ) The JM Smucker Co. United States ) Kellogg Co. United States ) Post Holdings Inc. United States ) ) Gas Utilities (0.2)% Piedmont Natural Gas Co. Inc. United States ) Questar Corp. United States ) ) Health Care Equipment & Supplies (0.1)% Hologic Inc. United States ) Integra LifeSciences Holdings Corp. United States ) Invacare Corp. United States ) Quidel Corp. United States ) Stryker Corp. United States ) Wright Medical Group NV United States ) ) Health Care Providers & Services (0.4)% Aceto Corp. United States ) Anthem Inc. United States ) HealthSouth Corp. United States ) Molina Healthcare Inc. United States ) ) Health Care Technology (0.0)%  Allscripts Healthcare Solutions Inc. United States ) Hotels, Restaurants & Leisure (0.2)% BJ's Restaurants Inc. United States ) Chipotle Mexican Grill Inc. United States ) Dunkin' Brands Group Inc. United States ) Interval Leisure Group Inc. United States ) Marriott International Inc., A United States ) Sonic Corp. United States ) ) Household Durables (0.6)% Hovnanian Enterprises Inc. United States ) Jarden Corp. United States ) LGI Homes Inc. United States ) M/I Homes Inc. United States ) Newell Rubbermaid Inc. United States ) Whirlpool Corp. United States ) ) Household Products (0.0)%  Unicharm Corp. Japan ) Franklin Alternative Strategies Funds Consolidated Statement of Investments, February 29, 2016 (unaudited) (continued) Franklin K2 Alternative Strategies Fund Country Shares Value Securities Sold Short (continued) Common Stocks (continued) Independent Power & Renewable Electricity Producers (0.0)% † Pattern Energy Group Inc. United States 30,826 $ (523,425 ) Industrial Conglomerates (0.1)% General Electric Co. United States 21,051 (613,426 ) Insurance (0.2)% AmTrust Financial Services Inc. United States 18,288 (447,142 ) CNP Assurances France 117,503 (1,743,550 ) Fidelity & Guaranty Life United States 1,269 (31,433 ) (2,222,125 ) Internet & Catalog Retail (0.1)% Ctrip.com International Ltd., ADR China 2,602 (106,474 ) Netflix Inc. United States 2,892 (270,142 ) Priceline Group Inc. United States 815 (1,031,146 ) (1,407,762 ) Internet Software & Services (1.2)% Akamai Technologies Inc. United States 1,021 (55,103 ) Alibaba Group Holding Ltd., ADR China 58,920 (4,054,285 ) Blucora Inc. United States 19,310 (118,757 ) j2 Global Inc. United States 10,128 (740,154 ) MercadoLibre Inc. Argentina 9,674 (984,426 ) VeriSign Inc. United States 99,092 (8,372,283 ) WebMD Health Corp. United States 3,741 (207,476 ) Yahoo! Inc. United States 5,191 (165,022 ) (14,697,506 ) IT Services (0.1)% CSG Systems International Inc. United States 19,740 (749,331 ) FleetCor Technologies Inc. United States 3,262 (416,525 ) International Business Machines Corp. United States 1,311 (171,780 ) The Western Union Co. United States 22,966 (419,359 ) (1,756,995 ) Leisure Products (0.0)% † BRP Inc. Canada 22,353 (272,267 ) JAKKS Pacific Inc. United States 40,014 (289,701 ) (561,968 ) Life Sciences Tools & Services (0.1)% Albany Molecular Research Inc. United States 49,838 (734,612 ) Sequenom Inc. United States 136,685 (200,927 ) (935,539 ) Machinery (0.2)% Altra Industrial Motion Corp. United States 12,578 (305,771 ) Cummins Inc. United States 7,525 (734,214 ) Deere & Co. United States 1,951 (156,431 ) Dover Corp. United States 3,036 (184,528 ) The Greenbrier Cos Inc. United States 6,435 (163,771 ) Navistar International Corp. United States 9,951 (83,688 ) PACCAR Inc. United States 11,210 (577,315 ) Trinity Industries Inc. United States 13,159 (208,439 ) Wabash National Corp. United States 17,440 (204,571 ) (2,618,728 ) Media (0.2)% Charter Communications Inc., A United States 1,716 (308,125 ) Comcast Corp., A United States 2,716 (156,795 ) Liberty Media Corp., A United States 7,479 (266,402 ) Sirius XM Holdings Inc. United States 394,066 (1,465,925 ) Franklin Alternative Strategies Funds Consolidated Statement of Investments, February 29, 2016 (unaudited) (continued) Franklin K2 Alternative Strategies Fund Country Shares Value Securities Sold Short (continued) Common Stocks (continued) Media (continued) The Walt Disney Co. United States 1,573 $ (150,253 ) (2,347,500 ) Metals & Mining (0.0)% † AK Steel Holding Corp. United States 38,521 (110,170 ) Multiline Retail (0.3)% Canadian Tire Corp. Ltd., A Canada 25,210 (2,450,941 ) Dollarama Inc. Canada 12,188 (709,481 ) (3,160,422 ) Oil, Gas & Consumable Fuels (0.3)% Aegean Marine Petroleum Network Inc. Greece 22,251 (159,540 ) Alon USA Energy Inc. United States 31,782 (313,370 ) Apache Corp. United States 11,154 (426,975 ) Cobalt International Energy Inc. United States 5,266 (14,007 ) Energy Transfer Equity LP United States 156,766 (1,097,362 ) Golar LNG Ltd. Bermuda 4,563 (83,640 ) Green Plains Inc. United States 16,837 (228,983 ) Hess Corp. United States 7,800 (340,080 ) Scorpio Tankers Inc. Monaco 18,877 (117,415 ) Ship Finance International Ltd. Norway 5,221 (68,030 ) Solazyme Inc. United States 94,176 (146,915 ) Southwestern Energy Co. United States 8,606 (49,743 ) WPX Energy Inc. United States 12,000 (49,320 ) (3,095,380 ) Pharmaceuticals (0.3)% ANI Pharmaceuticals Inc. United States 5,886 (194,591 ) Innoviva Inc. United States 33,769 (395,773 ) The Medicines Co. United States 53,957 (1,735,257 ) Pfizer Inc. United States 10,538 (312,662 ) Shire PLC, ADR Ireland 5,781 (902,472 ) (3,540,755 ) Professional Services (0.0)% † 51job Inc., ADR China 3,004 (83,511 ) Nielsen Holdings PLC United States 3,924 (197,534 ) (281,045 ) Real Estate Investment Trusts (REITs) (0.2)% American Residential Properties Inc. United States 14,303 (227,275 ) Colony Capital Inc. United States 16,135 (264,614 ) Colony Starwood Homes United States 5,253 (115,356 ) Forest City Realty Trust Inc. United States 21,472 (400,453 ) Gramercy Property Trust United States 103,611 (782,261 ) Invesco Mortgage Capital Inc. United States 2,977 (33,670 ) National Health Investors Inc. United States 5,990 (376,831 ) RAIT Financial Trust United States 13,781 (36,106 ) Redwood Trust Inc. United States 1,468 (17,455 ) Spirit Realty Capital Inc. United States 28,633 (306,087 ) Starwood Property Trust Inc. United States 11,593 (203,341 ) Welltower Inc. United States 3,307 (210,920 ) (2,974,369 ) Real Estate Management & Development (0.0)% † New World China Land Ltd. Hong Kong 364,414 (347,639 ) Road & Rail (0.0)% † Canadian Pacific Railway Ltd. Canada 2,084 (252,560 ) Knight Transportation Inc. United States 9,007 (218,240 ) (470,800 ) Franklin Alternative Strategies Funds Consolidated Statement of Investments, February 29, 2016 (unaudited) (continued) Franklin K2 Alternative Strategies Fund Country Shares Value Securities Sold Short (continued) Common Stocks (continued) Semiconductors & Semiconductor Equipment (0.5)% Inphi Corp. United States 1,951 $ (49,360 ) Integrated Device Technology Inc. United States 13,038 (253,198 ) Intel Corp. United States 47,844 (1,415,704 ) Microchip Technology Inc. United States 29,525 (1,313,567 ) NVIDIA Corp. United States 60,092 (1,884,485 ) Photronics Inc. United States 210 (2,136 ) SunEdison Inc. United States 166,235 (329,145 ) Texas Instruments Inc. United States 2,716 (144,003 ) Xilinx Inc. United States 16,833 (794,854 ) (6,186,452 ) Software (0.6)% Bottomline Technologies de Inc. United States 12,702 (358,323 ) BroadSoft Inc. United States 9,415 (347,319 ) Electronic Arts Inc. United States 21,169 (1,359,897 ) FireEye Inc. United States 3,166 (53,632 ) Interactive Intelligence Group Inc. United States 4,696 (140,551 ) NetSuite Inc. United States 2,799 (169,116 ) Nuance Communications Inc. United States 15,722 (306,736 ) Proofpoint Inc. United States 3,575 (167,453 ) Red Hat Inc. United States 7,773 (507,966 ) Salesforce.com Inc. United States 4,890 (331,298 ) Take-Two Interactive Software Inc. United States 74,714 (2,688,957 ) TiVo Inc. United States 4,350 (36,496 ) VMware Inc., A United States 4,956 (250,228 ) Workday Inc., A United States 4,809 (290,704 ) (7,008,676 ) Specialty Retail (0.1)% AutoNation Inc. United States 2,681 (137,991 ) Hennes & Mauritz AB, B Sweden 11,570 (377,160 ) Restoration Hardware Holdings Inc. United States 6,316 (239,945 ) Vitamin Shoppe Inc. United States 7,287 (201,048 ) (956,144 ) Technology Hardware, Storage & Peripherals (0.1)% Electronics For Imaging Inc. United States 5,327 (211,003 ) SanDisk Corp. United States 16,551 (1,195,975 ) Violin Memory Inc. United States 106,018 (84,814 ) (1,491,792 ) Textiles, Apparel & Luxury Goods (0.0)% † Cie Financiere Richemont SA Switzerland 1,097 (70,094 ) Iconix Brand Group Inc. United States 40,734 (354,386 ) (424,480 ) Tobacco (0.0)% † Universal Corp. United States 5,983 (325,954 ) Trading Companies & Distributors (0.1)% Air Lease Corp. United States 9,954 (299,118 ) Kaman Corp. United States 8,435 (370,634 ) (669,752 ) Wireless Telecommunication Services (0.0)% † T-Mobile U.S. Inc. United States 140 (5,194 ) Vodafone Group PLC, ADR United Kingdom 850 (25,840 ) (31,034 ) Total Common Stocks (Proceeds $113,616,693) (106,910,783 ) Exchange Traded Funds (13.5)% Consumer Discretionary Select Sector SPDR Fund United States 33,338 (2,481,681 ) Franklin Alternative Strategies Funds Consolidated Statement of Investments, February 29, 2016 (unaudited) (continued) Franklin K2 Alternative Strategies Fund Country Shares Value Securities Sold Short (continued) Exchange Traded Funds (continued) Consumer Staples Select Sector SPDR Fund United States 105,960 $ (5,395,483 ) Financial Select Sector SPDR Fund United States 29,904 (630,675 ) Health Care Select Sector SPDR Fund United States 305,583 (20,229,595 ) Industrial Select Sector SPDR Fund United States 24,614 (1,282,882 ) iShares Core S&P Small-Cap ETF United States 30,975 (3,235,648 ) iShares iBoxx USD High Yield Corporate Bond ETF United States 1,381 (110,591 ) iShares MSCI Brazil Capped ETF Brazil 15,185 (311,141 ) iShares MSCI Emerging Markets ETF United States 22,250 (674,397 ) iShares MSCI Hong Kong ETF Hong Kong 128,241 (2,319,880 ) iShares MSCI Japan ETF Japan 114,204 (1,243,681 ) iShares MSCI Taiwan ETF Taiwan 110,420 (1,417,793 ) iShares Nasdaq Biotechnology ETF United States 48,254 (12,260,859 ) iShares North American Tech-Software ETF United States 9,425 (875,865 ) iShares PHLX Semiconductor ETF United States 29,721 (2,510,533 ) iShares Russell 2000 ETF United States 35,157 (3,612,382 ) iShares Russell 2000 Growth ETF United States 40,131 (4,954,975 ) iShares Russell Mid-Cap Growth ETF United States 14,855 (1,282,432 ) iShares S&P Small-Cap 600 Growth ETF United States 11,255 (1,309,632 ) iShares Transportation Average ETF United States 17,200 (2,269,884 ) iShares U.S. Consumer Goods ETF United States 19,860 (2,124,821 ) iShares U.S. Technology ETF United States 19,186 (1,913,420 ) Powershares Dynamic Media Portfolio United States 75,400 (1,731,938 ) Powershares Dynamic Retail Portfolio United States 49,200 (1,723,476 ) PureFunds ISE Cyber Security ETF United States 115,540 (2,548,812 ) SPDR Barclays High Yield Bond ETF United States 3,396 (113,495 ) SPDR S&P rust United States 386,077 (74,729,064 ) SPDR S&P MidCap rust United States 632 (153,633 ) SPDR S&P Retail ETF United States 62,600 (2,711,832 ) SPDR S&P Transportation ETF United States 55,990 (2,368,797 ) Technology Select Sector SPDR Fund United States 7,176 (294,001 ) Utilities Select Sector SPDR Fund United States 29,765 (1,378,119 ) Vanguard Consumer Staples ETF United States 23,965 (3,105,624 ) Vanguard Small-Cap Growth ETF United States 14,220 (1,572,590 ) Total Exchange Traded Funds (Proceeds $175,973,469) (164,879,631 ) Principal Amount * Corporate Bonds and Notes (1.3)% Aerospace & Defense (0.1)% f Bombardier Inc., senior bond, 144A, 7.50%, 3/15/25 Canada 2,527,000 (1,794,170 ) Air Freight & Logistics (0.1)% f XPO Logistics Inc., senior note, 144A, 6.50%, 6/15/22 United States 947,000 (899,650 ) Electronic Equipment, Instruments & Components (0.1)% f Informatica LLC, senior note, 144A, 7.125%, 7/15/23 United States 2,004,000 (1,853,700 ) Health Care Equipment & Supplies (0.0)% † f Crimson Merger Sub Inc., senior note, 144A, 6.625%, 5/15/22 United States 573,000 (413,993 ) Hotels, Restaurants & Leisure (0.1)% Caesars Entertainment Resort Properties LLC / Caesars Entertainment Resort Properties, senior secured note, first lien, 8.00%, 10/01/20 United States 700,000 (687,750 ) Independent Power & Renewable Electricity Producers (0.0)% † NRG Energy Inc., senior note, 7.875%, 5/15/21 United States 78,000 (74,003 ) 6.25%, 7/15/22 United States 187,000 (158,950 ) (232,953 ) Multiline Retail (0.1)% Macy's Retail Holdings Inc., senior bond, 6.375%, 3/15/37 United States 737,000 (697,577 ) Oil, Gas & Consumable Fuels (0.6)% Anadarko Petroleum Corp., senior note, 6.375%, 9/15/17 United States 420,000 (426,887 ) Carrizo Oil & Gas Inc., senior note, 7.50%, 9/15/20 United States 2,291,000 (1,786,980 ) Franklin Alternative Strategies Funds Consolidated Statement of Investments, February 29, 2016 (unaudited) (continued) Franklin K2 Alternative Strategies Fund Country Principal Amount* Value Securities Sold Short (continued) Corporate Bonds and Notes (continued) Oil, Gas & Consumable Fuels (continued) ConocoPhillips, senior bond, 6.50%, 2/01/39 United States 107,000 $ (107,172 ) Devon Energy Corp., senior note, 2.25%, 12/15/18 United States 842,000 (734,219 ) Hess Corp., senior bond, 8.125%, 2/15/19 United States 632,000 (657,285 ) Laredo Petroleum Inc., senior note, 7.375%, 5/01/22 United States 421,000 (272,597 ) Marathon Oil Corp., senior note, 3.85%, 6/01/25 United States 93,000 (64,135 ) Newfield Exploration Co., senior bond, 5.375%, 1/01/26 United States 421,000 (368,375 ) Noble Energy Inc., senior bond, 3.90%, 11/15/24 United States 843,000 (713,183 ) Oasis Petroleum Inc., senior note, 6.875%, 3/15/22 United States 2,291,000 (1,351,690 ) QEP Resources Inc., senior bond, 6.875%, 3/01/21 United States 421,000 (305,225 ) 5.375%, 10/01/22 United States 632,000 (439,240 ) Sabine Pass Liquefaction LLC, senior secured note, 5.625%, 3/01/25 United States 632,000 (575,910 ) (7,802,898 ) Semiconductors & Semiconductor Equipment (0.1)% Amkor Technology Inc., senior note, 6.375%, 10/01/22 United States 764,000 (692,375 ) Specialty Retail (0.1)% f Argos Merger Sub Inc., senior note, 144A, 7.125%, 3/15/23 United States 737,000 (755,425 ) Total Corporate Bonds and Notes (Proceeds $15,167,227) (15,830,491 ) U.S. Government and Agency Securities (Proceeds $849,965) (0.1%) U.S. Treasury Note, 2.25%, 11/15/25 United States 822,000 (858,862 ) Total Securities Sold Short (Proceeds $305,607,354) $ (288,479,767 ) * The principal/notional amount is stated in U.S. dollars unless otherwise indicated. † Rounds to less than 0.1% of net assets. a A portion or all of the security has been segregated as collateral for securities sold short, open swap contracts, open forward contracts, open futures contracts and open written options contracts. At February 29, 2016, the aggregate value of these securities and/or cash pledged amounted to $529,449,288, representing 43.48% of net assets. b Non-income producing. c Contingent distributions represent the right to receive additional distributions, if any, during the reorganization of the underlying company. d Security has been deemed illiquid because it may not be able to be sold within seven days. e A portion or all of the security is held in connection with written option contracts open at period end. f Security was purchased pursuant to Rule 144A under the Securities Act of 1933 and may be sold in transactions exempt from registration only to qualified institutional buyers or in public offering registered under the Securities Act of 1933. These securities have been deemed liquid under guidelines approved by the Trust’s Board of Trustees. At February 29, 2016, the net value of these securi ties was $102,369,428, representing 8.41% of net assets. g Security was purchased pursuant to Regulation S under the Securities Act of 1933, which exempts from registration securities offered and sold outside of the United States. Such a security cannot be sold in the United States without either an effective registration statement filed pursuant to the Securities Act of 1933, or pursuant to an exemption from registration. These securities have been deemed liquid under guidelines approved by the Trust's Board of Trustees. At February 29, 2016, the aggregate value of these securities was $21,553,644, representing 1.77% of net assets. h The coupon rate shown represents the rate at period end. i Perpetual security with no stated maturity date. j Defaulted security or security for which income has been deemed uncollectible. k See Note 5 regarding unfunded loan commitments. l Principal amount of security is adjusted for inflation. m The security is traded on a discount basis with no stated coupon rate. n A portion or all of the security is owned by K2 Holdings Investment Corp., a wholly-owned subsidiary of the Fund. See Note 6. o The rate shown is the annualized seven-day yield at period end. p Investment is through participation in a joint account with other funds managed by the investment manager or an affiliate of the investment manager. At February 29, 2016, all repurchase agreements had been entered into on that date. Franklin Alternative Strategies Funds Consolidated Statement of Investments, February 29, 2016 (unaudited) (continued) At February 29, 2016, the Fund had the following futures contracts outstanding. See Note 3. Futures Contracts Number of Notional Expiration Unrealized Unrealized Description Type Contracts Value Date Appreciation Depreciation Commodity Contracts a Aluminum Long $ 3/14/16 $ $  Aluminum Short 3/14/16  ) Aluminum Long 6/13/16  Aluminum Short 6/13/16  ) Brent Crude Oil Short 66 3/31/16  ) Cocoa Long 27 5/13/16  Coffee Short 30 5/18/16  Copper Long 80 3/14/16  Copper Short 80 3/14/16  ) Copper Long 3 6/13/16  Copper Short 40 6/13/16  ) Corn Short 5/13/16  Cotton Short 18 5/06/16  Kansas City Wheat Short 75 7/14/16  Low Sulfur Gas Oil Short 26 4/12/16  ) Natural Gas Short 84 3/29/16  NY Harbor Ultra-Low Sulfur Diesel Short 18 3/31/16  ) RBOB Gasoline Short 12 3/31/16  ) Silver Short 62 5/26/16  Soybean Meal Short 85 5/13/16  Soybean Oil Long 3 5/13/16  ) Soybeans Short 69 5/13/16  Sugar Short 90 4/29/16  ) Wheat Short 7/14/16  WTI Crude Oil Short 18 3/21/16  ) Zinc Long 89 3/14/16  Zinc Short 89 3/14/16  ) Zinc Long 24 6/13/16  Zinc Short 12 6/13/16  ) ) Equity Contracts a CAC40 10 Euro Short 97 3/18/16  ) DAX Index Short 22 3/18/16  DJIA Mini E-CBOT Index Short 31 3/18/16  ) Euro STOXX 50 Index Short 3/18/16  FTSE 100 Index Short 30 3/18/16  ) Hang Seng Index Short 65 3/30/16  Nasdaq 100 E-Mini Index Short 7 3/18/16  ) Nikkei 225 Index Short 18 3/10/16  Russell 2000 Mini Index Short 90 3/18/16  S&P 500 E-Mini Index Short 3/18/16  TOPIX Index Short 20 3/10/16  ) Interest Rate Contracts 3 Month Euribor a Long 6/19/17  90 Day Eurodollar Short 56 12/19/16  ) 90 Day Eurodollar a Long 6/19/17  90 Day Eurodollar Short 56 12/18/17  ) 90 Day Sterling a Long 6/21/17  Australian 10 Yr. Bond a Long 3/15/16  Canadian 10 Yr. Bond a Long 6/21/16  ) Euro-Bund a Long 3/08/16  U.S. Treasury 10 Yr. Note a Long 35 6/21/16  ) U.S. Treasury 10 Yr. Note Short 16 6/21/16  ) Franklin Alternative Strategies Funds Consolidated Statement of Investments, February 29, 2016 (unaudited) (continued) Futures Contracts (continued) Number of Notional Expiration Unrealized Unrealized Description Type Contracts Value Date Appreciation Depreciation Interest Rate Contracts (continued) U.S. Treasury Long Bond a Long 148 $ 24,350,625 6/21/16 $ — $ (123,849 ) U.S. Treasury Long Bond Short 18 2,961,562 6/21/16 — (1,158 ) $ 1,037,660,860 $ 3,191,144 $ (385,508 ) Total Futures Contracts $ 1,176,302,420 $ 5,921,109 $ (2,108,004 ) Net unrealized appreciation (depreciation) $ 3,813,105 a A portion or all of the contract is owned by K2 Holdings Investment Corp., a wholly-owned subsidiary of the Fund. See Note 6. At February 29, 2016, the Fund had the following forward exchange contracts outstanding. See Note 3. Forward Exchange Contracts Settlement Unrealized Unrealized Currency Counterparty a Type Quantity Contract Amount Date Appreciation Depreciation OTC Forward Exchange Contracts Euro BOFA Buy 1,150,000 $ 1,262,320 3/01/16 $ — $ (11,287 ) Euro BOFA Sell 1,150,000 1,258,135 3/01/16 7,101 — Hungarian Forint BOFA Buy 360,400,000 1,255,530 3/01/16 8,693 — Hungarian Forint BOFA Sell 360,400,000 1,270,356 3/01/16 6,132 — Brazilian Real BOFA Buy 5,700,000 1,426,783 3/02/16 — (7,302 ) Brazilian Real BOFA Sell 5,700,000 1,390,651 3/02/16 — (28,831 ) Brazilian Real MSCO Buy 8,888,896 2,233,616 3/02/16 — (19,997 ) Brazilian Real MSCO Sell 8,888,896 2,211,994 3/02/16 — (1,625 ) Japanese Yen BNYM Sell 2,938,714 25,779 3/02/16 — (283 ) Brazilian Real BOFA Sell 275,000 70,643 3/11/16 2,374 — British Pound BNYM Sell 210,000 318,405 3/16/16 26,098 — Chinese Yuan MSCO Sell 3,140,715 477,994 3/16/16 — (634 ) Euro BNYM Buy 1,439,429 1,569,184 3/16/16 5,621 (8,106 ) Euro BNYM Sell 7,405,745 8,166,738 3/16/16 106,196 — Euro DBAB Buy 842,792 928,372 3/16/16 — (11,062 ) Euro MSCO Buy 2,328,440 2,597,061 3/16/16 — (62,747 ) Euro MSCO Sell 19,287,913 21,196,018 3/16/16 215,867 (13,150 ) Japanese Yen BNYM Buy 135,600,000 1,175,796 3/16/16 27,535 — Japanese Yen BNYM Sell 136,800,000 1,127,216 3/16/16 — (86,765 ) Japanese Yen MSCO Sell 188,316,736 1,655,426 3/16/16 — (15,721 ) Mexican Peso MSCO Buy 33,304,422 1,766,257 3/16/16 68,011 — Russian Ruble MSCO Buy 129,609,251 1,691,309 3/16/16 22,086 — Russian Ruble MSCO Sell 129,609,251 1,668,932 3/16/16 — (44,463 ) Swiss Franc BNYM Buy 1,044,543 1,054,844 3/16/16 501 (8,304 ) Swiss Franc BNYM Sell 7,778,277 7,909,172 3/16/16 121,051 (8,762 ) Australian Dollar b MSCO Buy 18,965,000 13,522,196 3/18/16 82,203 (80,281 ) Australian Dollar b MSCO Sell 13,429,000 9,385,988 3/18/16 16,605 (206,963 ) British Pound b MSCO Buy 8,904,000 12,807,734 3/18/16 — (413,801 ) British Pound b MSCO Sell 25,618,000 38,067,007 3/18/16 2,408,001 — Canadian Dollar b MSCO Buy 29,224,000 20,983,030 3/18/16 616,570 — Canadian Dollar b MSCO Sell 31,700,000 22,806,359 3/18/16 — (623,263 ) Euro b MSCO Buy 35,569,000 39,524,607 3/18/16 7,989 (816,177 ) Euro b MSCO Sell 54,297,000 59,382,122 3/18/16 393,382 (112,876 ) Japanese Yen b MSCO Buy 4,257,355,000 36,418,951 3/18/16 1,382,560 (18,358 ) Japanese Yen b MSCO Sell 3,637,807,000 30,604,086 3/18/16 893 (1,681,596 ) Mexican Peso b MSCO Buy 29,027,000 1,580,833 3/18/16 18,884 (1,326 ) Mexican Peso b MSCO Sell 183,192,000 10,373,067 3/18/16 319,125 (33,640 ) New Zealand Dollar b MSCO Buy 21,122,000 14,074,293 3/18/16 40,925 (213,907 ) New Zealand Dollar MSCO Sell 20,604,000 13,310,475 3/18/16 12,755 (262,676 ) Swiss Franc b MSCO Buy 6,615,000 6,699,806 3/18/16 9,144 (77,394 ) Swiss Franc b MSCO Sell 26,385,000 26,671,428 3/18/16 260,844 (40,455 ) Indonesian Rupiah CSFB Sell 11,300,000,000 832,842 3/21/16 — (9,189 ) Franklin Alternative Strategies Funds Consolidated Statement of Investments, February 29, 2016 (unaudited) (continued) Forward Exchange Contracts (continued) Settlement Unrealized Unrealized Currency Counterparty a Type Quantity Contract Amount Date Appreciation Depreciation OTC Forward Exchange Contracts (continued) Indonesian Rupiah MSCO Sell 1,500,000,000 $ 110,701 3/21/16 $ — $ (1,073 ) Taiwan Dollar BOFA Sell 16,500,000 499,093 3/21/16 2,526 — Taiwan Dollar MLCO Sell 62,050,000 1,836,723 3/21/16 — (30,670 ) Euro CSFB Sell 500,000 551,800 3/29/16 7,363 — Euro DBAB Sell 613,000 674,877 3/29/16 7,398 — Mexican Peso MSCO Sell 335,125 18,486 3/29/16 51 — British Pound MSCO Sell 767,000 1,100,470 3/31/16 32,788 — Canadian Dollar BNYM Buy 205,000 145,633 3/31/16 5,885 — Canadian Dollar BNYM Sell 235,000 169,011 3/31/16 — (4,680 ) Euro BNYM Buy 1,110,000 1,209,174 3/31/16 617 (1,065 ) Euro BNYM Sell 9,196,000 10,026,426 3/31/16 27,101 (14,583 ) Hong Kong Dollar BNYM Sell 9,783,000 1,262,442 3/31/16 4,482 (86 ) Japanese Yen BNYM Buy 1,432,000 12,188 3/31/16 527 — Japanese Yen BNYM Sell 104,008,000 860,792 3/31/16 — (62,696 ) Singapore Dollar BNYM Sell 2,739,000 1,921,274 3/31/16 — (25,567 ) Euro BOFA Sell 1,150,000 1,263,379 4/01/16 11,059 — Hungarian Forint BOFA Buy 360,400,000 1,270,087 4/01/16 — (6,286 ) Brazilian Real MSCO Sell 8,770,705 2,187,754 4/04/16 24,982 — Colombian Peso CSFB Sell 780,000,000 233,149 4/22/16 — (2,052 ) British Pound MSCO Buy 95,849 133,631 4/28/16 — (196 ) British Pound MSCO Sell 430,235 607,062 4/28/16 8,117 — Canadian Dollar MSCO Buy 4,170,103 3,016,882 4/28/16 65,412 — Canadian Dollar MSCO Sell 420,617 307,720 4/28/16 — (3,176 ) Euro MSCO Buy 940,986 1,039,633 4/28/16 — (14,110 ) Euro MSCO Sell 3,526,095 3,895,043 4/28/16 52,168 — Japanese Yen MSCO Buy 55,316,083 494,668 4/28/16 — (3,175 ) Swedish Krona MSCO Buy 656,153 77,435 4/28/16 — (621 ) Swiss Franc MSCO Buy 236,677 239,672 4/28/16 — (1,924 ) Colombian Peso MSCO Buy 3,100,000,000 915,535 4/29/16 18,299 — Chilean Peso DBAB Buy 1,321,200,000 1,829,382 5/02/16 54,214 — Brazilian Real BOFA Sell 5,700,000 1,402,490 5/03/16 7,708 — New Zealand Dollar CBOA Sell 1,300,000 869,785 5/09/16 16,745 — New Zealand Dollar DBAB Sell 105,000 70,274 5/09/16 1,375 — South Korean Won BOFA Sell 1,710,000,000 1,436,527 5/11/16 56,181 — Euro BOFA Buy 1,274,000 1,431,530 5/16/16 — (42,202 ) Euro BOFA Sell 1,274,000 1,373,729 5/16/16 — (15,599 ) Chinese Yuan MSCO Sell 38,445,840 5,738,379 8/22/16 16,089 (54,691 ) Chinese Yuan MLCO Sell 11,100,000 1,682,838 9/19/16 18,571 — Chinese Yuan MSCO Sell 4,300,000 637,320 9/19/16 — (7,396 ) Saudi Riyal MSCO Sell 13,022,466 3,391,267 1/19/17 — (40,326 ) Total Forward Exchange Contracts $ 6,626,804 $ (5,253,115 ) Net unrealized appreciation (depreciation) $ 1,373,689 a May be comprised of multiple contracts with the same counterparty, currency and settlement date. b A portion or all of the contract is owned by K2 Holdings Investment Corp., a wholly-owned subsidiary of the Fund. See Note 6. Franklin Alternative Strategies Funds Consolidated Statement of Investments, February 29, 2016 (unaudited) (continued) At February 29, 2016, the Fund had the following credit default swap contracts outstanding. See Note 3. Credit Default Swap Contracts Unamortized Periodic Upfront Payment Counterparty Notional Expiration Payments Unrealized Unrealized Description Rate /Exchange Amount a Date (Receipts) AppreciationDepreciation Value Rating b Centrally Cleared Swap Contracts Contracts to Buy Protection Single Name Government of Brazil 1.00 % ICE $ 2,829,000 6/20/20 $ 179,598 $ 172,699 $ — $ 352,297 Government of Russia 1.00 % ICE 486,000 9/20/20 43,033 — (56 ) 42,977 Government of Russia 1.00 % ICE 631,000 9/20/20 52,695 3,104 — 55,799 Government of Turkey 1.00 % ICE 1,976,000 9/20/20 157,717 — (2,413 ) 155,304 Government of Turkey 1.00 % ICE 448,000 12/20/20 39,795 — (1,518 ) 38,277 Government of Turkey 1.00 % ICE 1,721,000 12/20/20 104,376 42,665 — 147,041 Government of Turkey 1.00 % ICE 1,286,000 12/20/20 93,792 16,084 — 109,876 Traded Index CDX.NA.HY.25 5.00 % ICE 195,000 12/20/20 371 1,375 — 1,746 iTraxx Europe Crossover 5.00 % ICE 697,000 EUR 12/20/20 (43,351 ) 14,221 — (29,130 ) Contracts to Sell Protection c Single Name Government of Brazil 1.00 % ICE 334,000 6/20/20 (47,199 ) 5,606 — (41,593 ) BB Government of Russia 1.00 % ICE 715,202 9/20/20 (91,902 ) 28,657 — (63,245 ) BB+ Government of Russia 1.00 % ICE 1,333,073 9/20/20 (158,959 ) 41,076 — (117,883 ) BB+ Government of Russia 1.00 % ICE 1,868,856 9/20/20 (219,442 ) 54,179 — (165,263 ) BB+ Government of Russia 1.00 % ICE 1,035,000 12/20/20 (116,221 ) 16,902 — (99,319 ) BB+ Government of Turkey 1.00 % ICE 387,000 12/20/20 (35,846 ) 2,781 — (33,065 ) BB+ Traded Index CDX.NA.HY.25 5.00 % ICE 1,750,000 12/20/20 2,100 — (17,766 ) (15,666 ) Non Investment Grade Total Centrally Cleared Swap Contracts $ (39,443 ) $ 399,349 $ (21,753 ) $ 338,153 OTC Swap Contracts Contracts to Buy Protection Single Name Government of Turkey 1.00 % BZWS 325,000 9/20/20 $ 23,694 $ 1,208 $ — $ 24,902 Teck Resources Limited 1.00 % MSCS 585,000 12/20/20 163,160 63,751 — 226,911 Viacom Inc. 1.00 % BOFA 720,000 12/20/20 24,508 — (320 ) 24,188 Weatherford International Ltd. 1.00 % MSCS 200,000 12/20/20 35,671 25,100 — 60,771 Traded Index CDX.EM.24 1.00 % BZWS 78,400 12/20/20 9,802 — (1,125 ) 8,677 CDX.EM.24 1.00 % DBAB 637,000 12/20/20 79,351 — (8,846 ) 70,505 Government of Mexico 1.00 % BOFA 300,000 12/20/20 12,801 — (589 ) 12,212 Government of Mexico 1.00 % BZWS 225,000 12/20/20 9,726 — (579 ) 9,147 Government of Mexico 1.00 % DBAB 210,000 12/20/20 8,874 — (337 ) 8,537 Government of Mexico 1.00 % DBAB 210,000 12/20/20 9,146 — (608 ) 8,538 iTraxx Asia Ex Japan 1.00 % BOFA 750,000 12/20/20 19,312 — (1,137 ) 18,175 iTraxx Asia Ex Japan 1.00 % BZWS 350,000 12/20/20 8,858 — (376 ) 8,482 Total OTC Swap Contracts $ 404,903 $ 90,059 $ (13,917 ) $ 481,045 Total Credit Default Swap Contracts 22,282,531 $ 365,460 $ 489,408 $ (35,670 ) $ 819,198 Net unrealized appreciation (depreciation) $ 453,738 a In U.S. dollars unless otherwise indicated. For contracts to sell protection, the notional amount is equal to the maximum potential amount of the future payments and no recourse provisions have been entered into in association with the contracts. b Based on Standard and Poor's (S&P) Rating for single name swaps and internal ratings for index swaps. Internal ratings based on mapping into equivalent ratings from external vendors. c The Fund enters contracts to sell protection to create a long credit position. Performance triggers include default, bankruptcy or restructuring for single name swaps and failure to pay or bankruptcy of the underlying securities for traded index swaps. Franklin Alternative Strategies Funds Consolidated Statement of Investments, February 29, 2016 (unaudited) (continued) At February 29, 2016, the Fund had the following interest rate swap contracts outstanding. See Note 3. Interest Rate Swap Contracts Counterparty/ Notional Expiration Unrealized Unrealized Description Exchange Amount * DateAppreciation Depreciation OTC Swap Contracts Receive Floating rate 3 Month ZAR-JIBAR-SAFEX Pay Fixed rate 7.95% BZWS 12,500,000 ZAR5/05/25 $ 50,334 $ — Net unrealized appreciation (depreciation) $ 50,334 * In U.S. dollars unless otherwise indicated. At February 29, 2016, the Fund had the following total return swap contracts outstanding. See Note 3. Total Return Swap Contracts Counter- Expiration Unrealized Unrealized Underlying Instrument Financing Rate Party Notional Value * Date AppreciationDepreciation OTC Swap Contracts Long Premier Oil Finance Jersey Ltd. LIBOR + 75 DBAB 100,292 3/17/16 $ 8,727 $ — iBoxx Liquid High Yield LIBOR JPHQ 13,250,000 3/20/16 422,351 — iBoxx Liquid High Yield LIBOR MSCS 10,300,000 3/20/16 87,698 (10,559 ) AYC Finance Ltd. LIBOR + 90 DBAB 206,098 5/10/16 1,339 — TPK Holding Co. Ltd. LIBOR + 90 DBAB 1,688,333 5/10/16 5,918 — Allergan PLC LIBOR + 75 DBAB 2,156,270 6/30/16 94,505 — Amsurg Corp. LIBOR + 75 DBAB 1,061,628 6/30/16 38,731 — Black Hills Corp. LIBOR + 75 DBAB 3,272,893 6/30/16 23,748 — Crown Castle International LIBOR + 75 DBAB 237,548 6/30/16 — (864 ) Frontier Communications Corp. LIBOR + 75 DBAB 3,483,014 6/30/16 453,984 — Health Care REIT Inc. LIBOR + 75 DBAB 1,681,379 6/30/16 169,168 — Hess Corp. LIBOR + 75 DBAB 430,726 6/30/16 32,376 — Liberty Interactive LLC LIBOR + 75 DBAB 1,311,158 6/30/16 20,755 — Nextera Energy LIBOR + 75 DBAB 1,754,753 6/30/16 — (3,926 ) Scorpio Tankers Inc. LIBOR + 75 DBAB 1,042,015 6/30/16 68,244 — Ship Finance International Ltd. LIBOR + 75 DBAB 3,627,483 6/30/16 110,709 — Siliconware Precision Industries Co. Ltd. LIBOR - 35 DBAB 81,215 6/30/16 1,112 — Southwestern Energy Co. LIBOR + 75 DBAB 633,452 6/30/16 — (159,107 ) Stericycle Inc. LIBOR + 75 DBAB 1,216,358 6/30/16 54,470 — T-Mobile U.S. Inc LIBOR + 75 DBAB 310,733 6/30/16 2,313 — WPX Energy Inc. LIBOR + 75 DBAB 614,246 6/30/16 — (29,989 ) Drillsearch Finance Pty Ltd. LIBOR + 75 DBAB 609,000 7/15/16 2,060 — Paladin Energy Ltd. LIBOR + 75 DBAB 651,117 7/15/16 8,797 — Aabar Investments PJSC LIBOR + 100 DBAB 1,237,798 EUR 7/18/16 153,146 — Inmarsat PLC LIBOR + 75 DBAB 1,834,264 7/18/16 — (5,423 ) Alstria Office REIT-AG LIBOR + 75 DBAB 2,267,839 EUR 7/19/16 21,449 — Aroundtown Property Holdings PLC LIBOR + 75 DBAB 1,195,446 EUR 7/19/16 7,049 — British Land White 2015 Ltd. LIBOR + 75 DBAB 859,604 GBP 7/19/16 — (10,030 ) Carillion Finance Jersey Ltd. LIBOR + 75 DBAB 1,430,974 GBP 7/19/16 19,875 — Deutsche Wohnen AG LIBOR + 75 DBAB 292,000 EUR 7/19/16 132 — Drillisch AG LIBOR + 75 DBAB 4,119,957 EUR 7/19/16 105,161 — Enterprise Funding Corp. LIBOR + 75 DBAB 154,727 GBP 7/19/16 1,365 — Great Portland Estates Capital Jersey Ltd. LIBOR + 75 DBAB 1,791,727 GBP 7/19/16 — (20,775 ) Helical Bar Jersey Ltd. LIBOR + 75 DBAB 415,057 GBP 7/19/16 — (607 ) LEG Immobilien AG LIBOR + 75 DBAB 836,430 EUR 7/19/16 31,404 — PHP Finance Jersey Ltd. LIBOR + 75 DBAB 453,688 GBP 7/19/16 1,852 — Salzgitter Finance BV LIBOR + 75 DBAB 413,774 EUR 7/19/16 8,984 — St Modwen Properties Securities Jersey Ltd. LIBOR + 75 DBAB 294,681 GBP 7/19/16 1,908 — Unite Jersey Issuer Ltd. LIBOR + 75 DBAB 1,964,876 GBP 7/19/16 — (48,513 ) BW Group Ltd. LIBOR + 75 DBAB 865,803 7/20/16 — (12,868 ) Golar LNG Ltd. LIBOR + 75 DBAB 1,117,160 7/20/16 8,193 — Franklin Alternative Strategies Funds Consolidated Statement of Investments, February 29, 2016 (unaudited) (continued) Total Return Swap Contracts (continued) Counter- Expiration Unrealized Unrealized Underlying Instrument Financing Rate Party Notional Value * Date Appreciation Depreciation OTC Swap Contracts (continued) Long (continued) Hansteen Jersey Securities Ltd. LIBOR + 75 DBAB 1,705,829 EUR 7/29/16 $ — $ (11,397 ) PB Issuer No 3 Ltd. LIBOR + 90 DBAB 378,093 8/16/16 — (21,580 ) Cahaya Capital Ltd. LIBOR + 100 DBAB 2,608,457 8/17/16 2,338 — Indah Capital Ltd. LIBOR + 100 DBAB 735,480 SGD 8/22/16 — (9,019 ) Advanced Semiconductor Engineering Inc. LIBOR + 100 DBAB 1,834,011 8/24/16 93,115 — Siliconware Precision Industries Co. Ltd. LIBOR + 100 DBAB 766,563 8/24/16 272 — Marine Harvest LIBOR + 75 DBAB 5,071,397 EUR 9/19/16 369,576 — Ebara Corp. LIBOR + 85 DBAB 165,888,001 JPY 11/17/16 — (11,640 ) EDION Corp. LIBOR + 85 DBAB 129,661,499 JPY 11/17/16 24,388 — Hyundai LIBOR + 90 DBAB 1,877,070 11/17/16 4,598 — Japan Airport Terminal Co. Ltd. LIBOR + 85 DBAB 202,686,719 JPY 11/17/16 12,332 — K's Holdings Corp. LIBOR + 85 DBAB 358,670,777 JPY 11/17/16 17,603 — LIXIL Group Corp. LIBOR + 85 DBAB 89,926,050 JPY 11/17/16 817 — Maeda Corp. LIBOR + 85 DBAB 186,510,639 JPY 11/17/16 26,366 — Nippon Ceramic Co. Ltd. LIBOR + 85 DBAB 28,075,000 JPY 11/17/16 4,850 — Nippon Light Metal Holdings Co. Ltd. LIBOR + 85 DBAB 250,083,997 JPY 11/17/16 48,259 — OSG Corp. LIBOR + 85 DBAB 147,186,000 JPY 11/17/16 — (26,250 ) Sankyo Co. Ltd. LIBOR + 85 DBAB 152,512,202 JPY 11/17/16 5,586 — SBI Holdings Inc. LIBOR + 85 DBAB 19,750,400 JPY 11/17/16 2,605 — Shionogi & Co. Ltd. LIBOR + 85 DBAB 75,672,839 JPY 11/17/16 21,104 — Siem Industries Inc. LIBOR + 90 DBAB 542,264 11/17/16 4,971 — Sony Corp. LIBOR + 85 DBAB 262,507,960 JPY 11/17/16 — (5,021 ) Taiyo Yuden Co. Ltd. LIBOR + 85 DBAB 122,479,200 JPY 11/17/16 9,616 — Teijin Ltd. LIBOR + 85 DBAB 251,453,404 JPY 11/17/16 3,296 — Toho Holdings Co. Ltd. LIBOR + 85 DBAB 206,771,423 JPY 11/17/16 — (626 ) Tohoku Electric Power Co Inc. LIBOR + 85 DBAB 481,310,197 JPY 11/17/16 — (28,634 ) Toppan Printing Co. LIBOR + 85 DBAB 195,799,071 JPY 11/17/16 — (16,329 ) Unicharm Corp. LIBOR + 85 DBAB 82,655,300 JPY 11/17/16 26,452 — Yamada Denki Co. Ltd. LIBOR + 85 DBAB 629,455,202 JPY 11/17/16 92,411 — Siemens Financieringsmaatschappij NV LIBOR + 85 DBAB 3,078,350 11/18/16 36,312 — Elekta AB, B LIBOR + 90 DBAB 5,980,736 SEK 12/02/16 13,032 — Bank of Nagoya Ltd. LIBOR + 85 DBAB 291,395 12/19/16 — (144 ) Gunma Bank Ltd. LIBOR + 85 DBAB 93,256 12/19/16 — (46 ) Oita Bank Ltd. LIBOR + 85 DBAB 2,376,617 12/19/16 14,370 — Yamagata Bank Ltd. LIBOR + 85 DBAB 2,644,303 12/19/16 — (13,431 ) Yamaguchi Financial Group Inc. LIBOR + 85 DBAB 7,081,293 12/19/16 20,687 — APERAM SA LIBOR + 75 DBAB 1,967,145 1/18/17 63,307 — Magyar Nemzeti Vagyonkezelo Zrt LIBOR + 75 DBAB 1,096,157 EUR 1/18/17 3,454 — International Consolidated Airlines Group SA LIBOR + 50 MSCS 420,030 GBP 1/18/17 — (8,682 ) Rio Tinto PLC LIBOR + 50 MSCS 962,357 GBP 1/18/17 124,538 — Wizz Air Holdings PLC LIBOR + 50 MSCS 629,706 GBP 1/18/17 68,505 — ACS Actividades Finance BV LIBOR + 75 DBAB 1,698,128 EUR 2/09/17 — (27,704 ) Ascent Capital Group Inc. LIBOR + 100 DBAB 100,874 2/09/17 — (47,298 ) Bunge Ltd. LIBOR + 100 DBAB 73,500 2/09/17 — (16,762 ) Green Plains Inc. LIBOR + 100 DBAB 290,973 2/09/17 — (52,595 ) Nyrstar NV LIBOR + 75 DBAB 344,687 EUR 2/09/17 3,101 — OCI NV LIBOR + 75 DBAB 1,534,943 EUR 2/09/17 76,813 — DP World Ltd. LIBOR + 100 DBAB 1,153,727 2/17/17 10,865 — Hengan International Group Co. Ltd. LIBOR + 100 DBAB 3,136,742 HKD 2/17/17 1,509 — Shenzhou International Group Holdings Ltd. LIBOR + 100 DBAB 7,002,342 HKD 2/17/17 10,319 — Larsen & Toubro Ltd. LIBOR + 150 DBAB 417,181 2/20/17 7,266 — PT Jersey Ltd. LIBOR + 75 DBAB 1,539,558 EUR 2/27/17 142,893 — SABMiller PLC LIBOR + 40 MSCS 4,075,727 GBP 2/28/17 355,558 — ASM Pacific Technology Ltd. LIBOR + 90 DBAB 8,065,445 HKD 3/02/17 — (8,414 ) Cosmos Boom Investment Ltd. LIBOR + 90 DBAB 370,389 3/02/17 — (389 ) Fonciere Des Regions LIBOR + 75 DBAB 850,487 EUR 3/15/17 11,723 — Franklin Alternative Strategies Funds Consolidated Statement of Investments, February 29, 2016 (unaudited) (continued) Total Return Swap Contracts (continued) Counter- Expiration Unrealized Unrealized Underlying Instrument Financing Rate Party Notional Value * Date AppreciationDepreciation OTC Swap Contracts (continued) Long (continued) Orpar SA LIBOR + 75 DBAB 296,972 EUR 3/15/17 $ 6,052 $ — Nyrstar NV LIBOR + 75 DBAB 156,323 EUR 3/17/17 6,079 — OSIM International Ltd. LIBOR + 100 DBAB 237,705 SGD 3/20/17 2,187 — Acciona SA LIBOR + 75 DBAB 2,153,790 EUR 4/25/17 94,533 — International Consolidated Airlines Group SA LIBOR + 75 DBAB 3,752,250 EUR 4/25/17 322,056 — Melia Hotels International SA LIBOR + 75 DBAB 1,608,034 EUR 4/25/17 183,947 — Alaska Air Group Inc. LIBOR + 50 MSCS 2,715,165 5/25/17 30,935 — Brunswick Corp. LIBOR + 50 MSCS 1,425,639 5/25/17 — (127,948 ) Constellation Brands Inc. LIBOR + 50 MSCS 1,875,915 5/25/17 92,649 — Kroger Co. LIBOR + 50 MSCS 3,010,695 5/25/17 213,097 — NVR Inc. LIBOR + 50 MSCS 3,333,536 5/25/17 554,339 — United Continental Holdings Inc. LIBOR + 50 MSCS 2,885,704 5/25/17 144,552 — Kuoni Reisen Holding AG TOIS + 65 MSCS 1,296,845 CHF 7/19/17 — — America Movil SAB de CV LIBOR + 75 DBAB 3,345,770 EUR 7/25/17 30,595 — Meda AB STIBO + 65 MSCS 29,004,463 SEK 8/23/17 — — Peugeot SA EURIB + 50 MSCS 307,628 EUR 8/23/17 — (22,564 ) Starwood Hotels & Resorts Worldwide Inc. LIBOR + 35 MSCS 3,807,977 10/11/17 508,046 — TNT Express NV EONIA + 65 MSCS 3,531,670 EUR 10/16/17 — — Rexam PLC SONIA + 65 MSCS 818,795 GBP 10/26/17 — — SABMiller PLC SONIA + 65 MSCS 3,231,265 GBP 10/26/17 — — Alstom SA EONIA + 65 MSCS 762,083 EUR 10/30/17 — — Bollore SA EONIA + 65 MSCS 200,264 EUR 10/30/17 — — Telecom Italia SpA EONIA + 65 MSCS 527,079 EUR 10/30/17 — — Vivendi SA EONIA + 65 MSCS 2,359,456 EUR 10/30/17 — — Celesio AG EONIA + 65 MSCS 1,121,585 EUR 11/02/17 — — MAN SE EONIA + 65 MSCS 1,508,976 EUR 11/02/17 — — ThyssenKrupp AG EONIA + 65 MSCS 878,344 EUR 11/02/17 — — Wincor Nixdorf AG EONIA + 65 MSCS 625,305 EUR 11/02/17 — — Asciano Ltd. RBACR + 54 MSCS 5,565,881 AUD 12/05/17 57,418 — Allergan PLC LIBOR + 35 MSCS 1,567,962 12/14/17 31,860 — AGL Resources Inc. FEDEF + 40 MSCS 707,142 12/21/17 5,797 — NCR Corp. FEDEF + 40 MSCS 521,325 12/21/17 — — Buzzi Unicem SpA EURIB + 50 MSCS 4,571 EUR 1/10/18 25 — Moncler SpA EURIB + 50 MSCS 144,550 EUR 1/10/18 10,230 — Ascential PLC SONIA + 65 MSCS 12,209 GBP 2/06/18 — — Cable & Wireless Communications PLC SONIA + 65 MSCS 426,073 GBP 2/06/18 — — Home Retail Group PLC SONIA + 65 MSCS 1,940,459 GBP 2/06/18 — — Diligent Corp. FEDEF + 75 MSCS 1,934,296 2/22/18 — (4,082 ) Short Qantas Airways Ltd. RBACR - 50 MSCS 1,695,194 AUD 6/17/16 22,323 — Allergan PLC LIBOR - 35 DBAB 1,574,146 6/30/16 — (31,307 ) Amsurg Corp. LIBOR - 35 DBAB 942,628 6/30/16 — (16,052 ) Black Hills Corp. LIBOR - 35 DBAB 2,733,356 6/30/16 — (22,234 ) Crown Castle International Corp. LIBOR - 35 DBAB 143,628 6/30/16 2,161 — Frontier Communications Corp. LIBOR - 35 DBAB 2,768,942 6/30/16 — (491,823 ) Hess Corp. LIBOR - 35 DBAB 352,704 6/30/16 — (22,994 ) HSN Inc. LIBOR - 35 DBAB 47,831 6/30/16 — (1,012 ) NextEra Energy Inc. LIBOR - 35 DBAB 1,630,266 6/30/16 8,717 — Scorpio Tankers Inc. LIBOR - 35 DBAB 349,991 6/30/16 — (46,636 ) Ship Finance International Ltd. LIBOR - 125 DBAB 1,742,751 6/30/16 — (136,088 ) Southwestern Energy Co. LIBOR - 700 DBAB 458,152 6/30/16 126,203 — Stericycle Inc. LIBOR - 35 DBAB 784,353 6/30/16 — (31,948 ) T-Mobile U.S. Inc. LIBOR - 35 DBAB 256,956 6/30/16 — (478 ) Welltower Inc. LIBOR - 35 DBAB 975,925 6/30/16 — (135,624 ) WPX Energy Inc. LIBOR - 35 DBAB 394,665 6/30/16 6,496 — Inmarsat PLC LIBOR - 40 DBAB 583,512 7/18/16 14,593 — Franklin Alternative Strategies Funds Consolidated Statement of Investments, February 29, 2016 (unaudited) (continued) Total Return Swap Contracts (continued) Counter- Expiration Unrealized Unrealized Underlying Instrument Financing Rate Party Notional Value * Date Appreciation Depreciation OTC Swap Contracts (continued) Short (continued) Alstria office REIT-AG LIBOR - 40 DBAB 1,560,683 EUR 7/19/16 $ — $ (20,962 ) Aroundtown Property Holdings PLC LIBOR - 200 DBAB 565,456 EUR 7/19/16 — (499 ) Aurubis AG LIBOR - 40 DBAB 136,694 EUR 7/19/16 — (2,421 ) Deutsche Wohnen AG LIBOR - 40 DBAB 194,253 EUR 7/19/16 — (849 ) Drillisch AG LIBOR - 40 DBAB 3,206,020 EUR 7/19/16 — (140,421 ) Fonciere Des Regions LIBOR - 40 DBAB 275,745 EUR 7/19/16 — (12,988 ) Hansteen Holdings PLC LIBOR - 100 DBAB 1,165,704 EUR 7/19/16 4,425 — Hengan International Group Co. Ltd. LIBOR - 47 DBAB 192,150 HKD 7/19/16 963 — International Consolidated Airlines Group SA LIBOR - 40 DBAB 3,366,289 EUR 7/19/16 — (268,586 ) LEG Immobilien AG LIBOR - 40 DBAB 644,650 EUR 7/19/16 — (38,340 ) Playtech PLC LIBOR - 40 DBAB 967,292 EUR 7/19/16 — (135,213 ) Shenzhou International Group Holdings Ltd. LIBOR - 40 DBAB 3,804,240 HKD 7/19/16 — (6,229 ) Siemens AG LIBOR - 40 DBAB 319,792 EUR 7/19/16 — (13,747 ) Acciona SA LIBOR - 40 DBAB 1,360,396 EUR 7/20/16 — (95,178 ) Iberdrola SA LIBOR - 40 DBAB 915,050 EUR 7/20/16 10,352 — Koninklijke KPN NV LIBOR - 40 DBAB 418,956 EUR 7/20/16 — (11,340 ) Melia Hotels International SA LIBOR - 175 DBAB 1,144,626 EUR 7/20/16 — (145,076 ) OCI NV LIBOR - 40 DBAB 316,065 EUR 7/20/16 — (68,086 ) Advanced Semiconductor Engineering Inc. LIBOR - 125 DBAB 1,028,871 8/24/16 — (106,531 ) IHH Healthcare Bhd LIBOR - 295 DBAB 571,262 SGD 8/25/16 9,565 — Marine Harvest ASA LIBOR - 40 DBAB 3,410,299 EUR 10/19/16 — (278,005 ) Tenaga Nasional Bhd LIBOR - 50 DBAB 477,645 10/19/16 4,878 — Aetna Inc. LIBOR - 35 MSCS 965,743 10/25/16 — (28,967 ) Charter Communications Inc., A LIBOR - 5 MSCS 2,499,872 10/25/16 — (142,558 ) Consumer Staples Select Sector SPDR Fund LIBOR - 78 MSCS 384,907 10/25/16 1,007 — Interval Leisure Group Inc. LIBOR - 35 MSCS 326,568 10/25/16 — (17,789 ) Marriott International Inc. LIBOR - 84 MSCS 3,466,441 10/25/16 — (465,027 ) Pfizer Inc. LIBOR - 33 MSCS 1,862,559 10/25/16 4,323 — Shire PLC LIBOR - 140 MSCS 3,009,738 10/25/16 279,412 — UnitedHealth Group Inc. LIBOR - 34 MSCS 378,708 10/25/16 — (6,690 ) VMware Inc. LIBOR - 16 MSCS 562,493 10/25/16 46,891 — BW LPG Ltd. LIBOR - 40 DBAB 216,317 11/09/16 11,200 — Bank of Nagoya Ltd. LIBOR - 150 DBAB 117,743 11/18/16 1,541 — Ebara Corp. LIBOR - 40 DBAB 61,415,623 JPY 11/18/16 18,000 — EDION Corp. LIBOR - 240 DBAB 56,278,600 JPY 11/18/16 — (16,761 ) Gunma Bank Ltd. LIBOR - 40 DBAB 21,845 11/18/16 — (149 ) Japan Airport Terminal Co. Ltd. LIBOR - 150 DBAB 30,253,424 JPY 11/18/16 — (2,580 ) K's Holdings Corp. LIBOR - 100 DBAB 181,392,032 JPY 11/18/16 — (2,976 ) LIXIL Group Corp. LIBOR - 40 DBAB 15,592,701 JPY 11/18/16 8,754 — Maeda Corp. LIBOR - 100 DBAB 81,272,876 JPY 11/18/16 — (10,879 ) Nippon Ceramic Co. Ltd. LIBOR - 40 DBAB 18,654,700 JPY 11/18/16 — (1,439 ) Nippon Light Metal Holdings Co. Ltd. LIBOR - 40 DBAB 84,202,274 JPY 11/18/16 — (24,413 ) Oita Bank Ltd. LIBOR - 40 DBAB 696,053 11/18/16 — (18,529 ) OSG Corp. LIBOR - 40 DBAB 90,685,598 JPY 11/18/16 — (3,841 ) Sankyo Co. Ltd. LIBOR - 40 DBAB 52,347,765 JPY 11/18/16 8,358 — SBI Holdings Inc. LIBOR - 40 DBAB 3,666,700 JPY 11/18/16 — (1,284 ) Shionogi & Co. Ltd. LIBOR - 40 DBAB 48,452,498 JPY 11/18/16 — (16,299 ) Sony Corp. LIBOR - 40 DBAB 29,894,633 JPY 11/18/16 6,817 — Taiyo Yuden Co. Ltd. LIBOR - 40 DBAB 19,472,897 JPY 11/18/16 — (6,892 ) Teijin Ltd. LIBOR - 40 DBAB 104,614,490 JPY 11/18/16 10,853 — The Yamagata Bank Ltd. LIBOR - 150 DBAB 482,656 11/18/16 15,278 — Toho Holdings Co. Ltd. LIBOR - 40 DBAB 107,464,945 JPY 11/18/16 13,246 — Tohoku Electric Power Co Inc. LIBOR - 40 DBAB 116,962,829 JPY 11/18/16 48,605 — Toppan Printing Co. Ltd. LIBOR - 40 DBAB 63,807,705 JPY 11/18/16 24,015 — Unicharm Corp. LIBOR - 40 DBAB 33,336,647 JPY 11/18/16 — (18,043 ) Yamada Denki Co. Ltd. LIBOR - 100 DBAB 333,952,023 JPY 11/18/16 — (70,180 ) Yamaguchi Financial Group Inc. LIBOR - 40 DBAB 3,174,504 11/18/16 — (40,251 ) Franklin Alternative Strategies Funds Consolidated Statement of Investments, February 29, 2016 (unaudited) (continued) Total Return Swap Contracts (continued) Counter- Expiration Unrealized Unrealized Underlying Instrument Financing Rate Party Notional Value * Date Appreciation Depreciation OTC Swap Contracts (continued) Short (continued) Elekta AB, B LIBOR - 125 DBAB 960,960 SEK 12/02/16 $ — $ (24,444 ) Carillion PLC LIBOR - 200 DBAB 388,663 GBP 1/18/17 — (35,904 ) Enterprise Inns PLC LIBOR - 40 DBAB 41,786 GBP 1/18/17 — (5,123 ) Great Portland Estates PLC LIBOR - 40 DBAB 919,266 GBP 1/18/17 22,561 — Primary Health Properties PLC LIBOR - 300 DBAB 192,566 GBP 1/18/17 1,654 — Richter Gedeon Nyrt LIBOR - 40 DBAB 217,517 EUR 1/18/17 — (739 ) St Modwen Properties PLC LIBOR - 40 DBAB 14,621 GBP 1/18/17 1 — The UNITE Group PLC LIBOR - 40 DBAB 1,396,763 GBP 1/18/17 42,102 — ASM Pacific Technology Ltd. SONIA - 57 MSCS 253,042 GBP 1/18/17 — (29,966 ) Ball Corp. SONIA - 35 MSCS 290,601 GBP 1/18/17 — (1,033 ) Burberry Group PLC SONIA - 35 MSCS 103,112 GBP 1/18/17 — (16,177 ) Liberty Global PLC, A SONIA - 35 MSCS 123,523 GBP 1/18/17 30 — Liberty Global PLC, K SONIA - 35 MSCS 295,205 GBP 1/18/17 73 — APERAM SA LIBOR - 40 DBAB 1,524,375 2/01/17 — (52,741 ) ASM Pacific Technology Ltd. LIBOR - 52 DBAB 933,882 HKD 3/02/17 626 — Nyrstar NV LIBOR - 550 DBAB 43,477 EUR 3/17/17 — (3,638 ) China Eastern Airlines Co. HONIX - 50 MSCS 2,250,222 HKD 7/13/17 — (998 ) China Southern Airlines Co., H HONIX - 50 MSCS 9,525,855 HKD 7/13/17 122,418 — Air France EONIA - 400 MSCS 293,375 EUR 8/23/17 — (66,262 ) Airbus Group SE EONIA - 40 MSCS 509,682 EUR 8/23/17 — (16,521 ) Elekta AB, B STIBO - 358 MSCS 1,488,772 SEK 8/23/17 — — Larsen & Toubro Ltd. EONIA - 40 MSCS 167,184 EUR 8/23/17 — (25,587 ) Sandvik AB STIBO - 82 MSCS 1,448,785 SEK 8/23/17 — — BT Group PLC SONIA - 35 MSCS 377,149 GBP 10/26/17 — — iShares Core FTSE SONIA - 63 MSCS 6,784 GBP 10/26/17 — — Faurecia EONIA - 40 MSCS 93,407 EUR 10/30/17 — — Kone OYJ EONIA - 99 MSCS 1,369,204 EUR 10/30/17 — — Telecom Italia SpA EONIA - 50 MSCS 549,568 EUR 10/30/17 — — TNT Express NV EONIA - 40 MSCS 83,293 EUR 10/30/17 — — Bayerische Motoren Werke AG EONIA - 40 MSCS 95,441 EUR 11/02/17 — — Daimler AG EONIA - 40 MSCS 93,514 EUR 11/02/17 — — Volkswagen AG EONIA - 40 MSCS 101,130 EUR 11/02/17 — — STOXX Europe 600 Index EURIB - 45 MSCS 731,514 EUR 11/22/17 97,767 — Qube Holdings Ltd. RBACR - 200 MSCS 53,334 AUD 12/05/17 — — Alibaba Group Holding Ltd. LIBOR - 30 MSCS 328,163 12/14/17 — (9,747 ) Diebold Inc. EONIA - 35 MSCS 131,766 EUR 1/31/18 — (1,634 ) RELX PLC SONIA - 35 MSCS 2,285 GBP 2/06/18 — — Rolls-Royce Holdings PLC SONIA - 35 MSCS 83,116 GBP 2/06/18 — — UBM PLC SONIA - 35 MSCS 2,516 GBP 2/06/18 — — Weir Group PLC SONIA - 35 MSCS 117,245 GBP 2/06/18 — — Mylan NV STIBO - 35 MSCS 2,937,475 SEK 2/15/18 16 — EI du Pont de Nemours & Co. FEDEF - 35 MSCS 1,013,972 2/27/18 — (10,774 ) Golar LNG Ltd. FEDEF - 35 MSCS 306,999 2/27/18 914 — Gunma Bank Ltd. FEDEF - 35 MSCS 777,414 2/27/18 — (17,650 ) Helical Bar Jersey Ltd. FEDEF - 35 MSCS 618,927 2/27/18 607 — iShares MSCI Emerging Markets ETF FEDEF - 163 MSCS 529,123 2/27/18 11,610 — iShares MSCI South Korea Capped ETF FEDEF - 113 MSCS 883,784 2/27/18 18,192 — iShares MSCI Taiwan ETF FEDEF - 68 MSCS 639,273 2/27/18 1,985 — SPDR S&Prust FEDEF - 35 MSCS 743,277 2/27/18 4,845 — Total Return Swap Contracts $ 7,031,104 $ (4,258,368 ) Net unrealized appreciation (depreciation) $ 2,772,736 * In U.S. dollars unless otherwise indicated. Franklin Alternative Strategies Funds Consolidated Statement of Investments, February 29, 2016 (unaudited) (continued) Abbreviations Counterparty/Exchange BNYM The Bank of New York Mellon BOFA Bank of America Corp BZWS Barclays Bank PLC CBOA Commonwealth Bank of Australia CSFB Credit Suisse First Boston DBAB Deutsche Bank AG ICE Intercontinental Exchange, Inc. JPHQ JP Morgan Chase & Co. MLCO Merrill Lynch & Co., Inc. MSCO Morgan Stanley & Co., Inc. MSCS Morgan Stanley Capital Services Currency AUD Australian Dollar BRL Brazilian Real CAD Canadian Dollar CHF Swiss Franc COP Colombian Peso EUR Euro GBP British Pound HKD Hong Kong Dollar JPY Japanese Yen MXN Mexican Peso NOK Norwegian Krone SEK Swedish Krona SGD Singapore Dollar USD United States Dollar ZAR South African Rand Selected Portfolio ABS Asset Backed Security ADR American Depositary Receipt ARM Adjustable Rate Mortgage CMO Collateralized Mortgage Obligation ETF Exchange Traded Fund FRN Floating Rate Note GDR Global Depositary Receipt REIT Real Estate Investment Trust SPDR Standard & Poors Deposita ry Receipt Franklin Alternative Strategies Funds Statement of Investments, February 29, 2016 (unaudited) Franklin K2 Long Short Credit Fund Country Principal Amount* Value Convertible Bonds 2.4% Construction Materials 0.8% Cemex SAB de CV, senior secured note, 5.372%, 10/15/18 Mexico 573,000 $ 552,945 Health Care Providers & Services 0.8% Brookdale Senior Living Inc., senior note, 2.75%, 6/15/18 United States 530,000 503,500 Real Estate Investment Trusts (REITs) 0.8% iStar Inc., senior note, 3.00%, 11/15/16 United States 500,000 493,750 Total Convertible Bonds (Cost $1,659,677) 1,550,195 Corporate Bonds and Notes 25.6% Banks 0.9% Bank of America Corp., sub. bond, 4.45%, 3/03/26 United States 573,000 573,000 Chemicals 0.7% a GCP Applied Technologies Inc., senior note, 144A, 9.50%, 2/01/23 United States 438,000 469,755 Commercial Services & Supplies 0.6% a iPayment Inc., senior note, 144A, 9.50%, 12/15/19 United States 409,191 411,748 Construction Materials 0.9% a Standard Industries Inc., senior note, 144A, 5.125%, 2/15/21 United States 286,000 293,150 5.50%, 2/15/23 United States 287,000 292,023 585,173 Containers & Packaging 1.4% a Beverage Packaging Holdings Luxembourg II SA / Beverage Packaging Holdings II Issuer Inc., senior note, 144A, 5.625%, 12/15/16 New Zealand 98,000 98,123 b Reynolds Group Issuer Inc./Reynolds Group Issuer LLC, senior secured note, first lien, 6.875%, 2/15/21 United States 750,000 777,656 875,779 Diversified Financial Services 1.9% b Everi Payments Inc., senior note, 10.00%, 1/15/22 United States 337,000 279,710 NewStar Financial Inc., senior note, 7.25%, 5/01/20 United States 261,000 233,269 a ROC Finance LLC/ROC Finance 1 Corp., secured note, second lien, 144A, 12.125%, 9/01/18 United States 700,000 704,375 1,217,354 Diversified Telecommunication Services 0.5% Frontier Communications Corp., senior bond, 9.00%, 8/15/31 United States 413,000 338,660 Electric Utilities 0.4% a,b Real Alloy Holding Inc., senior note, 144A, 10.00%, 1/15/19 United States 252,000 251,370 Food Products 0.9% a TreeHouse Foods Inc., senior note, 144A, 6.00%, 2/15/24 United States 534,000 563,370 Health Care Equipment & Supplies 0.6% Universal Hospital Services Inc., senior note, 7.625%, 8/15/20 United States 412,000 359,470 Health Care Providers & Services 1.6% a Acadia Healthcare Co. Inc., senior note, 144A, 6.50%, 3/01/24 United States 573,000 593,055 Kindred Healthcare Inc., senior note, 8.75%, 1/15/23 United States 236,000 212,695 Tenet Healthcare Corp., senior note, 8.125%, 4/01/22 United States 217,000 214,422 1,020,172 Hotels, Restaurants & Leisure 2.6% a Downstream Development Authority of the Quapaw Tribe of Oklahoma, secured note, 144A, 10.50%, 7/01/19 United States 462,000 440,055 a Golden Nugget Escrow Inc., senior note, 144A, 8.50%, 12/01/21 United States 362,000 347,520 a International Game Technology PLC, secured bond, 144A, 6.50%, 2/15/25 United States 244,000 218,990 MGM Resorts International, senior note, 6.00%, 3/15/23 United States 573,000 588,757 Mohegan Tribal Gaming Authority, senior note, 9.75%, 9/01/21 United States 91,000 91,055 1,686,377 Household Durables 0.1% Lennar Corp., senior note, 4.75%, 4/01/21 United States 40,000 40,400 Quarterly Statement of Investments | See Notes to Statements of Investments. Franklin Alternative Strategies Funds Statement of Investments, February 29, 2016 (unaudited) (continued) Franklin K2 Long Short Credit Fund Country Principal Amount* Value Corporate Bonds and Notes (continued) Life Sciences Tools & Services 1.5% inVentiv Health Inc., a secured note, 144A, 9.00%, 1/15/18 United States 573,000 $ 593,055 senior note, 10.00%, 8/15/18 United States 408,000 389,640 982,695 Media 5.1% American Media Inc., senior secured note, 11.50%, 12/15/17 United States 625,000 636,719 Cablevision Systems Corp., senior note, 5.875%, 9/15/22 United States 573,000 459,832 a Lee Enterprises Inc., senior secured note, first lien, 144A, 9.50%, 3/15/22 United States 430,000 409,037 The McClatchy Co., senior secured note, first lien, 9.00%, 12/15/22 United States 322,000 284,567 b Postmedia Network Inc., secured note, second lien, 12.50%, 7/15/18 Canada 166,000 92,960 a Time Inc., senior note, 144A, 5.75%, 4/15/22 United States 536,000 464,980 a,b Univision Communications Inc., 144A, senior bond, 8.50%, 5/15/21 United States 517,000 521,524 senior secured note, first lien, 5.125%, 2/15/25 United States 66,000 64,763 b WideOpenWest Finance LLC/Capital Corp., senior note, 10.25%, 7/15/19 United States 336,000 307,440 3,241,822 Oil, Gas & Consumable Fuels 3.1% Exxon Mobil Corp., senior note, 2.726%, 3/01/23 United States 143,000 143,000 Kinder Morgan Inc., senior bond, 8.05%, 10/15/30 United States 283,000 284,888 a NGPL PipeCo LLC, secured note, 144A, 7.119%, 12/15/17 United States 413,000 387,188 Petrobras Global Finance BV, senior bond, 6.85%, 6/05/15 Brazil 300,000 187,785 senior note, 4.875%, 3/17/20 Brazil 300,000 230,280 c Petroleos de Venezuela SA, senior bond, Reg S, 6.00%, 11/15/26 Venezuela 487,000 153,892 c Petroleos Mexicanos, senior bond, Reg S, 6.875%, 8/04/26 Mexico 362,000 375,756 a Summit Materials LLC / Summit Materials Finance Corp., senior note, 144A, 8.50%, 4/15/22 United States 229,000 229,000 1,991,789 Pharmaceuticals 1.2% a,b ConvaTec Healthcare SA, senior note, 144A, 10.50%, 12/15/18 Luxembourg 750,000 769,687 Real Estate Investment Trusts (REITs) 0.4% iStar Inc., senior note, 4.00%, 11/01/17 United States 250,000 237,188 Software 1.2% a,b Infor U.S. Inc., first lien, 144A, 5.75%, 8/15/20 United States 750,000 757,500 Total Corporate Bonds and Notes (Cost $16,549,838) 16,373,309 Foreign Government and Agency Securities 3.9% c Government of Bahrain, senior note, Reg S, 7.00%, 1/26/26 Bahrain 200,000 194,415 Government of Hellenic Republic, c senior bond, Reg S, 3.00% to 2/24/20, 3.65% to 2/24/21, 4.30% thereafter, 2/24/42 Greece 1,000,000 EUR 603,365 a senior note, 144A, 3.375%, 7/17/17 Greece 974,000 EUR 954,673 a senior note, 144A, 4.75%, 4/17/19 Greece 25,000 EUR 22,048 c Government of Iraq, Reg S, 5.80%, 1/15/28 Iraq 250,000 158,315 c Government of Russia, senior note, Reg S, 5.625%, 4/04/42 Russia 400,000 389,808 c Government of Sri Lanka, senior note, Reg S, 6.85%, 11/03/25 Sri Lanka 209,000 194,813 Total Foreign Government and Agency Securities (Cost $2,474,686) 2,517,437 Foreign Government and Agency Securities in Reorganization % d Government of Argentina, senior bond, 7.82%, 12/31/33 Argentina 809,149 968,700 senior note, 8.75%, 6/02/17 Argentina 300,000 350,250 Total Foreign Government and Agency Securities in Reorganization (Cost $1,234,098) 1,318,950 Franklin Alternative Strategies Funds Statement of Investments, February 29, 2016 (unaudited) (continued) Franklin K2 Long Short Credit Fund Country Principal Amount* Value Asset-Backed Securities and Commercial Mortgage-Backed Securities 34.9% Consumer Finance 0.4% e Impac CMB 2004-11 Trust, 1A2, FRN, 0.96%, 3/25/35 United States 328,130 $ 243,898 Diversified Financial Services 28.0% e Banc of America Funding 2006-G Trust, M1, FRN, 0.726%, 7/20/36 United States 3,500,000 2,291,435 e Bear Stearns ARM 2006-2 Trust, 4A1, FRN, 4.817%, 7/25/36 United States 141,902 123,080 e Bear Stearns ARM 2007-4 Trust, 22A1, FRN, 4.717%, 6/25/47 United States 123,799 110,040 a,e Cornerstone CLO Ltd., 2007-C Trust, 144A, FRN, 3.022%, 7/15/21 United States 2,500,000 2,326,480 Credit Suisse First Boston Mortgage Securities Corp., 1A2, 7.50%, 3/25/32 United States 676,034 682,643 a,e Credit Suisse Mortgage Securities Corp. Trust 2015, 144A, FRN, 4.431%, 4/15/29 United States 2,100,000 1,952,205 a,e EQTY 2014-INNS Mortgage Trust, E, 144A, FRN, 3.878%, 5/08/31 United States 2,500,000 2,402,309 e IndyMac Index Mortgage Loan 2005-AR13 Trust, 4A1, FRN, 2.56%, 8/25/35 United States 638,031 552,148 e IndyMac Index Mortgage Loan 2005-AR18 Trust, 1A2, FRN, 1.25%, 10/25/36 United States 5,495,883 2,238,793 e Home Equity Mortgage Loan Asset-Backed 2001-A Trust, AV, FRN, 0.96%, 3/25/31 United States 120,078 105,944 e JP Morgan Alternative Loan 2006-3A3 Trust, FRN, 6.03%, 3/25/36 United States 2,017,563 1,766,309 e JP Morgan Mortgage 2007-A2 Trust, 2A1, FRN, 2.705%, 4/25/37 United States 465,249 408,528 a,e Katonah Ltd., 2007-B1L Trust, 144A, FRN, 3.619%, 4/23/22 United States 1,000,000 948,043 e Structured Asset Mortgage Investments 2003-AR2 Trust, A1, FRN, 1.166%, 12/19/33 United States 34,511 33,134 a SpringCastle America Funding LLC 2014-A Trust, 144A, 2.70%, 5/25/23 United States 555,223 553,094 e WaMu Mortgage Pass-Through Certificates 2007-OA3 Trust, 2A1A, FRN, 1.045%, 4/25/47 United States 105,131 87,709 a,e Waterfall Commercial Mortgage 2015-SBC5 Trust, A, 144A, FRN, 4.104%, 9/14/22 United States 1,372,318 1,345,335 17,927,229 Thrifts & Mortgage Finance 6.5% Banc of America Commercial Mortgage 2006-6 Trust, AJ, 5.421%, 10/10/45 United States 900,000 898,327 e National Collegiate Student Loan 2007-4 Trust, FRN, A3A1, 3.93%, 3/25/38 United States 1,750,000 1,730,783 A3A2, 3.939%, 3/25/38 United States 2,000,000 1,535,887 4,164,997 Total Asset-Backed Securities and Commercial Mortgage-Backed Securities (Cost $22,787,397) 22,336,124 Number of Contracts Options Purchased (Cost $36,206) 0.0% † Puts – Exchange-Traded Diversified Financial Services 0.0% † S&P 500 Index, March Strike Price $1,875.00, Expires 3/31/16 United States 12 27,336 Total Investments before Repurchase Agreements (Cost $44,741,902) 44,123,351 Principal Amount* Repurchase Agreement (Cost $1,181,225) 1.9% f Joint Repurchase Agreement, 0.282%, 3/01/16 (Maturity Value $1,181,235) United States 1,181,225 1,181,225 BNP Paribas Securities Corp. (Maturity Value $473,451) Deutsche Bank Securities Inc. (Maturity Value $104,138) HSBC Securities (USA) Inc. (Maturity Value $591,810) Merrill Lynch, Pierce, Fenner & Smith Inc. (Maturity Value $11,836) Collateralized by U.S. Government Agency Securities, 0.000% - 0.609%, 9/15/16 - 2/01/20; U.S. Government Agency Securities, Strips, 6/01/17; U.S. Treasury Note, 0.424% - 1.625%, 4/30/17 - 5/31/20; and U.S. Treasury Note, Index Linked, 0.125% - 1.250%, 4/15/18 - 7/15/20 (valued at Franklin Alternative Strategies Funds Statement of Investments, February 29, 2016 (unaudited) (continued) Franklin K2 Long Short Credit Fund Value Total Investments (Cost $45,923,127) 70.8% $ 45,304,576 Options Written ( ) % (33,187 ) Securities Sold Short ( ) % (2,974,390 ) Other Assets, less Liabilities 33.9% 21,668,976 Net Assets 100.0% $ 63,965,975 Options Written (0.1%) Notional Country Counterparty Amount Calls - Over-the-Counter Credit Default Swaptions (0.1%) Sell protection on CDX.NA.HY.25, Periodic Rate 5.00%, Strike Price $99.00, Expires 3/16/16 United States BOFA 2,000,000 (13,866 ) Sell protection on CDX.NA.HY.25, Periodic Rate 5.00%, Strike Price $98.50, Expires 3/16/16 United States DBAB 2,000,000 (19,321 ) Total Options Written (Premiums Received $27,500) (33,187 ) Securities Sold Short (4.6)% Principal Amount * Corporate Bonds and Notes (3.6)% Aerospace & Defense (0.1)% a Bombardier Inc., senior bond, 144A, 7.50%, 3/15/25 Canada 168,000 (119,280 ) Air Freight & Logistics (0.1)% a XPO Logistics Inc., senior note, 144A, 6.50%, 6/15/22 United States 63,000 (59,850 ) Auto Components (0.6)% Dana Holding Corp., senior bond, 5.50%, 12/15/24 United States 146,000 (136,692 ) MPG Holdco I Inc., senior note, 7.375%, 10/15/22 United States 265,000 (251,750 ) (388,442 ) Chemicals (1.5)% The Mosaic Co., senior bond, 4.25%, 11/15/23 United States 500,000 (489,771 ) Potash Corp. of Saskatchewan Inc., senior bond, 3.00%, 4/01/25 Canada 500,000 (465,239 ) (955,010 ) Electronic Equipment, Instruments & Components (0.2)% a Informatica LLC, senior note, 144A, 7.125%, 7/15/23 United States 134,000 (123,950 ) Health Care Equipment & Supplies (0.0)% † a Crimson Merger Sub Inc., senior note, 144A, 6.625%, 5/15/22 United States 38,000 (27,455 ) Multiline Retail (0.1)% Macy's Retail Holdings Inc., senior bond, 6.375%, 3/15/37 United States 49,000 (46,379 ) Oil, Gas & Consumable Fuels (0.8)% Anadarko Petroleum Corp., senior note, 6.375%, 9/15/17 United States 30,000 (30,492 ) Carrizo Oil & Gas Inc., senior note, 7.50%, 9/15/20 United States 152,000 (118,560 ) Devon Energy Corp., senior note, 2.25%, 12/15/18 United States 56,000 (48,832 ) Hess Corp., senior bond, 8.125%, 2/15/19 United States 42,000 (43,680 ) Laredo Petroleum Inc., senior note, 7.375%, 5/01/22 United States 28,000 (18,130 ) Newfield Exploration Co., senior bond, 5.375%, 1/01/26 United States 28,000 (24,500 ) Noble Energy Inc., senior bond, 3.90%, 11/15/24 United States 56,000 (47,376 ) Oasis Petroleum Inc., senior note, 6.875%, 3/15/22 United States 152,000 (89,680 ) QEP Resources Inc., senior bond, 6.875%, 3/01/21 United States 28,000 (20,300 ) 5.375%, 10/01/22 United States 42,000 (29,190 ) Sabine Pass Liquefaction LLC, secured, 5.625%, 3/01/25 United States 42,000 (38,273 ) (509,013 ) Semiconductors & Semiconductor Equipment (0.1)% Amkor Technology Inc., senior note, 6.375%, 10/01/22 United States 51,000 (46,219 ) Specialty Retail (0.1)% a Argos Merger Sub Inc., senior note, 144A, 7.125%, 3/15/23 United States 49,000 (50,225 ) Total Corporate Bonds and Notes (Proceeds $2,342,143) (2,325,823 ) Franklin Alternative Strategies Funds Statement of Investments, February 29, 2016 (unaudited) (continued) Franklin K2 Long Short Credit Fund Country Principal Amount* Value Securities Sold Short (continued) U.S. Government and Agency Securities (1.0)% U.S. Treasury Note, 1.50%, 2/28/23 United States $ ) 1.625%, 2/15/26 United States ) Total U.S. Government & Agency Securities (Proceeds $648,603) ) Total Securities Sold Short (Proceeds $2,990,746) $ ) * The principal amount is stated in U.S. dollars unless otherwise indicated.  Rounds to less than 0.1% of net assets. a Security was purchased pursuant to Rule 144A under the Securities Act of 1933 and may be sold in transactions exempt from registration only to qualified institutional buyers or in public offering registered under the Securities Act of 1933. These securities have been deemed liquid under guidelines approved by the Trusts Board of Trustees. At February 29, 2016 , the net value of these securities was $19,003,695, representing 29.71% of net assets. b A portion or all of the security has been segregated as collateral for securities sold short, open swap contracts, open forward contracts, open futures contracts and open written options contracts. At February 29, 2016, the aggregate value of these securities and/or cash pledged amounted to $6,650,657, representing 10.40% of net assets. c Security was purchased pursuant to Regulation S under the Securities Act of 1933, which exempts from registration securities offered and sold outside of the United States. Such a security cannot be sold in the United States without either an effective registration statement filed pursuant to the Securities Act of 1933, or pursuant to an exemption from registration. These securities have been deemed liquid under guidelines approved by the Trust's Board of Trustees. At February 29, 2016, the aggregate value of these securities was $2,070,364, representing 3.24% of net assets. d Defaulted security or security for which income has been deemed uncollectible. e The coupon rate shown represents the rate at period end. f Investment is through participation in a joint account with other funds managed by the investment manager or an affiliate of the investment manager. At February 29, 2016, all repurchase agreements had been entered into on that date. Franklin Alternative Strategies Funds Statement of Investments, February 29, 2016 (unaudited) (continued) At February 29, 2016, the Fund had the following futures contracts outstanding. See Note 3. Futures Contracts Number of Notional Expiration Unrealized Unrealized Description Type Contracts Value Date Appreciation Depreciation Equity Contracts S&P 500 E-Mini Index Short 2 $ 192,950 3/18/16 $ — $ (602 ) Interest Rate Contracts U.S. Treasury 10 Yr. Note Short 2 261,031 6/21/16 — (281 ) U.S. Treasury Long Bond Short 3 493,594 6/21/16 — (191 ) 754,625 — (472 ) Total Futures Contracts $ 947,575 $ — $ (1,074 ) Net unrealized appreciation (depreciation) $ (1,074 ) At February 29, 2016, the Fund had the following forward exchange contracts outstanding. See Note 3. Forward Exchange Contracts Settlement Unrealized Unrealized Currency Counterparty a Type Quantity Contract Amount Date Appreciation Depreciation OTC Forward Exchange Contracts Brazilian Real MSCO Buy 1,181,297 $ 296,838 3/02/16 $ — $ (2,658 ) Brazilian Real MSCO Sell 1,181,297 293,965 3/02/16 — (216 ) Chinese Yuan MSCO Sell 5,321,200 800,000 3/16/16 — (10,922 ) Euro DBAB Buy 109,733 120,851 3/16/16 — (1,416 ) Euro MSCO Buy 315,813 355,342 3/16/16 — (11,606 ) Euro MSCO Sell 2,755,232 2,992,295 3/16/16 5,626 (12,173 ) Japanese Yen MSCO Sell 25,231,430 221,800 3/16/16 — (2,106 ) Russian Ruble MSCO Buy 17,467,731 227,942 3/16/16 2,976 — Russian Ruble MSCO Sell 17,467,731 224,926 3/16/16 — (5,992 ) Brazilian Real MSCO Sell 1,168,652 291,507 4/04/16 3,329 — Total Forward Exchange Contracts unrealized appreciation (depreciation) $ 11,931 $ (47,089 ) Net unrealized appreciation (depreciation) $ (35,158 ) a May be comprised of multiple contracts with the same counterparty, currency and settlement date. At February 29, 2016, the Fund had the following credit default swap contracts outstanding. See Note 3. Credit Default Swap Contracts Unamortized Periodic Upfront Payment Counterparty/ Notional Expiration Payments Unrealized Unrealized Description Rate Exchange Amount a Date (Receipts) Appreciation Depreciation Value Rating b Centrally Cleared Swap Contracts Contracts to Buy Protection Traded Index CDX.NA.HY.25 5.00 % ICE $ 2,000,000 12/20/20 $ (4,000 ) $ 21,904 $ — $ 17,904 CDX.NA.IG.25 1.00 % ICE 1,000,000 12/20/20 6,162 — (2,722 ) 3,440 Single Name Government of Turkey 1.00 % ICE 504,000 12/20/20 41,464 1,597 — 43,061 Contracts to Sell Protection c Traded Index CDX.NA.HY.25 5.00 % ICE 790,000 12/20/20 (2,016 ) — (5,056 ) (7,072 ) Non Investment Grade Total Centrally Cleared Swap Contracts $ 41,610 $ 23,501 $ (7,778 ) $ 57,333 Franklin Alternative Strategies Funds Statement of Investments, February 29, 2016 (unaudited) (continued) a For contracts to sell protection, the notional amount is equal to the maximum potential amount of the future payments and no recourse provisions have been entered into in association with the contracts. b Based on Standard and Poor's (S&P) Rating for single name swaps and internal ratings for index swaps. Internal ratings based on mapping into equivalent ratings from external vendors. c The Fund enters contracts to sell protection to create a long credit position. Performance triggers include default, bankruptcy or restructuring for single name swaps and failure to pay or bankruptcy of the underlying securities for traded index swaps. At February 29, 2016, the Fund had the following total return swap contracts outstanding. See Note 3. Total Return Swap Contracts Counter- Expiration Unrealized Unrealized Underlying Instrument Financing Rate Party Notional Value Date Appreciation Depreciation OTC Swap Contracts Long iBoxx USD Liquid High Yield Index LIBOR JPHQ $ 885,000 3/20/16 $ 28,131 $ — iBoxx USD Liquid High Yield Index LIBOR MSCS 700,000 3/20/16 5,961 (718 ) Total Return Swap Contracts $ 34,092 $ (718 ) Net unrealized appreciation (depreciation) $ 33,374 Franklin Alternative Strategies Funds Statement of Investments, February 29, 2016 (unaudited) (continued) ABBREVIATIONS Counterparty/Exchange BOFA - Bank of America Corp. DBAB - Deutsche Bank AG GSCO - The Goldman Sachs Group, Inc. ICE - Intercontinental Exchange, Inc. JPHQ - JP Morgan Chase & Co. MSCO - Morgan Stanley & Co., Inc. MSCS - Morgan Stanley Capital Services Currency EUR - Euro USD - United States Dollar Selected Portfolio ARM - Adjustable Rate Mortgage CLO - Collateralized Loan Obligation FRN - Floating Rate Note LIBOR - London InterBank Offered Rate REIT - Real Estate Investment Trust Franklin Alternative Strategies Funds Notes to Consolidated Statements of Investments (unaudited) 1. ORGANIZATION Franklin Alternative Strategies Funds (Trust) is registered under the Investment Company Act of 1940 as an open-end management investment company, consisting of three separate funds and applies the specialized accounting and reporting guidance in U.S. Generally Accepted Accounting Principles. Franklin K2 Alternative Strategies Fund and Franklin K2 Long Short Credit Fund (Funds) are included in this report. The Franklin K2 Long Short Credit Fund commenced operations on September 8, 2015. Effective September 28, 2015, the Franklin K2 Long Short Credit Fund began publically offering its shares. 2. FINANCIAL INSTRUMENT VALUATION The Funds  investments in financial instruments are carried at fair value daily. Fair value is the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants on the measurement date. The Funds calculate the net asset value (NAV) per share as of 4 p.m. Eastern time each day the New York Stock Exchange (NYSE) is open for trading. Under compliance policies and procedures approved by the Trust's Board of Trustees (the Board), the Funds  administrator has responsibility for oversight of valuation, including leading the cross-functional Valuation and Liquidity Oversight Committee (VLOC). The VLOC provides administration and oversight of the Funds  valuation policies and procedures, which are approved annually by the Board. Among other things, these procedures allow the Funds to utilize independent pricing services, quotations from securities and financial instrument dealers, and other market sources to determine fair value. Equity securities, exchange traded funds and derivative financial instruments (derivatives) listed on an exchange or on the NASDAQ National Market System are valued at the last quoted sale price or the official closing price of the day, respectively. Foreign equity securities are valued as of the close of trading on the foreign stock exchange on which the security is primarily traded or as of 4 p.m. Eastern time, whichever is earlier. The value is then converted into its U.S. dollar equivalent at the foreign exchange rate in effect at 4 p.m. Eastern time on the day that the value of the security is determined. Over-the-counter (OTC) securities are valued within the range of the most recent quoted bid and ask prices. Securities that trade in multiple markets or on multiple exchanges are valued according to the broadest and most representative market. Certain equity securities are valued based upon fundamental characteristics or relationships to similar securities. Debt securities generally trade in the OTC market rather than on a securities exchange. The Funds  pricing services use multiple valuation techniques to determine fair value. In instances where sufficient market activity exists, the pricing services may utilize a market-based approach through which quotes from market makers are used to determine fair value. In instances where sufficient market activity may not exist or is limited, the pricing services also utilize proprietary valuation models which may consider market characteristics such as benchmark yield curves, credit spreads, estimated default rates, anticipated market interest rate volatility, coupon rates, anticipated timing of principal repayments, underlying collateral, and other unique security features in order to estimate the relevant cash flows, which are then discounted to calculate the fair value. Securities denominated in a foreign currency are converted into their U.S. dollar equivalent at the foreign exchange rate in effect at 4 p.m. Eastern time on the date that the values of the foreign debt securities are determined. Investments in open-end mutual funds are valued at the closing NAV. Repurchase agreements are valued at cost, which approximates fair value. Certain derivatives trade in the OTC market. The Funds  pricing services use various techniques including industry standard option pricing models and proprietary discounted cash flow models to determine the fair value of those instruments. The Funds  net benefit or obligation under the derivative contract, as measured by the fair value of the contract, is included in net assets. The Funds have procedures to determine the fair value of financial instruments for which market prices are not reliable or readily available. Under these procedures, the VLOC convenes on a regular basis to review such financial instruments and considers a number of factors, including significant unobservable valuation inputs, when arriving at fair value. The VLOC primarily employs a market-based approach which may use related or comparable assets or liabilities, recent transactions, market multiples, book values, and other relevant information for the investment to determine the fair value of the investment. An income-based valuation approach may also be used in which the anticipated future cash flows of the investment are discounted to calculate fair value. Discounts may also be applied due to the nature or duration of any restrictions on the disposition of the investments. Due to the inherent uncertainty of valuations of such investments, the fair values may differ significantly from the values that would have been used had an active market existed. The VLOC employs various methods for calibrating these valuation approaches including a regular review of key inputs and assumptions, transactional back-testing or disposition analysis, and reviews of any related market activity. Trading in securities on foreign securities stock exchanges and OTC markets may be completed before 4 p.m. Eastern time. In addition, trading in certain foreign markets may not take place on every NYSE business day. Occasionally, events occur between the time at which trading in a foreign security is completed and the close of the NYSE that might call into question the reliability of the value of a portfolio security held by the Funds. As a result, differences may arise between the value of the Funds  portfolio securities as determined at the foreign market close and the latest indications of value at the close of the NYSE. In order to minimize the potential for these differences, the VLOC monitors price movements following the close of trading in foreign stock markets through a series of country specific market proxies (such as baskets of American Depositary Receipts, futures contracts and exchange traded funds). These price movements are measured against established trigger thresholds for each specific market proxy to assist in determining if an event has occurred that may call into question the reliability of the values of the foreign securities held by the Funds. If such an event occurs, the securities may be valued using fair value procedures, which may include the use of independent pricing services. When the last day of the reporting period is a non-business day, certain foreign markets may be open on those days that the NYSE is closed, which could result in differences between the value of the Funds  portfolio securities on the last business day and the last calendar day of the reporting period. Any significant security valuation changes due to an open foreign market are adjusted and reflected by the Funds for financial reporting purposes. 3. DERIVATIVE FINANCIAL INSTRUMENTS Certain or all Funds invested in derivatives in order to manage risk or gain exposure to various other investments or markets. Derivatives are financial contracts based on an underlying or notional amount, require no initial investment or an initial net investment that is smaller than would normally be required to have a similar response to changes in market factors, and require or permit net settlement. Derivatives contain various risks including the potential inability of the counterparty to fulfill their obligations under the terms of the contract, the potential for an illiquid secondary market, and/or the potential for market movements. Derivative counterparty credit risk is managed through a formal evaluation of the creditworthiness of all potential counterparties. Certain or all Funds attempt to reduce their exposure to counterparty credit risk on OTC derivatives, whenever possible, by entering into International Swaps and Derivatives Association (ISDA) master agreements with certain counterparties. These agreements contain various provisions, including but not limited to collateral requirements, events of default, or early termination. Termination events applicable to the counterparty include certain deteriorations in the credit quality of the counterparty. Termination events applicable to the Funds include failure of the Funds to maintain certain net asset levels and/or limit the decline in net assets over various periods of time. In the event of default or early termination, the ISDA master agreement gives the non-defaulting party the right to net and close-out all transactions traded, whether or not arising under the ISDA agreement, to one net amount payable by one counterparty to the other. Early termination by the counterparty may result in an immediate payment by the Funds of any net liability owed to that counterparty under the ISDA agreement. Collateral requirements differ by type of derivative. Collateral or initial margin requirements are set by the broker or exchange clearing house for exchange traded and centrally cleared derivatives. Initial margin deposited is held at the exchange and can be in the form of cash and/or securities. For OTC derivatives traded under an ISDA master agreement, posting of collateral is required by either the Fund or the applicable counterparty if the total net exposure of all OTC derivatives with the applicable counterparty exceeds the minimum transfer amount, which typically ranges from $100,000 to $250,000, and can vary depending on the counterparty and the type of the agreement. Generally, collateral is determined at the close of Fund business each day and any additional collateral required due to changes in derivative values may be delivered by the Fund or the counterparty within a few business days. Collateral pledged and/or received by the Fund for OTC derivatives, if any, is held in segregated accounts with the Fund
